[EXECUTION COPY]

 

Exhibit 10.1

 

[U.S. CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

dated as of July 28, 2004

 

among

 

QUICKSILVER RESOURCES INC.,

as Borrower,

 

THE LENDERS PARTY HERETO,

 

BNP PARIBAS, and

BANK OF AMERICA, N.A.,

as Co-Global Syndication Agents,

 

FORTIS CAPITAL CORP., and

THE BANK OF NOVA SCOTIA,

as Co-Global Documentation Agents,

 

and

 

BANK ONE, NA,

as Global Administrative Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.,

BNP PARIBAS, and

BANC OF AMERICA SECURITIES LLC,

as Co-Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

[EXECUTION COPY]



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, dated as of July 28, 2004, is among QUICKSILVER RESOURCES
INC., a Delaware corporation (the “Borrower”), the LENDERS party hereto, BNP
PARIBAS and BANK OF AMERICA, N.A., as Co-Global Syndication Agents, FORTIS
CAPITAL CORP. and THE BANK OF NOVA SCOTIA, as Co-Global Documentation Agents,
and BANK ONE, NA, as Global Administrative Agent.

 

The parties hereto agree as follows:

 

ARTICLE I

Definitions

 

SECTION 1.1 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Additional Lender Certificate” is defined in Section 2.1(b).

 

“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1%) equal to (a) the Eurodollar Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Questionnaire” means an Administrative Questionnaire to be
delivered by the Lenders to the Global Administrative Agent, in a form supplied
by the Global Administrative Agent.

 

“Advance Payment” is defined in the definition of “Advance Payment Contract” in
this Section 1.1.

 

“Advance Payment Contract” means any contract whereby any Loan Party either (a)
receives or becomes entitled to receive (either directly or indirectly) any
payment (each, an “Advance Payment”) to be applied toward payment of the
purchase price of Hydrocarbons produced or to be produced from any Borrowing
Base Properties and which Advance Payment is, or is to be, paid in advance of
actual delivery of such production to or for the account of the purchaser
regardless of such production, or (b) grants an option or right of refusal to
the purchaser to take delivery of such production in lieu of payment, and, in
either of the foregoing instances, the Advance Payment is, or is to be, applied
as payment in full for such production when sold and delivered or is, or is to
be, applied as payment for a portion only of the purchase price thereof or of a
percentage or share of such production; provided, that (x) inclusion of standard
“take or pay” or prepayment provisions in any gas sales or purchase contract or
any other similar contract shall not, in and of itself, constitute such contract
as an Advance Payment Contract for the purposes hereof and (y) for purposes
hereof, the term “Advance Payment Contract” shall not include any Gas Balancing
Agreement.



--------------------------------------------------------------------------------

“Affiliate” of any Person means any Person directly or indirectly controlled by,
controlling or under common control with such first Person. For purposes of this
definition, any Person which owns directly or indirectly 10% or more of the
securities having ordinary voting power for the election of directors or other
governing body of a corporation or 10% or more of the partnership or other
ownership interests of any other Person (other than as a limited partner of such
other Person) will be deemed to “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) such corporation or
other Person.

 

“Agents” means each of the Global Administrative Agent, the Co-Global
Syndication Agents and the Co-Global Documentation Agents.

 

“Agreed Currency” is defined in Section 2.20(a).

 

“Agreement” means this Credit Agreement, as it may be amended, supplemented,
restated or otherwise modified and in effect from time to time.

 

“Allocated Canadian Borrowing Base” is defined in Section 2.7(d)(ii).

 

“Allocated U.S. Borrowing Base” is defined in Section 2.7(d)(i).

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively. If for any reason the Global
Administrative Agent shall have determined (which determination shall be
conclusive and binding, absent manifest error) that it is unable to ascertain
the Federal Funds Effective Rate for any reason, including, without limitation,
the inability or failure of the Global Administrative Agent to obtain sufficient
bids or publications in accordance with the terms hereof, the Alternate Base
Rate shall be the Prime Rate until the circumstances giving rise to such
inability no longer exist.

 

“Applicable Lending Office” means, for each Lender and for each Type of Loan,
such office of such Lender (or of an Affiliate of such Lender) as such Lender
may from time to time specify in writing to the Global Administrative Agent and
the Borrower as the office by which its Loans of such Type are to be made and/or
issued and maintained.

 

“Applicable Margin” means, for any day and with respect to any Eurodollar Loans,
any ABR Loans or any Commitment Fees payable hereunder, as the case may be, the
applicable percentage rate per annum set forth below under the caption
“Eurodollar Loans”, “ABR Loans” or “Commitment Fees”, as the case may be, based
on the Global Borrowing Base Utilization on such date.

 

2



--------------------------------------------------------------------------------

Global Borrowing Base

Utilization:

--------------------------------------------------------------------------------

  

Eurodollar Loans

(in basis points)

--------------------------------------------------------------------------------

  

ABR Loans (in

basis points)

--------------------------------------------------------------------------------

   Commitment Fees
(in basis points)


--------------------------------------------------------------------------------

Less than 25%

   112.5    0.0    25.0

25% or greater and less than 50%

   125.0    0.0    30.0

50% or greater and less than 75%

   137.5    0.0    37.5

75% or greater and less than 90%

   150.0    0.0    37.5

90% or greater

   175.0    0.0    50.0

 

For purposes of the foregoing, any change in the Applicable Margin will occur
automatically without prior notice upon any change in the Global Borrowing Base
Utilization. Each change in the Applicable Margin shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently set forth in the Register, giving effect to
any assignments made in accordance with Section 10.4 or any increases or
decreases in Commitments made in accordance with this Agreement.

 

“Approved Engineer” means Schlumberger Data and Consulting Services, or any
other reputable firm of independent petroleum engineers or independent petroleum
consultants expert in the matters required to be performed in connection with
the preparation and delivery or auditing of a Reserve Report as shall be
selected by the Borrower which is reasonably satisfactory to the Global
Administrative Agent.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) a Lender Affiliate or (c) a Person or an Affiliate
of a Person that administers or manages a Lender.

 

“Arrangers” means J.P. Morgan Securities Inc., BNP Paribas and Banc of America
Securities LLC, in their capacity as Co-Lead Arrangers and Joint Bookrunners.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.4), and accepted by the Global Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the Global
Administrative Agent.

 

“Assignment of Production” means an Assignment of Production delivered pursuant
to the Loan Documents in substantially the form of Exhibit O (or in such other
form as the Global Administrative Agent may approve), executed and delivered by
the Borrower or any Loan Party (other than Foreign Subsidiaries), as the case
may be, as amended, supplemented, restated or otherwise modified from time to
time in accordance with the terms of this Agreement and the other Loan
Documents.

 

3



--------------------------------------------------------------------------------

“Authorized Officer” means, as to any Person, its Chief Executive Officer, its
President, its Chief Financial Officer, its Executive Vice President, its
Treasurer, its Vice President-General Counsel, its Vice President-Controller or
any other officer specified as such to the Global Administrative Agent in
writing by any of the aforementioned officers of such Person or by resolution
from the board of directors or similar governing body of such Person.

 

“Availability Period” means the period from and including the Global Effective
Date to but excluding the earlier of the Maturity Date and the date of
termination of all of the Global Commitments and Commitments.

 

“Bank One” means Bank One, NA, a national banking association having its
principal office in Chicago, Illinois, in its individual capacity, and its
successors.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” has the meaning given to such term in the preamble.

 

“Borrower’s Global Effectiveness Notice” means a notice and certificate of the
Borrower properly executed by an Authorized Officer of the Borrower addressed to
the Combined Lenders and delivered to the Global Administrative Agent whereby
the Borrower certifies its satisfaction (except to the extent previously waived
in accordance with the Combined Loan Documents) of all the conditions precedent
to the effectiveness under Section 4.1 of each Combined Credit Agreement to be
satisfied solely by the Borrower or any Loan Party or any “Loan Party” as
defined in the Canadian Credit Agreement.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Base Allocation Notice” is defined in Section 2.7(d)(iii).

 

“Borrowing Base Properties” means those Oil and Gas Properties owned by the
Borrower or any of its Subsidiaries, or in which the Borrower or any of its
Subsidiaries has an economic interest, that are evaluated for purposes of the
then current Global Borrowing Base.

 

“Borrowing Request” means a written or telephonic request by an Authorized
Officer of the Borrower for a Borrowing in accordance with Section 2.3, which if
written shall be in substantially the form of Exhibit E-1 or any other form
approved by the Global Administrative Agent.

 

“Business Day” means any day that is not a Saturday, Sunday or a United States
federal holiday or any other day on which the Chicago office of the Global
Administrative Agent is closed; provided that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in Dollar deposits in the London interbank
market.

 

4



--------------------------------------------------------------------------------

“Canadian Administrative Agent” means Bank One, NA, Canada Branch, in its
capacity as Canadian administrative agent for the lenders party to the Canadian
Credit Agreement, and any successor thereto.

 

“Canadian Borrower” means MGV, as borrower under the Canadian Credit Agreement.

 

“Canadian Commitment” means, with respect to each Canadian Lender, the
“Commitment” of such Canadian Lender (as defined in the Canadian Credit
Agreement). The initial aggregate principal amount of the Canadian Commitments
of the Canadian Lenders is U.S.$130,000,000.

 

“Canadian Credit Agreement” means that certain Credit Agreement of even date
herewith among the Canadian Borrower, the Canadian Lenders, the other agents
party thereto, the Global Administrative Agent and the Canadian Administrative
Agent, as it may be amended, supplemented, restated or otherwise modified and in
effect from time to time.

 

“Canadian Dollars” or “C$” refers to lawful money of Canada.

 

“Canadian Flex Portion” means that unallocated portion of the Canadian
Commitments remaining after making the allocations described in Section
2.1(c)(ii) and (iii).

 

“Canadian Lenders” means the financial institutions from time to time party to
the Canadian Credit Agreement and their respective successors and permitted
assigns.

 

“Canadian Loan Documents” means the Canadian Credit Agreement and the Canadian
Security Documents, together with all exhibits, schedules and attachments
thereto, and all other agreements, documents, certificates, financing statements
and instruments from time to time executed and delivered pursuant to or in
connection with any of the foregoing.

 

“Canadian Obligations” means, at any time, the Equivalent Amount in U.S. Dollars
of the sum of (a) the aggregate “Credit Exposure” (as defined in the Canadian
Credit Agreement) of the Canadian Lenders under the Canadian Loan Documents plus
(b) all accrued and unpaid interest and fees owing to the Canadian Lenders under
the Canadian Loan Documents plus (c) all Hedging Obligations in connection with
all Hedging Agreements between the Canadian Borrower or any of its Subsidiaries
and any Canadian Lender or any Affiliate of a Canadian Lender plus (d) all other
obligations (monetary or otherwise) of the Canadian Borrower to any Canadian
Lender or the “Agents” (as defined in the Canadian Credit Agreement) under the
Canadian Credit Agreement, whether or not contingent, arising under or in
connection with any of the Canadian Loan Documents.

 

“Canadian Security Documents” means the “Security Documents” as defined under
the Canadian Credit Agreement.

 

“Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

 

5



--------------------------------------------------------------------------------

“Casualty Event” means any loss, casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any Collateral.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. § 9601, et. seq., as amended from time to time.

 

“Change in Law” means (a) the adoption of any law, rule or regulation, (b) any
change in any law, rule or regulation or in the interpretation or application
thereof by any Governmental Authority or (c) compliance by any Lender or any
Issuing Bank (or, for purposes of Section 2.15(b), by any Applicable Lending
Office of such Lender or any Issuing Bank or by such Lender’s or any Issuing
Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued.

 

“Change of Control” means the occurrence, after the date hereof, of any of the
following events: (a) any Person or “group” (within the meaning of Section 13(d)
or 14(d) of the Securities Exchange Act of 1934, as amended), other than the
Darden Group, shall have acquired ownership, directly or indirectly,
beneficially or of record, of Equity Interests representing more than 30% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Borrower or (b) the occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Borrower by Persons
who were neither (i) nominated by the board of directors or the stockholders of
the Borrower nor (ii) appointed by directors a majority of whom was so
nominated, or (c) except as permitted by Section 7.4 and 7.5(a) and except as to
the MGV Class C Shares, the Borrower shall cease to own, directly or indirectly,
100% of the issued and outstanding Equity Interests of each Material Subsidiary.

 

“Chicago” means Chicago, Illinois.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Co-Global Documentation Agents” means Fortis Capital Corp. and The Bank of Nova
Scotia, in their capacity as co-global documentation agents for the Lenders, and
their respective successors.

 

“Co-Global Syndication Agents” means BNP Paribas and Bank of America, N.A., in
their capacity as co-global syndication agents for the Lenders hereunder, and
their respective successors.

 

“Collateral” means any and all “Collateral” and “Mortgaged Property”, as defined
in the Security Documents and the Canadian Security Documents.

 

“Combined Commitments” means the aggregate of (a) the Commitments of the Lenders
hereunder and (b) the Canadian Commitments. The initial aggregate principal
amount of the Combined Commitments is U.S.$300,000,000.

 

“Combined Credit Agreements” means this Agreement and the Canadian Credit
Agreement.

 

6



--------------------------------------------------------------------------------

“Combined Credit Exposure” means, at the time of determination, the sum of (a)
the aggregate Credit Exposure of the Lenders hereunder, and (b) the Equivalent
Amount in U.S. Dollars of the aggregate “Credit Exposure” (as defined in the
Canadian Credit Agreement) of the Canadian Lenders.

 

“Combined Lenders” means the Lenders hereunder and the Canadian Lenders.

 

“Combined Loan Documents” means the Loan Documents and the Canadian Loan
Documents.

 

“Combined Loans” means the loans made by the Combined Lenders to the Borrower
and the Canadian Borrower pursuant to the Combined Loan Documents.

 

“Combined Obligations” means the aggregate of the Obligations and the Canadian
Obligations (without duplication of any Hedging Obligations).

 

“Combined Unutilized Commitments” means the sum of (a) the Unutilized Commitment
hereunder, and (b) the Equivalent Amount in U.S. Dollars of the “Unutilized
Commitment” (as defined in the Canadian Credit Agreement) under the Canadian
Credit Agreement.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Credit Exposure hereunder, as such commitment may be (a) adjusted from
time to time pursuant to Section 2.1(c), (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 10.4, and
(c) terminated pursuant to Sections 8.2 or 8.3; provided, however, that the
Commitment of any Lender shall at no time be greater than its Global Commitment.
The initial amount of each Lender’s Commitment is set forth on Schedule 2.1, or
in the Register following any Assignment and Acceptance to which such Lender is
a party. The initial aggregate principal amount of the Commitments of the
Lenders is U.S.$170,000,000.

 

“Commitment Fee” is defined in Section 2.11(a).

 

“Commodity Price Risk Policy” is defined in Section 3.21.

 

“Consolidated Current Assets” means, for any Person at any time, the current
assets of such Person and its Consolidated Subsidiaries determined in accordance
with GAAP at such time, plus, in the case of Borrower, the Unutilized Commitment
at such time, but excluding, for any Person at any time, any current asset of
such Person for any Hedging Agreement resulting from the requirements of SFAS
133 at such time.

 

“Consolidated Current Liabilities” means, for any Person at any time, the
current liabilities of such Person and its Consolidated Subsidiaries determined
in accordance with GAAP at such time, but excluding any current liability for
any Hedging Agreement resulting from the requirements of SFAS 133 at such time,
and in the case of Borrower, excluding current maturities of Long Term Debt
(including that portion of the current maturities of the Existing Subordinate
Debt to the extent that the Borrower would be permitted, on the date of
determination, to repay or prepay the same in accordance with Section 7.14) of
Borrower and its Consolidated Subsidiaries outstanding at such time.

 

7



--------------------------------------------------------------------------------

“Consolidated EBITDAX” means, for any Person for any period, the Consolidated
Net Income of such Person for such period, plus each of the following determined
for such Person and its Consolidated Subsidiaries on a consolidated basis for
such period: (a) any provision for (or less any benefit from) income, sales or
franchise Taxes included in determining Consolidated Net Income; (b)
Consolidated Net Interest Expense deducted in determining Consolidated Net
Income; (c) depreciation, depletion and amortization expense deducted in
determining Consolidated Net Income; (d) any unusual or non-recurring non-cash
expenses or losses (including, whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, non-cash
losses on sales of assets outside of the ordinary course of business); (e) other
non-cash charges deducted in determining Consolidated Net Income to the extent
not already included in clauses (b), (c) and (d) of this definition; and (f)
costs and expenses associated with seismic, geological and geophysical services
performed in connection with, and attributable to, oil and gas exploration, to
the extent deducted in determining Consolidated Net Income.

 

“Consolidated Net Income” means, for any Person as of any period, the net income
(or loss) of such Person and its Consolidated Subsidiaries for such period
determined in accordance with GAAP, but excluding: (a) the income of any other
Person (other than its Consolidated Subsidiaries) in which such Person or any of
its Subsidiaries has an ownership interest, unless received by such Person or
its Consolidated Subsidiaries in a cash distribution; (b) any after-tax gains
attributable to asset dispositions; (c) any non-cash gains, losses or charges on
any Hedging Agreement resulting from the requirements of SFAS 133 for that
period; and (d) to the extent not included in clauses (a), (b) and (c) above,
any after-tax (i) extraordinary gains (net of extraordinary losses) or (ii)
non-cash nonrecurring gains.

 

“Consolidated Net Interest Expense” means, for any Person for any period, the
remainder of the following for such Person and its Consolidated Subsidiaries for
such period: (a) interest expense determined in accordance with GAAP, minus (b)
interest income determined in accordance with GAAP.

 

“Consolidated Subsidiaries” means each Subsidiary of a Person (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of
such Person in accordance with GAAP. Unless otherwise indicated, each reference
to the term “Consolidated Subsidiary” means a Subsidiary consolidated with the
Borrower.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, contract, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, but not
solely by being an officer or director of that Person. “Controlling” and
“Controlled” have meanings correlative thereto.

 

8



--------------------------------------------------------------------------------

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and its LC Exposure at such
time.

 

“Darden Group” means, collectively, Mercury, QELP, The Discovery Fund,
Pennsylvania Avenue Limited Partnership, Pennsylvania Management Company, the
estate of Frank Darden, Lucy Darden, Anne Darden Self, Glenn Darden and Thomas
Darden, and their respective successors, assigns, designees, heirs,
beneficiaries, trusts, estates and controlled affiliates.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Deficiency Notification Date” is defined in Section 2.7(f).

 

“Designation” means the designation of a Lender as a Flex Lender, a Pro Rata
Lender, or a U.S. Only Lender; provided that no Lender may have more than one
Designation at any time.

 

“Discretionary Borrowing Base Reallocation” is defined in Section 2.7(d)(iv).

 

“Distribution” by any Person, means (a) with respect to any stock issued by such
Person or any partnership, joint venture, limited liability company, membership
or other interest of such Person, the retirement, redemption, purchase, or other
acquisition for value of any such stock or partnership, joint venture, limited
liability company, membership or other interest, (b) the declaration or payment
of any dividend or other distribution on or with respect to any stock,
partnership, joint venture, limited liability company, membership or other
interest of any Person, and (c) any other payment by such Person with respect to
such stock, partnership, joint venture, limited liability company, membership or
other interest of such Person.

 

“Environmental Complaint” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, proceeding, judgment, letter
or other communication from any federal, state or municipal authority or any
other party against any Loan Party involving (a) a Hazardous Discharge from,
onto or about any real property owned, leased or operated at any time by any
Loan Party, or (b) a Hazardous Discharge caused, in whole or in part, by any
Loan Party or by any Person acting on behalf of or at the instruction of any
Loan Party, or (c) any violation of any Environmental Law by any Loan Party.

 

“Environmental Laws” means any and all applicable Governmental Rules pertaining
to health (with respect to exposure to Hazardous Materials) or the environment
in effect in any and all jurisdictions in which the Borrower or any Subsidiary
is conducting or at any time has conducted business, or where any Property of
the Borrower or any Subsidiary is located, including, without limitation, OPA,
the Clean Air Act, as amended, CERCLA, the Federal Water Pollution Control Act,
as amended, the Occupational Safety and Health Act of 1970, as amended, the
Resource Conservation and Recovery Act of 1976 (“RCRA”), as amended, the Safe
Drinking Water Act, as amended, the Toxic Substances Control Act, as amended,
the Superfund Amendments and Reauthorization Act of 1986, as amended, the
Hazardous Materials Transportation Act, as amended, the Environmental Protection
and Enhancement Act (Alberta), as amended, the Canadian Environmental Protection
Act 1999, as amended, and other environmental conservation or protection laws.
The term “oil” shall have the meaning specified

 

9



--------------------------------------------------------------------------------

in OPA, the term “release” (or “threatened release”) shall have the meaning
specified in CERCLA, and the term “disposal” (or “disposed”) shall have the
meaning specified in RCRA; provided, however, that (i) in the event either OPA,
CERCLA or RCRA is amended so as to broaden the meaning of any term defined
thereby, such broader meaning shall apply subsequent to the effective date of
such amendment and (ii) to the extent the laws of the state, province or
territory in which any Property of the Borrower or any Subsidiary is located
establish a meaning for “oil”, “release”, or “disposal” which is broader than
that specified in either OPA, CERCLA or RCRA, such broader meaning shall apply.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment, or (e) any
contract or agreement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, shares of the capital
stock, partnership interests, membership interests in a limited liability
company, beneficial interests in a trust or other equity interests in such
Person or any warrants, options or other rights to acquire any of the foregoing.

 

“Equivalent Amount” means, as at any date, the amount of Canadian Dollars into
which an amount of U.S. Dollars may be converted, or the amount of U.S. Dollars
into which an amount of Canadian Dollars may be converted, in either case at the
rate of exchange for U.S. Dollars and Canadian Dollars as published in the Wall
Street Journal for such day or, if there is no such rate of exchange so
published for such day, at The Bank of Canada mid-point noon spot rate of
exchange for such date in Toronto at approximately 12:00 noon, Toronto time on
such date.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, together with the rules,
regulations and interpretations thereunder, in each case as in effect from time
to time.

 

“ERISA Affiliate” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Borrower, are
treated as a single employer under section 414 (b) or 414 (c) of the Code or
section 4001(b)(1) of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the Adjusted Eurodollar Rate.

 

“Eurodollar Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the applicable British Bankers’ Association LIBOR rate for
deposits in U.S. Dollars as reported by any generally recognized financial
information service as of 11:00 a.m. (London

 

10



--------------------------------------------------------------------------------

time) two Business Days prior to the first day of such Interest Period, and
having a maturity equal to such Interest Period, provided that, if no such
British Bankers’ Association LIBOR rate is available to the Global
Administrative Agent, the applicable Eurodollar Rate for the relevant Interest
Period shall instead be the rate determined by the Global Administrative Agent
to be the rate at which Bank One or one of its Affiliate banks offers to place
deposits in U.S. Dollars with first-class banks in the London interbank market
at approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, in the approximate amount of Bank One’s relevant
Eurodollar loan and having a maturity equal to such Interest Period.

 

“Event of Default” has the meaning assigned to such term in Section 8.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Excluded Taxes” means, with respect to any Agent, any Lender, any Issuing Bank
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is or was organized or in
which its principal office is or was located or, in the case of any Lender, in
which its Applicable Lending Office is or was located, (b) any branch profits
taxes imposed by the United States of America or any similar tax imposed by any
other jurisdiction in which the recipient is or was located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.19(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new Applicable Lending Office) or is
attributable to such Foreign Lender’s failure to comply with Section 2.17(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Applicable Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.17(a).

 

“Existing Credit Facility” means that certain Fourth Amended and Restated Credit
Agreement, dated as of May 13, 2002, by and among the Borrower, Bank of America,
N.A., as administrative agent, and the other agents and lenders party thereto,
as amended by that First Amendment to Fourth Amended and Restated Credit
Agreement, dated as of September 25, 2002, as further amended by that Second
Amendment to Fourth Amended and Restated Credit Agreement, dated as of June 27,
2003, and as further amended by that certain letter agreement dated as of May
18, 2004.

 

“Existing Letters of Credit” is defined in Section 2.4(j).

 

“Existing Subordinate Debt” means all Indebtedness of the Borrower and
Guarantors outstanding from time to time under the Subordinated Note Purchase
Agreement, including all renewals, refinancings, replacements, and extensions
thereof to the extent permitted hereunder and made in accordance with the terms
of the Combined Loan Documents (including Section 7.14).

 

11



--------------------------------------------------------------------------------

“Falcon Seaboard Settlement Agreement” means that certain settlement agreement
dated as of September 30, 1994, pursuant to which Borrower (as successor in
interest to Mercury) is obligated to deliver certain gas volumes at a fixed
price, as more particularly described therein.

 

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average (rounded upwards, if necessary, to the next
1/100th of 1%) of the rates on overnight Federal funds transactions with members
of the Federal Reserve System arranged by Federal funds brokers on such day, as
published for such day (or if such day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York, or,
if such rate is not so published for any day which is a Business Day, the
average (rounded upwards, if necessary, to the next 1/100th of 1%) of the
quotations at approximately 10:00 a.m. (Chicago time) on such day on such
transactions received by the Global Administrative Agent from three Federal
funds brokers of recognized standing selected by the Global Administrative Agent
in its sole reasonable discretion.

 

“Fee Letter” means that certain Fee Letter dated as of May 21, 2004, by and
among the Borrower, Bank One, NA, Bank One, NA, Canada Branch, and Banc One
Capital Markets, Inc, as such letter may be amended, supplemented, restated or
otherwise modified from time to time in accordance with the Loan Documents.

 

“Flex Lender” means any Lender identified as a “Flex Lender” on Schedule 2.1, as
such Schedule 2.1 is replaced or amended from time to time pursuant to the terms
hereof.

 

“Flex Percentage” means, with respect to each Flex Lender (and its Affiliate, if
any, that is a Canadian Lender), a percentage determined by dividing the Global
Commitment associated with such Flex Lender (and such Affiliate, if any) by the
aggregate Global Commitments associated with all Flex Lenders (and their
Affiliates, if any, that are Canadian Lenders).

 

“Flex Portion” means that unallocated portion of the Combined Commitments
remaining after making the allocations described in Section 2.1(c)(ii) and
(iii).

 

“Financial Officer” of any Person means its Chief Financial Officer; provided,
that if no Person serves in such capacity, “Financial Officer” shall mean the
highest ranking executive officer of such Person with responsibility for
accounting, financial reporting, cash management and similar functions.

 

“Financial Statements” means the financial statement or statements of the
Borrower and its Consolidated Subsidiaries described or referred to in Section
3.4.

 

“Financing Transactions” means the execution, delivery and performance by each
Loan Party of the Loan Documents to which it is to be a party, the borrowing of
the Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.

 

“Fiscal Quarter” means the three (3) month periods ending on March 31, June 30,
September 30 and December 31 of each Fiscal Year.

 

“Fiscal Year” means a twelve (12) month period ending December 31.

 

12



--------------------------------------------------------------------------------

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

 

“Gas Balancing Agreement” means any agreement or arrangement whereby any Loan
Party, or any other party having an interest in any Hydrocarbons to be produced
from Mineral Interests in which any Loan Party owns an interest, has a right to
take more than its proportionate share of production therefrom.

 

“Global Administrative Agent” means Bank One, NA, in its capacity as global
administrative agent for the Combined Lenders, and its successors.

 

“Global Borrowing Base” means the “Global Borrowing Base” as determined from
time to time pursuant to Section 2.7.

 

“Global Borrowing Base Deficiency” means, at the time of determination, the
amount by which (a) the Combined Credit Exposure exceeds (b) the then current
Global Borrowing Base.

 

“Global Borrowing Base Designation Notice” is defined in Section 2.7(b).

 

“Global Borrowing Base Utilization” means, at the time of determination, an
amount (expressed as a percentage) equal to the quotient of (a) the Combined
Credit Exposure divided by (b) the Global Borrowing Base.

 

“Global Commitment” means, with respect to each Lender (and its Affiliate, if
any, that is a Canadian Lender), the amount set forth on Schedule 2.1 as the
“Global Commitment” for such Lender (and such Affiliate, if any) or in the
Register following any Assignment and Acceptance to which such Lender (and such
Affiliate, if any) is a party, as such Global Commitment may be (a) reduced from
time to time pursuant to Section 2.8, (b) increased from time to time pursuant
to Section 2.1(b), (c) reallocated from time to time pursuant to Section 2.1(c),
(d) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.4, and (e) terminated pursuant to Sections 8.2 or
8.3. The initial aggregate principal amount of the Global Commitments of the
Lenders (and their respective Affiliates who are Canadian Lenders) is
U.S.$300,000,000.

 

“Global Commitment Increase” is defined in Section 2.1(b).

 

“Global Effective Date” means the date on which the conditions specified in
Section 4.1 of each Combined Credit Agreement are satisfied (or waived in
accordance with Section 10.2 of each Combined Credit Agreement).

 

13



--------------------------------------------------------------------------------

“Governmental Approval” means (a) any authorization, consent, approval, license,
ruling, permit, tariff, rate, certification, waiver, exemption, filing,
variance, claim, order, judgment or decree of, or with, (b) any required notice
to, (c) any declaration of or with, or (d) any registration by or with, any
Governmental Authority.

 

“Governmental Authority” means the government of the United States of America,
Canada, any other nation or any political subdivision thereof, whether state,
provincial, territorial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

 

“Governmental Rule” means any statute, law, regulation, ordinance, rule,
judgment, order, decree, permit, concession, grant, franchise, license,
agreement, directive or other governmental restriction or binding form of
decision of or determination by, or binding interpretation or administration of
any of the foregoing by, any Governmental Authority, whether now or hereafter in
effect.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Indebtedness or other obligation
of any other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep-well, to purchase assets, goods, securities
or services, to take-or-pay, or to maintain financial statement conditions, by
“comfort letter” or other similar undertaking of support or otherwise) or (b)
entered into for the purpose of assuring in any other manner the obligee of such
Indebtedness or other obligation of the payment thereof or to protect such
obligee against loss in respect thereof (in whole or in part), provided, that
the term “Guarantee” shall not include (x) endorsements of instruments for
collection or deposit in the ordinary course of business or (y) indemnities
given in connection with asset sales or otherwise provided in the ordinary
course of business. The terms “Guarantee” and “Guaranteed” used as a verb shall
have a correlative meaning.

 

“Guarantor” means each Material Subsidiary listed on Exhibit L (except MGV)
under the heading “Material Subsidiaries” and each Subsidiary that is required
to execute a Guaranty pursuant to Section 5.16.

 

“Guaranty” means a Guaranty made pursuant to Section 4.1(a) or Section 5.16 by a
Guarantor in favor of the Global Administrative Agent, substantially in the form
of Exhibit G, as amended, supplemented, restated or otherwise modified from time
to time in accordance with the terms of this Agreement and the other Loan
Documents. The term “Guaranties” shall include each and every Guaranty executed
and delivered by a Guarantor hereunder.

 

“Hazardous Discharge” means any releasing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, disposing or
dumping of any Hazardous Material from or onto any real property owned, leased
or operated at any time by any Loan Party or any real property owned, leased or
operated by any other Person.

 

14



--------------------------------------------------------------------------------

“Hazardous Material” means all explosive or radioactive substances or wastes and
all hazardous or toxic substances, wastes or other pollutants, asbestos or
asbestos containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law, and any petroleum, petroleum products or
petroleum distillates and associated oil or natural gas exploration, production
and development wastes that are not exempted or excluded from being defined as
“hazardous substances”, “hazardous materials”, “hazardous wastes” and “toxic
substances” under such Environmental Laws.

 

“Hedge Transaction” means any commodity, interest rate, currency or other
derivative, swap, option, collar, futures contract or other contract pursuant to
which a Person hedges risks related to commodity prices, interest rates,
currency exchange rates, securities prices or financial market conditions.
“Hedge Transactions” expressly includes Oil and Gas Hedge Transactions.

 

“Hedging Agreements” means, collectively, any agreement, instrument, arrangement
or schedule or supplement thereto evidencing any Hedge Transaction.

 

“Hedging Obligations” means, with respect to any Person, all liabilities
(including but not limited to obligations and liabilities of such Person arising
in connection with or as a result of early or premature termination of a Hedging
Agreement or Hedge Transaction, whether or not occurring as a result of a
default thereunder) of such Person under a Hedging Agreement or Hedge
Transaction.

 

“Highest Lawful Rate” is defined in Section 10.13.

 

“Hydrocarbons” means, collectively, oil, gas, casinghead gas, drip gasolines,
natural gasoline, condensate, distillate, and all other liquid and gaseous
hydrocarbons produced or to be produced in conjunction therewith, and all
products, by-products and all other substances refined, separated, settled or
derived therefrom or the processing thereof, and all other minerals and
substances, including, but not limited to, liquified petroleum gas, natural gas,
kerosene, sulphur, lignite, coal, uranium, thorium, iron, geothermal steam,
water, carbon dioxide, helium, and any and all other minerals, ores, or
substances of value, and the products and proceeds therefrom, including, without
limitation, all gas resulting from the in-situ combustion of coal or lignite.

 

“Immaterial Title Deficiencies” has the meaning assigned to such term in Section
3.9.

 

“Indebtedness” means, for any Person, (without duplication): (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all other
indebtedness (including Capital Lease Obligations, other than oil and gas leases
entered into in the ordinary course of business) of such Person on which
interest charges are customarily paid or accrued, (d) all Guarantees by such
Person, (e) the unfunded or unreimbursed portion of all letters of credit,
banker’s acceptances, surety or other bonds or instruments issued for the
account of such Person, (f) any amount owed by such Person representing the
deferred purchase price of property or services (other than accounts payable
incurred in the ordinary course of business and which have not been outstanding
for more than ninety (90) days past the applicable due date), (g) all
obligations of

 

15



--------------------------------------------------------------------------------

such Person secured by a Lien on any property or asset owned or held by that
Person regardless of whether the indebtedness secured thereby shall have been
assumed by that Person, (h) all obligations under operating leases (i) which
require such Person or its Affiliate to make payments over the term of such
lease, including payments at termination, based on the purchase price or
appraisal value of the Property subject to such lease plus a marginal interest
rate, and (ii) that are used primarily as a financing vehicle for such Property,
(i) obligations to deliver goods or services, including, without limitation,
Hydrocarbons and the forward sale of Hydrocarbons, in consideration of Advance
Payments, (j) the undischarged balance of any Production Payment created by such
Person or for the creation of which such Person directly or indirectly received
payment, to the extent such Production Payment would be reflected as
indebtedness on a consolidated balance sheet of such Person, (k) net liabilities
of such Person under all Hedging Obligations determined in accordance with GAAP,
and (l) all liability of such Person as a general partner of a partnership for
obligations of such partnership of the nature described in clauses (a) through
(k) preceding.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” is defined in Section 10.3(b).

 

“Initial Reserve Report” means (a) that certain reserve report which was
prepared by Schlumberger Data and Consulting Services, dated as of March 4,
2004, evaluating the Oil and Gas Properties of the Borrower and its Subsidiaries
as of December 31, 2003, located in the United States and (b) that certain
reserve report which was prepared by Netherland & Sewell, dated as of March 4,
2004, evaluating the Oil and Gas Properties of the Borrower and its Subsidiaries
as of December 31, 2003, located in Canada, true and correct copies of which
have been delivered to the Global Administrative Agent.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
even date herewith by and among the Global Administrative Agent on behalf of the
“Combined Lenders”, the “Combined Issuing Banks”, the “Accepting Lenders”, the
“Lender Hedge Counterparties” and the other “Agents” as defined therein, and the
Canadian Administrative Agent on behalf of the “Canadian Lenders”, the “Canadian
Issuing Banks”, the “Accepting Lenders”, the “Canadian Lender Hedge
Counterparties” and the other “Canadian Agents” as defined therein, as amended,
supplemented, restated or otherwise modified from time to time in accordance
with the Combined Loan Documents.

 

“Interest Election Request” means a written or telephonic request by an
Authorized Officer of the Borrower to convert or continue a Borrowing in
accordance with Section 2.6, which if written shall be in substantially the form
of Exhibit E-2 or any other form approved by the Global Administrative Agent.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three (3) months’ duration, each day prior to the last day
of such Interest Period that occurs at intervals of three (3) months’ duration
after the first day of such Interest Period.

 

16



--------------------------------------------------------------------------------

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day, or, with the consent of the Global Administrative Agent, such
other day, in the calendar month that is one, two, three or six months or, if
available to all Lenders, nine or twelve months thereafter, as the Borrower may
elect; provided, that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (b) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period, and (c) no Interest Period may end later
than the last day of the Availability Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Investment” means, with respect to any Person, any loan, advance, extension of
credit or capital contribution to, investment in or purchase of the stock or
other securities of, or interests in, any other Person.

 

“Issuing Bank” means (i) the Global Administrative Agent and (ii) any other
Lender agreed to among the Borrower and the Global Administrative Agent to issue
Letters of Credit. An Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“Judgment Currency” is defined in Section 2.20(b).

 

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the aggregate LC Exposure at such time.

 

“Lender Affiliate” means, with respect to any Lender, (a) an Affiliate of such
Lender or (b) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and with respect to any Lender that is a fund which invests in bank loans
and similar extensions of credit, any other fund that invests in bank loans and
similar extensions of credit and is managed by the same investment advisor as
such Lender or by an Affiliate of such investment advisor.

 

17



--------------------------------------------------------------------------------

“Lender Parties” means the Agents, the Lenders, the Issuing Banks and each
Affiliate of a then current Lender that is party to a Hedge Agreement with the
Borrower (or with any Loan Party that is organized in the United States, any
state thereof or the District of Columbia, and each of their respective
successors, transferees and assigns).

 

“Lenders” means the Persons listed on Schedule 2.1 and any other Person that
shall have become a party to this Agreement pursuant to an Additional Lender
Certificate or an Assignment and Acceptance, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Acceptance.

 

“Letter of Credit” means (a) any letter of credit issued pursuant to this
Agreement and (b) each Existing Letter of Credit deemed to be issued and
outstanding as of the Closing Date under this Agreement pursuant to Section
2.4(j) and listed in Exhibit N.

 

“Lien” means (a) any lien, charge or security interest arising from a mortgage,
encumbrance, pledge, security agreement, conditional sale or trust receipt or a
lease, consignment, bailment or margin account for security purposes, (b)
Production Payments and the like which constitute Indebtedness, payable out of
Oil and Gas Properties or (c) reservations, exceptions, encroachments,
easements, rights of way, covenants, conditions, restrictions, leases and other
title exceptions and encumbrances affecting title to Property. For the purposes
of this Agreement, Borrower and its Subsidiaries shall be deemed to own subject
to a Lien any asset which is acquired or held subject to the interest of a
vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such asset.

 

“Loan Documents” means (a) this Agreement, the Notes, the Security Documents,
the Fee Letter, the Intercreditor Agreement, the Hedging Agreements between the
Borrower or any of its U.S. Subsidiaries and any Lender or any Affiliate of a
then current Lender, any Borrowing Request and any Interest Election Request,
any Additional Lender Certificate, any Assignment and Acceptance, and (b) each
other agreement, document or instrument delivered by the Borrower or any other
Person in connection with this Agreement, as such may be amended from time to
time.

 

“Loan Parties” means the Borrower, the Guarantors, the Canadian Borrower, and
any Material Subsidiary of the Borrower and any Material Subsidiary (as defined
in the Canadian Credit Agreement) of the Canadian Borrower that executes a
Combined Loan Document, for so long as such Combined Loan Document is in effect.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Long Term Debt” means Indebtedness which matures more than one year from the
date it is incurred, or which can be extended at the option of the obligor(s) to
a date more than one year from the date it is incurred.

 

“Margin Stock” means “margin stock” within the meaning of Regulation U.

 

“Material Adverse Effect” means a material and adverse effect on (a) the
financial condition, business operations, properties or assets of the Borrower
and its Subsidiaries, taken as

 

18



--------------------------------------------------------------------------------

a whole, (b) (i) the validity and enforceability of this Agreement, the Notes,
the Security Documents or any other material Combined Loan Documents, or (ii)
the perfection or priority of any material Lien purported to be created thereby,
or (c) the right or ability of the Loan Parties to fully, completely and timely
pay and perform their obligations under the Combined Loan Documents.

 

“Material Agreement” means any material written or oral agreement or contract to
which a Person is a party, by which such Person is bound, or to which any
material assets of such Person are subject, which is not cancelable by such
Person upon notice of thirty (30) days or less without liability for further
payment other than nominal penalty.

 

“Material Gas Imbalance” means, with respect to all Gas Balancing Agreements to
which any Loan Party is a party or by which any Borrowing Base Property is
bound, a net negative gas imbalance in the aggregate for all Loan Parties in
excess of one half bcf of gas (on an mcf equivalent basis) in the aggregate.

 

“Material Subsidiary” means (a) any Subsidiary of the Borrower listed on Exhibit
L under the heading “Material Subsidiaries,” and (b) any Subsidiary of the
Borrower that (i) is designated by the Borrower in writing to the Global
Administrative Agent as a Material Subsidiary, (ii) owns Mortgaged Properties or
(iii) is a direct or indirect parent of any Material Subsidiary.

 

“Maturity Date” means July 28, 2009.

 

“Mercury” means Mercury Exploration Company, a Texas corporation.

 

“MGV” means MGV Energy Inc., an Alberta, Canada corporation.

 

“MGV Class C Shares” means, collectively, the Class C Common Shares of MGV
issued and outstanding as of the Closing Date.

 

“Mineral Interests” means all rights, estates, titles, and interests in and to
oil and gas leases and any oil and gas interests, royalty and overriding royalty
interests, production payments, net profits interests, oil and gas fee
interests, and other rights therein, including, without limitation, any
reversionary or carried interests relating to the foregoing, together with
rights, titles, and interests created by or arising under the terms of any
unitization, communization, and pooling agreements or arrangements, and all
properties, rights and interests covered thereby, whether arising by contract,
by order, or by operation of Governmental Rules, which now or hereafter include
all or any part of the foregoing.

 

“Minimum Threshold Amount” is defined in Section 2.7(d)(iii).

 

“Monthly Date” means the fifteenth day of each calendar month.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

 

19



--------------------------------------------------------------------------------

“Mortgage” means the Mortgage, Deed of Trust, Assignment of Production, Security
Agreement, Financing Statement and Fixture Filing delivered pursuant to the Loan
Documents in substantially the form of Exhibit H (or in such other form as the
Global Administrative Agent may approve), executed and delivered by the Borrower
or any Loan Party (other than Foreign Subsidiaries), as the case may be, as
amended, supplemented, restated or otherwise modified from time to time in
accordance with the terms of this Agreement and the other Loan Documents. The
term “Mortgage” shall include each mortgage supplement after execution and
delivery of such mortgage supplement. The term “Mortgages” shall include each
and every Mortgage executed and delivered by each of the Borrower and its
Subsidiaries hereunder.

 

“Mortgaged Property” means any Oil and Gas Property with respect to which a Lien
is granted pursuant to a Mortgage.

 

“Net Cash Proceeds” means, with respect to any sale or other disposition
(including a Casualty Event), the cash proceeds (including cash equivalents and
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such sale or other disposition
(including a Casualty Event) received by the Borrower or any of its
Subsidiaries, net of all attorneys’ fees, accountants’ fees, investment banking
fees and other customary expenses, fees and commissions actually incurred by the
Borrower or any of its Subsidiaries and net of Taxes paid as of the date of
receipt of such Net Cash Proceeds as a result of such sale or disposition by the
Borrower or any of its Subsidiaries.

 

“Non-Recourse Debt” means Indebtedness of any Subsidiary which does not own
Borrowing Base Properties (a) secured solely by the assets acquired with the
proceeds of such Indebtedness and (b) with respect to which (i) no Loan Party
shall have any liability to any Person for repayment of all or any portion of
such Indebtedness beyond the assets so secured and (ii) the holders thereof (A)
shall have recourse only to, and shall the right to require the obligations of
such Subsidiary to be performed, satisfied or paid only out of, the assets so
secured and (B) shall have no direct or indirect recourse (including by way of
indemnity or guaranty) to any Loan Party, whether for principal, interest, fees,
expenses or otherwise; provided, however, that any such Indebtedness shall not
cease to be “Non-Recourse Debt” solely as a result of the instrument governing
such Indebtedness containing terms pursuant to which such Indebtedness becomes
recourse upon (i) fraud or misrepresentation by the Person in connection with
such Indebtedness, (ii) such Person failing to pay taxes or other charges that
result in the creation of Liens on any portion of the specific property securing
such Indebtedness or failing to maintain any insurance on such property required
under the instruments securing such Indebtedness, (iii) the conversion of any of
the collateral for such Indebtedness, (iv) such Person failing to maintain any
of the collateral for such Indebtedness in the condition required under the
instruments securing the Indebtedness, (v) any income generated by the specific
property securing such Indebtedness being applied in a manner not otherwise
allowed in the instruments securing such Indebtedness, (vi) the violation of any
Environmental Law or otherwise affecting the environmental condition of the
specific property securing the Indebtedness or (vii) the rights of the holder of
such Indebtedness to the specific property becoming impaired, suspended or
reduced by any act, omission or misrepresentation of such Person; provided
further, however, that, upon the occurrence of any of the foregoing clauses (i)
through (vii) above, any such Indebtedness shall cease to be “Non-Recourse Debt”
and shall be deemed to be Indebtedness incurred by such Person at such time.

 

20



--------------------------------------------------------------------------------

“Note” means any promissory note delivered pursuant to Section 2.9(a).

 

“Obligations” means (without duplication), at any time, the sum of (a) the
Credit Exposure of the Lenders under the Loan Documents plus (b) all accrued and
unpaid interest and fees owing to the Lenders under the Loan Documents plus (c)
all Hedging Obligations in connection with all Hedging Agreements between the
Borrower or any of its Subsidiaries and any Lender or any Affiliate of a Lender
plus (d) all other obligations (monetary or otherwise) of the Borrower or any
Subsidiary to any Lender or any Agent, whether or not contingent, arising
(whether now or hereafter) under or in connection with any of the Loan
Documents.

 

“Oil and Gas Hedge Transaction” means a Hedge Transaction pursuant to which any
Person hedges the price to be received by it for future production of
Hydrocarbons.

 

“Oil and Gas Properties” means the Mineral Interests; the Properties now or
hereafter pooled or unitized with the Mineral Interests; all presently existing
or future unitization, pooling agreements and declarations of pooled units and
the units created thereby (including without limitation all units created under
orders, regulations and rules of any Governmental Authority having jurisdiction)
which may affect all or any portion of the Mineral Interests; all operating
agreements, joint venture agreements, contracts and other agreements which
relate to any of the Mineral Interests or the production, sale, purchase,
exchange or processing of Hydrocarbons from or attributable to such Mineral
Interests; all Hydrocarbons in and under and which may be produced and saved or
attributable to the Mineral Interests, the lands covered thereby and all oil in
tanks and all rents, issues, profits, proceeds, products, revenues and other
incomes from or attributable to the Mineral Interests; all tenements, profits á
prendre, hereditaments, appurtenances and Properties in anywise appertaining,
belonging, affixed or incidental to the Mineral Interests, Properties, rights,
titles, interests and estates described or referred to above, including any and
all Property, real or personal, now owned or hereafter acquired and situated
upon, used, held for use or useful in connection with the operating, working or
development of any of such Mineral Interests or Property (excluding drilling
rigs, automotive equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, water wells, injection wells or
other wells, buildings, structures, fuel separators, liquid extraction plants,
plant compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.

 

“OPA” means the Oil Pollution Act of 1990, as amended from time to time.

 

“Organic Documents” means, relative to any Person, its articles of organization,
association, formation or incorporation (or comparable document), its by-laws,
memorandum of association or operating agreement and all partnership agreements,
limited liability company or operating agreements and similar arrangements
applicable to ownership of its Equity Interests.

 

21



--------------------------------------------------------------------------------

“Other Currency” is defined in Section 2.20(a).

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Participant” is defined in Section 10.4(e).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means, with respect to any asset:

 

(a) Liens securing the Combined Obligations;

 

(b) minor defects in title which do not secure the payment of money and
otherwise have no material adverse effect on the value or the operation of the
subject property, and for the purposes of this Agreement, a minor defect in
title shall include, but not be limited to, easements, rights-of-way,
servitudes, permits, zoning restrictions, surface leases and other similar
rights in respect of surface operations, and easements for pipelines, streets,
alleys, highways, telephone lines, power lines, railways and other easements and
rights-of-way, on, over or in respect of any of the properties of any Loan Party
and Immaterial Title Deficiencies;

 

(c) inchoate statutory or operators’ Liens securing obligations for labor,
services, materials and supplies arising in the ordinary course of business
which are not delinquent (except to the extent permitted by Section 5.7);

 

(d) mechanic’s, materialmen’s, warehouseman’s, journeyman’s, vendor’s,
landlord’s and carrier’s Liens and other similar Liens arising by operation of
law in the ordinary course of business which are not delinquent (except to the
extent permitted by Section 5.7);

 

(e) Liens for Taxes, assessments, fees and other charges of any Governmental
Authority not yet due or not yet delinquent, or, if delinquent, that are being
contested in good faith in the normal course of business by appropriate action,
as permitted by Section 5.7;

 

(f) lease burdens payable to third parties which are deducted in the calculation
of discounted present value in the Reserve Report including, without limitation,
any royalty, overriding royalty, net profits interest, production payment,
carried interest or reversionary working interest in existence as of the Closing
Date or as a result of or in accordance with the Loan Party’s acquisition of the
property burdened thereby;

 

(g) Liens in favor of the Subordinate Noteholders and/or Subordinate Note
Collateral Agent to secure the Existing Subordinate Debt or any Guarantees by
any Subsidiaries thereof which are junior, subordinate and inferior to the Liens
of the Security Documents;

 

(h) Liens securing Non-Recourse Debt permitted by Section 7.1;

 

22



--------------------------------------------------------------------------------

(i) Liens created by and arising out of the Falcon Seaboard Settlement
Agreement;

 

(j) pledges or deposits in connection with workers’ compensation, unemployment
compensation and/or other social security legislation, and deposits in the
ordinary course of business securing liabilities to insurance carriers under
insurance or self-insurance arrangements;

 

(k) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
similar obligations incurred in the ordinary course of business;

 

(m) judgment Liens in respect of judgments that do not constitute an Event of
Default under Section 8.1(i);

 

(n) any Lien existing on any Property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any Property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as applicable, (ii) such Lien shall not apply to any other
Property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as applicable, and extensions,
renewals and replacements of such obligations that are not in excess of the
outstanding principal amount of such obligations as of such acquisition date or
date such Person becomes a Subsidiary (provided, that such obligations and such
extensions, renewals, and replacements thereof so secured by such Lien, together
with the Indebtedness secured by Liens described in clause (q) below, shall at
no time exceed U.S.$10,000,000 in the aggregate);

 

(o) any interest or title of a lessor under any lease entered into by the
Borrower or any Subsidiary in the ordinary course of business and in accordance
with the Combined Loan Documents and covering only the assets so leased;

 

(p) Liens in existence on the date hereof listed on Schedule 7.3 securing
Indebtedness permitted by Section 7.1(f), provided that no such Lien is spread
to cover any additional property after the Closing Date and that the amount of
the Indebtedness secured thereby is not increased;

 

(q) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any of its Subsidiaries; provided that (i) such Liens secure
Indebtedness permitted by Section 7.1(m) hereof, (ii) such Liens and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition, construction or improvement, (iii) the Indebtedness secured thereby
does not exceed 100% of the cost of acquiring, constructing or improving such
fixed or capital assets, (iv) such Liens shall not apply to any other property
or assets of Parent or any of such Subsidiaries, and (iv) the Indebtedness
secured by such Liens, together with the obligations and extensions, renewals
and replacements of such obligations described in clause (n) above, shall at no
time exceed U.S.$10,000,000 in the aggregate; or

 

(r) Liens not otherwise included in this definition so long as neither (i) the
aggregate outstanding principal amount of the obligations of all of the Loan
Parties secured thereby nor

 

23



--------------------------------------------------------------------------------

(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Borrower and all
Subsidiaries) U.S.$5,000,000 at any one time.

 

“Permitted Investments” means:

 

(a) readily marketable direct obligations of the United States of America (or
investments in mutual funds or similar funds which invest solely in such
obligations);

 

(b) fully insured time deposits and certificates of deposit with maturities of
one year or less of any commercial bank operating in the United States having
capital and surplus in excess of U.S.$100,000,000;

 

(c) all Investments held by any Loan Party in the form of cash or cash
equivalents;

 

(d) all Investments by any Loan Party in Sweep Accounts;

 

(e) commercial paper of a domestic issuer if at the time of purchase such paper
is rated in one of the two highest ratings categories of S&P or Moody’s;

 

(f) money market mutual or similar funds having assets in excess of
U.S.$100,000,000, at least 95% of the assets of which are comprised of assets
specified in clauses (a) through (e) above;

 

(g) all Investments described in the Financial Statements or on Schedule 7.8
hereto;

 

(h) all Investments by any Loan Party in a direct or indirect Material
Subsidiary (other than Foreign Subsidiaries) of Borrower, so long as such
Material Subsidiary (other than Foreign Subsidiaries) has provided a Guaranty, a
Security Agreement and/or Mortgage in accordance with Sections 4.1, 5.16 and
5.18, and the Equity Interests of such Material Subsidiary owned by the Borrower
or a Subsidiary of the Borrower has been pledged to the Global Administrative
Agent pursuant to a Pledge Agreement in accordance with, and as and to the
extent required by, Sections 4.1, 5.16 and 5.18;

 

(i) extensions of customer or trade credit in the ordinary course of business;

 

(j) Guarantee obligations permitted by Section 7.1;

 

(k) all Investments by any Loan Party in Persons that own and/or lease any Oil
and Gas Properties and/or any gas processing or gas gathering systems related
thereto or related to farm-out, farm-in, joint operating, joint venture or area
of mutual interest agreements, gathering systems, pipelines or other similar
arrangements within the geographic boundaries of the United States of America or
Canada, provided, except to the extent any such Investments constitute
“Permitted Investments” under any other subsection of this definition, such
Investments do not exceed U.S.$5,000,000 in the aggregate at any time;

 

(l) all Investments constituting Indebtedness permitted by Section 7.1;

 

(m) all Investments permitted by the Canadian Loan Documents;

 

24



--------------------------------------------------------------------------------

(n) all Investments by the Borrower or any Subsidiary in Foreign Subsidiaries
(i) existing as of the Global Effective Date that are set forth under the
heading “Investments in Foreign Subsidiaries” in Schedule 7.8 and (ii) made
after the Global Effective Date in an aggregate amount not to exceed
U.S.$10,000,000 at any one time outstanding;

 

(o) all Investments arising from transactions by the Borrower or any Subsidiary
with customers or suppliers in the ordinary course of business, including
endorsements of negotiable instruments, debt obligations and other Investments
received by the Borrower or any Subsidiary in connection with the bankruptcy or
reorganization of customers and in settlement of delinquent obligations of, and
other disputes with, customers; and

 

(p) any Investments by any Loan Party in any Persons; provided that, the
aggregate amount of all such Investments made pursuant to this clause (p)
outstanding at any time shall not exceed U.S.$10,000,000 (measured on a cost
basis).

 

For the avoidance of doubt, to the extent any Investment could be attributable
to more than one subsection of this definition of “Permitted Investments,” the
Borrower or any other Loan Party may categorize all or any portion of such
Investment to any one or more subsections of this definition as it elects and
unless as otherwise expressly provided, in no event shall the same portion of
any Investment be deemed to utilize or be attributable to more than one
subsection of this definition.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means an employee benefit plan within the meaning of section 3(3) of
ERISA, and any other similar plan, policy or arrangement, including an
employment contract, whether formal or informal and whether legally binding or
not, under which any Loan Party or an ERISA Affiliate of a Loan Party has any
current or future obligation or liability or under which any present or former
employee of any Loan Party or an ERISA Affiliate of a Loan Party, or such
present or former employee’s dependents or beneficiaries, has any current or
future right to benefits resulting from the present or former employee’s
employment relationship with any Loan Party or an ERISA Affiliate of a Loan
Party.

 

“Pledge Agreement” means a Pledge Agreement and Irrevocable Proxy, dated as of
the Global Effective Date or otherwise delivered pursuant to the Loan Documents,
substantially in the form of Exhibit F (or such other form acceptable to the
Global Administrative Agent), as amended, supplemented, restated or otherwise
modified from time to time in accordance with the Loan Documents. The term
“Pledge Agreements” shall include each and every Pledge Agreement executed and
delivered pursuant to the Loan Documents.

 

“Pledging Subsidiary” means each existing and future Subsidiary (other than a
Foreign Subsidiary) of Borrower that executes and delivers a Pledge Agreement in
accordance with the Loan Documents pursuant to which such Subsidiary pledges to
the Global Administrative Agent, for the ratable benefit of the Lenders, all of
the issued and outstanding Equity Interests of a Material Subsidiary owned by
such Subsidiary to secure the Obligations.

 

25



--------------------------------------------------------------------------------

“Prime Rate” means a rate of interest per annum equal to the prime rate of
interest announced from time to time by Bank One or its parent (which is not
necessarily the lowest rate charged to any customer), changing when and as said
prime rate changes. For purposes of this Agreement, any change in the Alternate
Base Rate due to a change in the Prime Rate shall be effective on the date such
change in the Prime Rate is announced.

 

“Pro Rata Lender” means any Lender identified as a “Pro Rata Lender” on Schedule
2.1, as such Schedule 2.1 is replaced or amended from time to time pursuant to
the terms hereof.

 

“Production Payments” means a production payment obligation (whether volumetric
or dollar denominated) of the Borrower or any of its Subsidiaries which are
payable from a specified share of proceeds received from production from
specified Oil and Gas Properties, together with all undertakings and obligations
in connection therewith.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Property Description” is defined in Section 3.9.

 

“Proved Mineral Interests” means, collectively, all Mineral Interests which
constitute “proved reserves”, “proved developed producing reserves,” “proved
developed nonproducing reserves”, and “proved undeveloped reserves,” as such
terms are defined from time to time by the Society of Petroleum Engineers of the
American Institute of Mining Engineers.

 

“Proved Producing Mineral Interests” means all Mineral Interests which
constitute “proved developed producing reserves” as such term is defined from
time to time by the Society of Petroleum Engineers of the American Institute of
Mining Engineers.

 

“QELP” means Quicksilver Energy, L.P., a Michigan limited partnership.

 

“Recognized Value” means, with respect to Mineral Interests, the discounted
present value of the estimated net cash flow to be realized from the production
of Hydrocarbons from such Mineral Interests as determined by the Global
Administrative Agent for purposes of determining the portion of the Global
Borrowing Base and U.S. Borrowing Base which it attributes to such Mineral
Interests in accordance with Section 2.7 hereof.

 

“Redetermination Date” means (a) with respect to any Scheduled Redetermination,
each May 1, commencing May 1, 2005, and (b) with respect to any other
redetermination of the Global Borrowing Base or U.S. Borrowing Base, the first
day of the first month which is not less than twenty (20) Business Days
following the date of a request for a redetermination pursuant to Section
2.7(e).

 

“Register” has the meaning set forth in Section 10.4(c).

 

“Regulation U” means any of Regulations T, U or X of the Board from time to time
in effect and shall include any successor or other regulations or official
interpretations of the Board or any successor Person relating to the extension
of credit for the purpose of purchasing or carrying Margin Stock and which is
applicable to member banks of the Federal Reserve System or any successor
Person.

 

26



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means the Combined Lenders holding Combined Commitments (or
Combined Credit Exposure, as applicable) in the aggregate greater than or equal
to 66 2/3% of the aggregate Combined Commitments under the Combined Loan
Documents, or, if the Combined Commitments have been terminated, the aggregate
Combined Credit Exposure under the Combined Loan Documents.

 

“Required Reserve Value” means Proved Mineral Interests in respect of the
Borrowing Base Properties that in the aggregate have a Recognized Value of not
less than eighty percent (80%) of the Recognized Value of all Proved Mineral
Interests in respect of the Borrowing Base Properties held by Borrower and its
Subsidiaries.

 

“Reserve Report” means the Initial Reserve Report and any other Reserve
Report(s) delivered pursuant to Sections 2.7 or 5.1(i), in form and substance
reasonably satisfactory to the Global Administrative Agent, prepared at the sole
cost and expense of the Borrower by an Approved Engineer (or, with respect to a
Reserve Report delivered pursuant to Section 2.7(e), at the Borrower’s option,
the in-house engineer of the Borrower), for which the Approved Engineer (or, as
appropriate, the in-house engineer of the Borrower) shall certify, in writing,
that such Reserve Report was prepared in accordance with the normal and
customary methods and procedures used by such Approved Engineer (or, as
appropriate, such in-house engineer) for evaluating oil and gas reserves. Each
Reserve Report shall evaluate the Proved Mineral Interests attributable to the
Oil and Gas Properties owned directly by the Borrower and/or its Subsidiaries
which the Borrower wishes to include in the Global Borrowing Base, as of the
immediately preceding December 31 or, with respect to a discretionary
redetermination of the Global Borrowing Base and the U.S. Borrowing Base
requested by any Person pursuant to Section 2.7(e), as of the date requested by
such Person in its request for such discretionary redetermination, as
applicable. Each Reserve Report shall set forth volumes, projections of the
future rate of production, Hydrocarbons prices, escalation rates, discount rate
assumptions, and net proceeds of production, present value of the net proceeds
of production, operating expenses and capital expenditures, in each case based
upon updated economic assumptions reasonably acceptable to the Global
Administrative Agent.

 

“Restricted Payment” means, with respect to any Person, any Distribution by such
Person.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto that is a nationally-recognized rating
agency.

 

“Scheduled Redetermination” means any redetermination of the Global Borrowing
Base and the U.S. Borrowing Base pursuant to Section 2.7(b).

 

27



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission in the United States and any
successor Governmental Authority.

 

“Security Agreement” means a Security Agreement executed and delivered pursuant
to the Loan Documents, between the Global Administrative Agent and the Borrower
or a Material Subsidiary (other than a Foreign Subsidiary), substantially in the
form of Exhibit I (or such other form as acceptable to the Global Administrative
Agent), as amended, supplemented, restated or otherwise modified from time to
time in accordance with the terms of this Agreement and the other Loan
Documents. The term “Security Agreements” shall include each and every Security
Agreement executed and delivered pursuant to the Loan Documents.

 

“Security Documents” means the Pledge Agreements, the Guaranties, the Mortgages,
the Security Agreements, the Assignments of Production, and each other security
agreement or other instrument or document executed and delivered pursuant to
Section 4.1, Section 5.16, Section 5.18 or pursuant to the Loan Documents to
secure any of the Obligations.

 

“SFAS 133” means the statement of financial accounting standard number 133
entitled “Accounting for Derivative Instruments and Hedging Activities” issued
by the Financial Accounting Standards Board in June of 1998, as amended from
time to time.

 

“Solvent” means, with respect to any Person at any time, a condition under which
(a) the fair saleable value of such Person’s assets is, on the date of
determination, greater than the total amount of such Person’s liabilities
(including contingent and unliquidated liabilities) at such time; (b) such
Person is able to pay all of its liabilities as such liabilities mature, (c)
such Person does not intend to, and such Person does not believe it will, incur
debts or liabilities beyond its ability to pay as such debts and liabilities
mature, and (d) such Person is not engaged in a business or transaction, and
such Person is not about to engage in a business or transaction for which such
Person’s property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged. For purposes of this definition (i) the amount of a Person’s contingent
or unliquidated liabilities at any time shall be that amount which, in light of
all the facts and circumstances then existing, represents the amount which can
reasonably be expected to become an actual or matured liability, (ii) the “fair
saleable value” of an asset shall be the amount which may be realized within a
reasonable time either through collection or sale of such asset at its regular
market value, and (iii) the “regular market value” of an asset shall be the
amount which a capable and diligent business person could obtain for such asset
from an interested buyer who is willing to purchase such asset under ordinary
selling conditions.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the applicable maximum reserve percentages (including
all basic, marginal, special, emergency and supplemental reserves) expressed as
a decimal established by the Board to which the Global Administrative Agent is
subject with respect to the Adjusted Eurodollar Rate, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
fundings and to be subject to such reserve requirements without the benefit of
or credit for proration, exemptions or offsets that may be available from time
to time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

28



--------------------------------------------------------------------------------

“Subordinate Note Collateral Agent” means BNP Paribas as Collateral Agent for
the Subordinate Noteholders under the Subordinated Note Purchase Agreement, and
its successors and assigns.

 

“Subordinate Note Documents” means the Subordinated Note Purchase Agreement, the
Subordinate Notes, and all promissory notes, security agreements, deeds of
trust, assignments, guarantees and other documents, instruments and agreements
executed and delivered pursuant to the Subordinated Note Purchase Agreement
evidencing, securing, guaranteeing or otherwise pertaining to the Existing
Subordinate Debt and the other obligations arising under the Subordinated Note
Purchase Agreement, as the foregoing may be amended, restated, renewed,
extended, supplemented, increased, replaced or otherwise modified from time to
time to the extent permitted hereunder and under the Subordinated Note Purchase
Agreement.

 

“Subordinate Noteholders” means each holder of Subordinate Notes, and their
successors and assigns.

 

“Subordinate Notes” means, collectively, each of Borrower’s Senior Subordinated
Second Lien Mortgage Notes due December 31, 2006, as amended, restated, renewed,
extended supplemented, increased, replaced or otherwise modified from time to
time to the event permitted hereunder and under the Subordinated Note Purchase
Agreement.

 

“Subordinated Debt” means (a) the Existing Subordinate Debt and (b) any other
Indebtedness incurred or assumed after the date of this Agreement by the
Borrower or any of its Subsidiaries that (i) is subordinated in right of
security and payment to the payment in full in cash and cash equivalents of all
Combined Obligations of the Borrower or the relevant Subsidiary, as the case may
be, on terms and conditions satisfactory to Global Administrative Agent and the
Required Lenders, (ii) has a maturity date at least six (6) months after the
Maturity Date, (iii) contains covenants not materially more onerous to Borrower
and its Subsidiaries than those contained in the Combined Loan Documents and
(iv) contains other terms and conditions (including amount, interest,
amortization, covenants and events of default) as are satisfactory to the Global
Administrative Agent and the Required Lenders.

 

“Subordinated Note Purchase Agreement” means that certain U.S.$70,000,000 Note
Purchase Agreement dated as of June 27, 2003 by and among the Borrower,
Subordinate Note Collateral Agent and Subordinate Noteholders, as amended by
that certain First Amendment to Note Purchase Agreement dated as of January 30,
2004, as further amended by that certain Second Amendment to Note Purchase
Agreement dated as of even date herewith, by and among the Borrower, Subordinate
Note Collateral Agent, and other parties thereto, as further by amended by that
certain Second Amendment to Note Purchase Agreement, dated as of even date
herewith, by and among the Borrower, Subordinate Note Collateral Agent, and
other parties thereto, as the same may be modified, amended, renewed,
supplemented, extended, restated, increased or replaced from time to time to the
extent permitted hereunder and under the Subordinated Note Purchase Agreement.

 

29



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person (the “parent”) at any date any
corporation, limited liability company, partnership (limited or general),
association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date.
Unless otherwise indicated herein, each reference to the term “Subsidiary” means
a Subsidiary of the Borrower.

 

“Sweep Accounts” means deposit accounts, the proceeds of which are transferred
nightly to an interest-bearing concentration account maintained by the Global
Administrative Agent, or another Lender (provided that upon an Event of Default
such Lender shall, at the request of the Global Administrative Agent, enter into
a control agreement with the Global Administrative Agent and the appropriate
Loan Party in form and substance reasonably satisfactory to the Global
Administrative Agent), and re-transferred each morning to the applicable Loan
Party’s deposit accounts, all on terms and conditions reasonably satisfactory to
the Global Administrative Agent.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurodollar Rate or the Alternate Base
Rate.

 

“UCC Searches” means central and local current financing statement or equivalent
Canadian Lien searches from each state or province in which any Collateral or a
Borrowing Base Property is located, and such other jurisdictions as the Global
Administrative Agent may reasonably request, covering the Borrower and each
Guarantor together with copies of all financing statements listed in such
searches.

 

“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.

 

“Unutilized Commitment” means, at the time of determination, the amount by which
(a) the lowest of (i) the aggregate amount of the Commitments of all Lenders at
such time, (ii) the amount of the U.S. Borrowing Base as then in effect at such
time and (iii) the amount of the Allocated U.S. Borrowing Base as then in effect
at such time, exceeds (b) the amount of the aggregate Credit Exposure of the
Lenders at such time.

 

“Upfront Fee” is defined in Section 2.11(c).

 

“U.S. Borrowing Base” means the “U.S. Borrowing Base” as determined from time to
time pursuant to Section 2.7.

 

“U.S. Borrowing Base Deficiency” means, at the time of determination, the amount
by which (a) the aggregate Credit Exposure of the Lenders exceeds (b) the lesser
of (i) the then current U.S. Borrowing Base and (ii) the then current Allocated
U.S. Borrowing Base.

 

30



--------------------------------------------------------------------------------

“U.S. Borrowing Base Properties” means those Borrowing Base Properties located
in the United States owned by the Borrower or any of its U.S. Subsidiaries.

 

“U.S. Dollars” or “U.S.$” or “Dollar” refers to lawful money of the United
States of America.

 

“U.S. Flex Portion” means that unallocated portion of the Commitments remaining
after making the allocations described in Section 2.1(c)(ii) and (iii).

 

“U.S. Only Lender” means any Lender identified as a “U.S. Only Lender” on
Schedule 2.1, as such Schedule 2.1 is replaced or amended from time to time
pursuant to the terms hereof.

 

“U.S. Required Lenders” means, at the time of determination, the Lenders holding
Commitments (or Credit Exposure, as applicable) in the aggregate greater than or
equal to 66 2/3% of the aggregate Commitments under the Loan Documents, or, if
the Commitments have been terminated, the aggregate Credit Exposure under the
Loan Documents.

 

“U.S. Required Reserve Value” means Proved Mineral Interests in respect of the
U.S. Borrowing Base Properties that have a Recognized Value of not less than
eighty percent (80%) of the Recognized Value of all Proved Mineral Interests in
respect of the U.S. Borrowing Base Properties held by Borrower and its
Subsidiaries.

 

“Wholly-Owned Subsidiary” means, as to any Person, any Subsidiary of which all
of the outstanding shares of Equity Interests (other than directors’ qualifying
shares or, in the case of the Canadian Borrower, non-voting shares and related
exchangeable put rights held by present or former officers, directors and
shareholders of the Canadian Borrower) on a fully-diluted basis, are owned
(whether legally or beneficially by agreement) directly or indirectly by such
Person or one or more of its Wholly-Owned Subsidiaries or by such Person and one
or more of its Wholly-Owned Subsidiaries. Unless otherwise indicated, each
reference to the “Wholly-Owned Subsidiary” means a Wholly-Owned Subsidiary of
the Borrower.

 

SECTION 1.2 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurodollar Loan” or “Eurodollar Borrowing”).

 

SECTION 1.3 Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
increased, renewed, extended, supplemented or otherwise modified (subject to any
restrictions on such amendments, restatements, increases, renewals, extensions,
supplements or modifications set forth herein), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
provided such successors and assigns are permitted by the Loan Documents, (c)
the words “herein”, “hereof” and “hereunder”, and words of similar import, shall

 

31



--------------------------------------------------------------------------------

be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, and (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement.

 

SECTION 1.4 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Global Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date of this Agreement in GAAP or in the application thereof
on the operation of such provision (or if the Global Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

 

ARTICLE II

The Credits

 

SECTION 2.1 Global Commitments and Commitments. (a) Subject to the terms and
conditions set forth herein, each Lender agrees to make Loans in U.S. Dollars to
the Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) the Credit Exposure of any Lender
exceeding the lowest of (A) the Commitment of such Lender then in effect, (B)
such Lender’s Applicable Percentage of the U.S. Borrowing Base then in effect or
(C) such Lender’s Applicable Percentage of the Allocated U.S. Borrowing Base
then in effect, or (ii) the aggregate amount of the Credit Exposure of all
Lenders then in effect exceeding the lowest of (A) the aggregate Commitments of
all the Lenders, (B) the U.S. Borrowing Base then in effect or (C) the Allocated
U.S. Borrowing Base then in effect. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Loans.

 

(b) At any time and from time to time prior to the Maturity Date, the Borrower
may increase the aggregate amount of the Global Commitments of the Combined
Lenders (each such increase, a “Global Commitment Increase”) in an aggregate
amount for all such increases of up to U.S.$300,000,000 so long as (i) the
Global Administrative Agent, the Canadian Administrative Agent, and the Required
Lenders consent to such requested Global Commitment Increase, which consent
shall not be unreasonably withheld, conditioned or delayed; (ii) the aggregate
Global Commitments calculated after taking into effect the requested Global
Commitment Increase does not exceed U.S.$600,000,000; and (iii) each Combined
Lender shall have been offered a pro rata share of such requested Global
Commitment Increase, but no Combined Lender shall have its Global Commitment
increased without such Combined Lender’s consent. Each Combined Lender shall
have the option, but no Combined Lender shall have any obligation, to increase
its Global Commitment hereunder in connection with any Global Commitment
Increase. If the Borrower desires to effect a Global Commitment Increase, the
Borrower and the financial institution(s) that the Borrower proposes to become a
Lender hereunder, and, if applicable, the existing Lender(s) that the Borrower
proposes to increase its existing Global Commitment shall (subject at all times
to the consent of each such financial

 

32



--------------------------------------------------------------------------------

institution or each such existing Lender, as applicable) execute and deliver to
the Global Administrative Agent a certificate substantially in the form of
Exhibit J hereto (an “Additional Lender Certificate”). Upon receipt of such
Additional Lender Certificate (1) any such additional Lender shall be deemed to
be a party in all respects to this Agreement and the other Loan Documents as of
the effective date set forth in such Additional Lender Certificate and (2) upon
the effective date set forth in such Additional Lender Certificate, any such
Lender party to the Additional Lender Certificate shall purchase a pro rata
portion of the outstanding Loans (and participation interests in the Letters of
Credit) of each of the current Lenders such that the Lenders (including any
additional Lender, if applicable) shall hold their Applicable Percentage of the
outstanding Loans (and participation interests).

 

(c) The Global Commitments shall from time to time be reallocated, and the
Commitments shall from time to time be adjusted, by the Global Administrative
Agent in accordance with this Section 2.1(c). Upon each delivery by the Borrower
of a Borrowing Base Allocation Notice in accordance with Section 2.7(d)(iii) or
(iv), or upon an increase of the Global Commitments pursuant to Section 2.1(b),
or upon a reduction of the Global Commitments by the Borrower pursuant to
Section 2.8, the Global Administrative Agent will reallocate the Global
Commitments of the Combined Lenders between this Agreement and the Canadian
Credit Agreement in order to establish new Commitments under this Agreement and
Canadian Commitments under the Canadian Credit Agreement for the Combined
Lenders pursuant to the following guidelines: (i) the Global Commitments of all
Combined Lenders will be reallocated in such a manner that (1) the ratio of the
aggregate Commitments of all Lenders to the Combined Commitments equals the
ratio of the then proposed Allocated U.S. Borrowing Base (as so designated or
determined in accordance with Section 2.7) to the then proposed Global Borrowing
Base (as so designated or determined in accordance with Section 2.7), (ii) the
Global Commitments of U.S. Only Lenders shall be allocated such that the
Commitment of each U.S. Only Lender shall be equal to its Global Commitment;
(iii) the Global Commitments of the Pro Rata Lenders (and their respective
Affiliates, if any, that are Canadian Lenders) shall be reallocated such that
(A) if a Pro Rata Lender is both a Lender and a Canadian Lender, (1) the ratio
of such Pro Rata Lender’s Commitment to its Global Commitment is equal to the
ratio of the then proposed Allocated U.S. Borrowing Base (as so designated or
determined in accordance with Section 2.7) to the then proposed Global Borrowing
Base (as so designated or determined in accordance with Section 2.7) and (2) the
ratio of such Pro Rata Lender’s Canadian Commitment to its Global Commitment is
equal to the ratio of the then proposed Allocated Canadian Borrowing Base (as so
designated or determined in accordance with Section 2.7) to the then proposed
Global Borrowing Base (as so designated or determined in accordance with Section
2.7) and (B) if a Pro Rata Lender is a Lender and has an Affiliate that is a
Canadian Lender, (1) the ratio of such Pro Rata Lender’s Commitment to the
Global Commitment associated with such Pro Rata Lender and such Affiliate is
equal to the ratio of the then proposed Allocated U.S. Borrowing Base (as so
designated or determined in accordance with Section 2.7) to the then proposed
Global Borrowing Base (as so designated or determined in accordance with Section
2.7) and (2) the ratio of such Affiliate’s Canadian Commitment to the Global
Commitment associated with such Pro Rata Lender and such Affiliate is equal to
the ratio of the then proposed Allocated Canadian Borrowing Base (as so
designated or determined in accordance with Section 2.7) to the then proposed
Global Borrowing Base (as so designated or determined in accordance with Section
2.7); (iv) after making the reallocations in clauses (ii) and (iii) above, the
Global Administrative Agent shall determine the Flex Portion of the Combined
Commitments, the U.S.

 

33



--------------------------------------------------------------------------------

Flex Portion of the Combined Commitments and the Canadian Flex Portion of the
Combined Commitments and shall allocate the Flex Portion of the Combined
Commitments, the U.S. Flex Portion of the Combined Commitments and the Canadian
Flex Portion of the Combined Commitments among the Flex Lenders such that (A) if
a Flex Lender is both a Lender and a Canadian Lender, such Flex Lender shall be
allocated (1) its Flex Percentage of the U.S. Flex Portion of the Combined
Commitments and (2) its Flex Percentage of the Canadian Flex Portion of the
Combined Commitments, and (B) if a Flex Lender is a Lender and has an Affiliate
that is a Canadian Lender, (1) such Flex Lender shall be allocated its Flex
Percentage of the U.S. Flex Portion of the Combined Commitments and (2) its
Affiliate shall be allocated such Affiliate’s Flex Percentage of the Canadian
Flex Portion of the Combined Commitments. The Global Administrative Agent shall
(x) in the case of a reallocation of the Global Commitments as a result of the
delivery of a Borrowing Base Designation Notice, notify the Borrower and the
Combined Lenders of the reallocated Global Commitments and adjusted Combined
Commitments at the same time that it notifies them, pursuant to Section
2.7(d)(iii) or (iv), of the Allocated U.S. Borrowing Base and the Allocated
Canadian Borrowing Base and (y) in the case of a reallocation of the Global
Commitments as a result of an increase or reduction of the Global Commitments,
notify the Borrower and the Combined Lenders of the reallocated Global
Commitments and adjusted Combined Commitments by the date on which such
reduction is to become effective in accordance with the terms of Section 2.1(b)
or 2.8. Any U.S. Only Lender may become a Pro Rata Lender or a Flex Lender, and
any Pro Rata Lender may become a Flex Lender, in each case by giving the Global
Administrative Agent a written notice of its agreement to be designated as such,
which notice shall be effective as of the date of the next reallocation of the
Global Commitments made pursuant to this clause (c). No Combined Lender may have
more than one Designation and no Flex Lender may be designated as a Pro Rata
Lender or a U.S. Only Lender and no Pro Rata Lender may be designated as a U.S.
Only Lender.

 

(d) The parties hereto acknowledge that any increase in the Global Commitments
pursuant to Section 2.1(b) of the Canadian Credit Agreement or any reduction in
the Global Commitments pursuant to Section 2.8 of the Canadian Credit Agreement
also constitutes an increase or reduction, as the case may be, of the Global
Commitments pursuant to Sections 2.1(b) and 2.8 hereof (which increase or
reduction hereunder shall take place simultaneously with the increase or
reduction, as the case may be, under the Canadian Credit Agreement).

 

SECTION 2.2 Loans and Borrowings.

 

(a) Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Applicable Percentages.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

 

(b) Subject to Sections 2.13 and 2.14, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

 

34



--------------------------------------------------------------------------------

(c) Each Eurodollar Borrowing shall be in an aggregate amount that is an
integral multiple of U.S.$1,000,000 and not less than U.S.$5,000,000 (including
any continuation or conversion of existing Loans made in connection therewith).
At the time that each ABR Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of U.S.$500,000 and not less than
U.S.$500,000 (including any continuation or conversion of existing Loans made in
connection therewith); provided that an ABR Borrowing may be in an aggregate
amount that is equal to the entire Unutilized Commitment, if less. Borrowings of
more than one Type may be outstanding at the same time; provided that there
shall not at any time be more than a total of six (6) Eurodollar Borrowings
outstanding.

 

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Eurodollar
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

 

SECTION 2.3 Requests for Borrowings. To request a Borrowing, an Authorized
Officer of the Borrower shall notify the Global Administrative Agent of such
request by telephone (a) in the case of a Eurodollar Borrowing, not later than
noon, Chicago time, three (3) Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, by 10:00 a.m., Chicago time,
on the Business Day of the proposed Borrowing or by noon, Chicago time, at least
one (1) Business Day before the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Global Administrative Agent of a
written Borrowing Request executed by an Authorized Officer of the Borrower,
substantially in the form of Exhibit E-1 or otherwise in a form approved by the
Global Administrative Agent. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.2:

 

(i) the aggregate amount of the requested Borrowing;

 

(ii) the date of such Borrowing, which shall be a Business Day;

 

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(v) either (A) the wire transfer instructions for the account (together with the
account number of such account) of the Borrower maintained with a Lender to
which funds are to be disbursed or (B) if to be disbursed to an account other
than an account maintained with a Lender, the wire transfer instructions for
such account (together with the account number of such account), each in
compliance with Section 2.5.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the Global
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

35



--------------------------------------------------------------------------------

SECTION 2.4 Letters of Credit.

 

(a) General. Subject to the terms and conditions set forth herein, an Authorized
Officer of the Borrower may request the issuance of Letters of Credit for its
own account or the account of any Material Subsidiary (other than a Foreign
Subsidiary), in a form reasonably acceptable to the Global Administrative Agent
and the relevant Issuing Bank, at any time and from time to time during the
Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

 

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions;
Issuance of Letters of Credit. To request the issuance of a Letter of Credit (or
the amendment, renewal or extension of an outstanding Letter of Credit), an
Authorized Officer of the Borrower shall, prior to noon, Chicago time, at least
three (3) Business Days prior to the proposed date of issuance or modification,
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the relevant Issuing Bank) to an
Issuing Bank and the Global Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name of the account party
(which shall be the Borrower or a Material Subsidiary that is not a Foreign
Subsidiary), the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by an Issuing Bank, an Authorized Officer of the
Borrower also shall submit a letter of credit application on such Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the aggregate LC Exposure (when aggregated
with the “LC Exposure” (as defined in the Canadian Credit Agreement) under the
Canadian Credit Agreement) shall not exceed U.S.$30,000,000 and (ii) the total
Credit Exposure shall not exceed the lowest of (x) the aggregate Commitments of
the Lenders then in effect, (y) the U.S. Borrowing Base then in effect or (z)
the Allocated U.S. Borrowing Base then in effect. On the Business Day on which a
Letter of Credit is requested to be issued, unless the Global Administrative
Agent or the relevant Issuing Bank determines that any applicable condition
precedent required pursuant to this Agreement has not been satisfied, the
relevant Issuing Bank shall issue such Letter of Credit for the account of the
Borrower or the account of the applicable Material Subsidiary, as the case may
be, by the end of such Business Day.

 

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the date one year after the date of the issuance of such Letter
of Credit or, in the case

 

36



--------------------------------------------------------------------------------

of any renewal or extension thereof of any Letter of Credit with an initial
one-year tenor, one year after such renewal or extension, provided such date is
not beyond the Maturity Date unless, with respect to such Letter of Credit that
has an expiration date extending beyond the Maturity Date, the Borrower shall,
no later than five (5) days prior to the Maturity Date, deposit in an account
with the Global Administrative Agent (and in accordance with the procedure and
subject to the same terms as described in clause (i) below), in the name of the
Global Administrative Agent and for the benefit of the Lenders as security for
the LC Exposure with respect to such Letter of Credit, cash collateral in an
amount equal to the LC Exposure with respect to such Letter of Credit so
remaining as of the Maturity Date.

 

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the relevant Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Global Administrative Agent,
for the account of such Issuing Bank, such Lender’s Applicable Percentage of
each LC Disbursement made by such Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments or Global Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Global Administrative Agent an amount equal to such LC
Disbursement not later than 1:00 p.m., Chicago time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., Chicago time, on such date, or, if such notice
has not been received by the Borrower prior to such time on such date, then not
later than 1:00 p.m., Chicago time, on the Business Day immediately following
the day that the Borrower receives such notice; provided that the Borrower may,
subject to the conditions to Borrowing set forth herein, request in accordance
with Section 2.3 that such payment be financed with a Borrowing (it being
understood that if such payment is to be financed with an ABR Borrowing, then
the Borrower may request and obtain such ABR Loan on the same Business Day as
the proposed Borrowing, notwithstanding the advance notice requirements of
Section 2.3(b), so long as such request is made by 12:00 noon, Chicago time) in
an equivalent amount and, to the extent so financed, the Borrower’s obligation
to make such payment shall be discharged and replaced by the resulting
Borrowing. If the Borrower fails to make such payment when due (or request an
ABR Borrowing therefor as provided herein), the Global Administrative Agent
shall notify each Lender of the applicable LC Disbursement, the payment then due
from the Borrower in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Lender shall pay to the
Global Administrative Agent its Applicable Percentage of the payment then due
from the Borrower, in the same manner as

 

37



--------------------------------------------------------------------------------

provided in Section 2.5 with respect to Loans made by such Lender (and Section
2.5 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Global Administrative Agent shall promptly pay to such Issuing Bank the
amounts so received by it from the Lenders. Promptly following receipt by the
Global Administrative Agent of any payment from the Borrower pursuant to this
paragraph (or promptly following the Global Administrative Agent’s receipt from
the Lenders of proceeds from a requested ABR Borrowing), the Global
Administrative Agent shall distribute such payment to such Issuing Bank or, to
the extent that Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear. Any payment made by a Lender pursuant to this paragraph to
reimburse any Issuing Bank for any LC Disbursement (other than the funding of
ABR Loans as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.

 

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement or the other Loan Documents, or any term or provision
herein or therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein proving to be untrue or inaccurate in any respect, (iii)
payment by an Issuing Bank under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower’s obligations hereunder. Neither the Agents, the
Lenders or any Issuing Bank nor any of their Related Parties shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of such Issuing Bank;
provided that none of the foregoing shall be construed to excuse such Issuing
Bank from liability to the Borrower to the extent of any direct or actual
damages (AS OPPOSED TO SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES,
CLAIMS IN RESPECT OF WHICH ARE HEREBY WAIVED BY THE BORROWER TO THE EXTENT
PERMITTED BY APPLICABLE LAW) suffered by the Borrower that are caused by such
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of an Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care (REGARDLESS OF WHETHER THE ISSUING BANK HAS BEEN
NEGLIGENT) in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, any Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

38



--------------------------------------------------------------------------------

(g) Disbursement Procedures. An Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Such Issuing Bank shall promptly notify the
Global Administrative Agent and the Borrower by telephone (confirmed by telecopy
attaching a copy of each such document) of such demand for payment and whether
such Issuing Bank has made or will make an LC Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such Issuing Bank and the Lenders with
respect to any such LC Disbursement.

 

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement within two (2) Business Days after such
reimbursement is due pursuant to paragraph (e) of this Section, then Section
2.12(c) shall apply. Interest accrued pursuant to this paragraph shall be for
the account of such Issuing Bank, except that interest accrued on and after the
date of payment by any Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Bank shall be for the account of such Lender to the
extent of such payment.

 

(i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives written notice from
the Global Administrative Agent or the Required Lenders demanding the deposit of
cash collateral pursuant to this paragraph, the Borrower shall deposit in an
account with the Global Administrative Agent, in the name of the Global
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to the aggregate LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in Section 8.1
(g) or (h). The Borrower also shall deposit cash collateral pursuant to this
paragraph as and to the extent required by Section 2.10, and any such cash
collateral so deposited and held by the Global Administrative Agent hereunder
shall constitute part of the Global Borrowing Base for purposes of determining
compliance with Section 2.10. Each such deposit shall be held by the Global
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Global Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest, if any, earned on the
investment of such deposits, which investments shall be made at the option and
reasonable discretion of the Global Administrative Agent (provided that it has
received sufficient protection and indemnities as it reasonably requests in
connection with its investing such cash collateral) and at the Borrower’s risk
and expense, such deposits shall not bear interest. Interest or profits, if any,
on such investments shall accumulate in such account. Moneys in such account
shall be applied by the Global Administrative Agent to reimburse the relevant
Issuing Bank for LC Disbursements for which it has not been reimbursed

 

39



--------------------------------------------------------------------------------

and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the aggregate LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of all Lenders), be applied to satisfy other obligations of the Borrower
under this Agreement. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) and, if any, all interest and
profits thereon shall be returned to the Borrower within three (3) Business Days
after all Events of Default then in existence have been cured or waived. If the
Borrower is required to provide an amount of cash collateral hereunder pursuant
to Section 2.10, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower as and to the extent that, after giving effect to such
return, the Borrower would remain in compliance with Section 2.10 and no Event
of Default shall have occurred and be continuing.

 

(j) Existing Letters of Credit. Each Letter of Credit (as defined in the
Existing Credit Facility) issued for the Borrower’s own account or the account
of any Subsidiary that is outstanding as of the Closing Date and is specified on
Exhibit N (each an “Existing Letter of Credit”) is hereby deemed to be a Letter
of Credit issued and outstanding under this Agreement as of the Closing Date and
the issuer thereof is hereby deemed to be an Issuing Bank hereunder.

 

SECTION 2.5 Funding of Borrowings.

 

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 1:00 p.m. (or
2:00 p.m., in the case of an ABR Borrowing requested pursuant to and in
accordance with Section 2.4(e)), Chicago time, to the account of the Global
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Global Administrative Agent will make such Loans available
to the Borrower by promptly wiring the amounts so received, in like funds, to an
account of the Borrower in accordance with the wiring instructions set forth in
the relevant Borrowing Request; provided that ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.4(e) shall be
remitted by the Global Administrative Agent to the applicable Issuing Bank.

 

(b) Unless the Global Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Global Administrative Agent such Lender’s share of such
Borrowing, the Global Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Global Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Global Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the Global
Administrative Agent, at (i) in the case of such Lender, the greater of (A) the
Federal Funds Effective Rate or (B) a rate determined by the Global
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to Loans made in such Borrowing (provided that any such demand made to the
Borrower shall be made within three (3) Business Days following disbursement by
the

 

40



--------------------------------------------------------------------------------

Global Administrative Agent, or the Global Administrative Agent shall be deemed
to have waived the right to make such demand for immediate reimbursement from
the Borrower and such funded amount shall be, as with respect to the Borrower,
deemed to be a Loan hereunder). If such Lender pays such amount to the Global
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

SECTION 2.6 Interest Elections.

 

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request (or an ABR Borrowing if no Type is specified) and, in the case
of a Eurodollar Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request (or one month if no Interest Period is specified).
Thereafter, the Borrower may elect from time to time to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may, subject to the requirements of Section 2.2(c),
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

 

(b) To make an election pursuant to this Section, an Authorized Officer of the
Borrower shall notify the Global Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under Section
2.3 if the Borrower were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the Global Administrative Agent of a written
Interest Election Request executed by an Authorized Officer of the Borrower,
substantially in the form of Exhibit E-2 or otherwise in a form approved by the
Global Administrative Agent.

 

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.2:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

41



--------------------------------------------------------------------------------

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d) Promptly following receipt of an Interest Election Request, the Global
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e) If the Borrower fails to deliver a timely Interest Election Request (or
delivers an Interest Election Request that is inconsistent with a telephonic
election) with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Global Administrative
Agent, at the request of the Required Lenders, so notifies the Borrower, then,
so long as such Event of Default is continuing, (i) no outstanding Borrowing may
be converted to or continued as a Eurodollar Borrowing and (ii) unless the
Obligations have been accelerated pursuant to Section 8.3, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

SECTION 2.7 Global Borrowing Base.

 

(a) Initial Global Borrowing Base and U.S. Borrowing Base. During the period
from the date hereof to the date of the first redetermination of the Global
Borrowing Base and the U.S. Borrowing Base pursuant to the provisions of this
Section, (i) the initial amount of the Global Borrowing Base has been determined
by the Global Administrative Agent and acknowledged by the Borrower and its
Subsidiaries (including the Canadian Borrower) and agreed to by the Combined
Lenders to be U.S.$300,000,000 and (ii) the initial amount of the U.S. Borrowing
Base has been determined by the Global Administrative Agent and acknowledged by
the Borrower and its U.S. Subsidiaries and agreed to by the Combined Lenders to
be U.S.$260,000,000.

 

(b) Annual Scheduled Determinations of the Global and U.S. Borrowing Bases.
Promptly after January 1st of each calendar year (commencing January 1, 2005),
and in any event prior to March 15th of each calendar year, the Borrower shall
furnish to the Global Administrative Agent and the Combined Lenders a Reserve
Report in form and substance reasonably satisfactory to the Global
Administrative Agent, which Reserve Report shall evaluate as of December 31st of
the immediately preceding calendar year (i) the Proved Mineral Interests
attributable to the Oil and Gas Properties which the Borrower wishes to include
in the Global Borrowing Base, and a projection of the rate of production and net
operating income with respect thereto, as of such date, and (ii) the Proved
Mineral Interests attributable to the Oil and Gas Properties of the Borrower and
its U.S. Subsidiaries which the Borrower wishes to include in the U.S. Borrowing
Base, and a projection of the rate of production and net operating income with
respect thereto, as of such date, in each case, together with additional data
concerning pricing, hedging, operating costs and quantities of production, and
other information and engineering and geological data as the Global
Administrative Agent or any Combined Lender may reasonably request. Within 30
days after receipt of such report and information, the Global Administrative

 

42



--------------------------------------------------------------------------------

Agent shall make an initial determination of the Global Borrowing Base and the
U.S. Borrowing Base, and shall promptly notify the Combined Lenders and the
Borrower in writing of the Global Administrative Agent’s initial determination
of the Global Borrowing Base and the U.S. Borrowing Base. The Global
Administrative Agent shall make such determination in accordance with its
customary practices and standards for oil and gas loans and in the exercise of
its sole discretion. Within fifteen (15) days following their receipt of the
proposed amount for the redetermined Global Borrowing Base and U.S. Borrowing
Base, (x) each Combined Lender (in the case of the Global Borrowing Base) or
each Lender (in the case of the U.S. Borrowing Base) (and with the agreement in
either case of the Borrower, such agreement in either case to be given in its
sole discretion) if the proposed amount is an increase or (y) the Required
Lenders (in the case of the Global Borrowing Base) or the U.S. Required Lenders
(in the case of the U.S. Borrowing Base) if the proposed amount is a decrease or
maintenance, shall approve or reject the Global Administrative Agent’s initial
determination of the Global Borrowing Base and U.S. Borrowing Base by written
notice to the Global Administrative Agent; provided, however that failure by any
Combined Lender to reject in writing the Global Administrative Agent’s
determination of the Global Borrowing Base and U.S. Borrowing Base within said
fifteen (15) day period shall be deemed an acceptance of such determination by
such Combined Lender. If all of the Combined Lenders (in the case of the Global
Borrowing Base) or the Lenders (in the case of the U.S. Borrowing Base) (and
with the agreement of the Borrower in the case of a proposed increase, such
agreement in either case to be given in its sole discretion) or the Required
Lenders or U.S. Required Lenders, as applicable, fail to approve any such
determination of the Global Borrowing Base or U.S. Borrowing Base made by the
Global Administrative Agent hereunder, then the Global Administrative Agent
shall poll the Combined Lenders, Required Lenders or U.S. Required Lenders, as
appropriate, and the Global Borrowing Base and U.S. Borrowing Base, as
applicable, shall be set at the highest amount on which all Combined Lenders (in
the case of the Global Borrowing Base) or the Lenders (in the case of the U.S.
Borrowing Base) (and with the agreement of the Borrower, such agreement in
either case to be given in its sole discretion) if such number would result in
an increase in the Global Borrowing Base or U.S. Borrowing Base, or otherwise,
the Required Lenders or U.S. Required Lenders, as applicable, can agree, it
being understood that a Combined Lender is deemed to have agreed to any and all
amounts that are lower than the amount actually determined by such Combined
Lender to be the appropriate value of the Global Borrowing Base and U.S.
Borrowing Base. Notwithstanding anything herein to the contrary, until the
repayment in full of the Existing Subordinate Debt and the termination of the
Subordinate Note Documents, neither the Global Borrowing Base nor the U.S.
Borrowing Base shall be increased to an amount greater than U.S.$300,000,000
unless the Borrower has submitted evidence satisfactory to the Global
Administrative Agent that such increase in the Global Borrowing Base or U.S.
Borrowing Base, as applicable, is permitted at such time under the Subordinate
Note Documents and that clause (a) of the definition of “Senior Indebtedness”
in, and the other provisions of, the Subordinated Note Purchase Agreement and
other Subordinate Note Documents are amended to the satisfaction of the Global
Administrative Agent in order to reflect the subordination of the Existing
Subordinate Debt to the Obligations hereunder, after giving effect to the
increased Global Borrowing Base and, if applicable, U.S. Borrowing Base, on the
same terms of subordination contained in the Existing Subordinate Debt with
respect to the Obligations immediately prior to such amendment(s) to the
Existing Subordinate Debt, with such changes as acceptable to the Global
Administrative Agent. Upon approval or deemed approval by each

 

43



--------------------------------------------------------------------------------

Combined Lender and the Borrower or the Required Lenders or U.S. Required
Lenders, as applicable, of the Global Borrowing Base and U.S. Borrowing Base,
the Global Administrative Agent upon notice thereof shall, by written notice to
the Borrower, and the Combined Lenders, designate the new U.S. Borrowing Base
available to the Borrower and Global Borrowing Base available to the Borrower
and the Canadian Borrower (each such notice in this Section 2.7(b), a “Global
Borrowing Base Designation Notice”). If the Combined Commitments are in effect
and/or any Combined Obligations are outstanding, then upon receipt of such
Global Borrowing Base Designation Notice, the Borrower shall designate the
Allocated U.S. Borrowing Base and the Allocated Canadian Borrowing Base to the
Global Administrative Agent in accordance with Section 2.7(d). The Borrower
shall be deemed to have agreed to the Global Borrowing Base and U.S. Borrowing
Base as set forth in such Global Borrowing Base Designation Notice unless it
informs the Global Administrative Agent in writing of its objection thereto
prior to the date it designates the Allocated U.S. Borrowing Base and Allocated
Canadian Borrowing Base pursuant to Section 2.7(d) following its receipt of such
Global Borrowing Base Designation Notice.

 

(c) Maximum Credit. The Global Borrowing Base shall represent the maximum amount
of credit in the form of loans, letters of credit and bankers’ acceptances
(subject to the aggregate Combined Commitments and subject to the other
provisions hereof or of the Canadian Credit Agreement) that the Combined Lenders
will extend to the Borrower or the Canadian Borrower pursuant to the Combined
Loan Documents at any one time prior to the Maturity Date. The U.S. Borrowing
Base shall represent the maximum amount of credit in the form of Loans and
Letters of Credit (subject to the aggregate Commitments and subject to the other
provisions thereof) that the Lenders will extend to the Borrower pursuant to the
Loan Documents at any one time prior to the Maturity Date.

 

(d) Allocation of the Global Borrowing Base. For so long as any of the Combined
Commitments are in effect and/or any Combined Obligations are outstanding, the
Global Borrowing Base shall be comprised of the Allocated U.S. Borrowing Base
and the Allocated Canadian Borrowing Base, and allocations between the Allocated
U.S. Borrowing Base and Allocated Canadian Borrowing Base shall be made in
accordance with this Section 2.7(d).

 

(i) The “Allocated U.S. Borrowing Base” means, as of any date, the amount in
U.S. Dollars designated or determined as such from time to time (A) by the
Borrower pursuant to a Borrowing Base Allocation Notice delivered in accordance
with Section 2.7(d)(iii) of this Agreement or (B) in accordance with the other
provisions of this Agreement. As of the date of this Agreement, the initial
Allocated U.S. Borrowing Base shall be U.S.$170,000,000.

 

(ii) The “Allocated Canadian Borrowing Base” means, as of any date, the
Equivalent Amount in U.S. Dollars designated as such from time to time (A) by
the Borrower pursuant to a Borrowing Base Allocation Notice delivered in
accordance with Section 2.7(d)(iii) of this Agreement or (B) in accordance with
the other provisions of this Agreement; provided, however, that at no time prior
to the first scheduled redetermination of the Global Borrowing Base following
the Global Effective Date shall the Allocated Canadian Borrowing Base exceed
U.S.$150,000,000. On the date of this Agreement, the initial Allocated Canadian
Borrowing Base shall be U.S.$130,000,000.

 

44



--------------------------------------------------------------------------------

(iii) Within ten (10) Business Days of receipt of a Global Borrowing Base
Designation Notice, the Borrower shall specify the allocation of the Global
Borrowing Base between the Allocated U.S. Borrowing Base and the Allocated
Canadian Borrowing Base by providing a written notice to the Global
Administrative Agent of such allocation (each such notice herein a “Borrowing
Base Allocation Notice”); provided that (A) the sum of the Allocated U.S.
Borrowing Base and the Allocated Canadian Borrowing Base shall at all times be
equal to the Global Borrowing Base then in effect and (B) at no time shall the
Allocated U.S. Borrowing Base be set at an amount less than U.S.$108,000,000 and
at no time shall the Allocated Canadian Borrowing Base be set at an amount less
than U.S.$50,000,000 (provided, however, that in the event that the Global
Administrative Agent, acting in good faith, determines that sufficient Combined
Lenders have agreed to become Pro Rata Lenders or Flex Lenders, then such
foregoing minimum amount in respect of the Allocated U.S. Borrowing Base shall
be decreased to an amount determined in good faith by the Global Administrative
Agent, such amount never to be less than $50,000,000 (such minimum amount in
respect of the Allocated U.S. Borrowing Base then in effect, the “Minimum
Threshold Amount”). In the event that the Borrower fails to provide the Global
Administrative Agent with a Borrowing Base Allocation Notice required to be
delivered upon receipt of a Global Borrowing Base Designation Notice within the
period required by this Section 2.7(d)(iii), the Global Borrowing Base will be
allocated in the same proportion as existed prior to such redetermination.
Promptly upon the allocation of the Global Borrowing Base between the Allocated
U.S. Borrowing Base and the Allocated Canadian Borrowing Base in accordance with
the procedures set forth above, the Global Administrative Agent shall provide a
written notice to the Combined Lenders and the Borrower, which written notice
shall set forth the Allocated U.S. Borrowing Base and the Allocated Canadian
Borrowing Base to be in effect. Any designation of the Allocated U.S. Borrowing
Base or the Allocated Canadian Borrowing Base effected pursuant to this Section
2.7(d)(iii) in connection with a determination or redetermination of the Global
Borrowing Base or U.S. Borrowing Base, shall be effective as of the date of the
Global Borrowing Base Designation Notice.

 

(iv) So long as no Default or Event of Default shall have occurred and be
continuing, from time to time but in no event more than once every ninety (90)
days, upon at least ten (10) Business Days prior written notice to the Global
Administrative Agent, the Borrower may reallocate the Global Borrowing Base
between the Allocated U.S. Borrowing Base and the Allocated Canadian Borrowing
Base (a “Discretionary Borrowing Base Reallocation”). Promptly upon the
allocation of the Global Borrowing Base between the Allocated U.S. Borrowing
Base and the Allocated Canadian Borrowing Base in accordance with the procedures
set forth in this clause (iv), the Global Administrative Agent shall provide a
written notice to the Combined Lenders and the Borrower, which written notice
shall set forth the Allocated U.S. Borrowing Base and the Allocated Canadian
Borrowing Base to be in effect. Any designation of the Allocated U.S. Borrowing
Base or the Allocated Canadian Borrowing Base effected pursuant to this Section
2.7(d)(iv) in connection with a Discretionary Borrowing Base Reallocation, shall
(A) be effective ten (10) Business Days following the date the Global
Administrative Agent receives the Borrowing Base Allocation Notice or the date
indicated for such effectiveness in the Borrowing Base Allocation Notice,
whichever is later and (B) be subject to the Minimum Threshold Amount described
in clause (iii) above.

 

45



--------------------------------------------------------------------------------

(e) Discretionary Redetermination of the Global Borrowing Base and U.S.
Borrowing Base. Each of (i) the Borrower or (ii) (A) the Global Administrative
Agent or (B) the Required Lenders, shall have the right to request in writing a
redetermination of the Global Borrowing Base and U.S. Borrowing Base, in its or
their sole discretion at any time and from time to time, provided, that clause
(i) and clause (ii) may each be the basis of an unscheduled redetermination not
more often than one (1) time during any calendar year, regardless, in the case
of clause (ii), of which Person makes such request. If any Person shall request
a discretionary redetermination of the Global Borrowing Base and U.S. Borrowing
Base pursuant to the provisions of this Section 2.7(e), the Borrower shall, upon
receipt of a request therefor from the Global Administrative Agent, deliver to
the Global Administrative Agent, by the date reasonably requested by the Global
Administrative Agent, a Reserve Report dated as of the date requested in such
notice and such updated engineering, production, operating and other data as the
Global Administrative Agent or any other Combined Lender may reasonably request.
Each Combined Lender (in the case of the Global Borrowing Base) or the Lenders
(in the case of the U.S. Borrowing Base) (and with the agreement of the
Borrower, such agreement in either case to be given in its sole discretion) if
such number would result in an increase in the Global Borrowing Base or U.S.
Borrowing Base or otherwise, the Required Lenders or U.S. Required Lenders, as
the case may be, shall approve and designate the new Global Borrowing Base and
U.S. Borrowing Base in accordance with the procedures and standards described in
Section 2.7(b) (including, without limitation, delivery by the Borrower of
satisfactory evidence that any increase in the Global Borrowing Base or U.S.
Borrowing Base is permitted under the Subordinate Note Documents) and the
Borrower shall provide a Borrowing Base Allocation Notice to the Global
Administrative Agent in accordance with Section 2.7(d)(iii); provided that in
the event that the Borrower fails to provide such Borrowing Base Allocation
Notice, the Global Borrowing Base shall be allocated between the Allocated U.S.
Borrowing Base and Allocated Canadian Borrowing Base in accordance with Section
2.7(d)(iii).

 

(f) General Provisions With Respect to the Global Borrowing Base. The
determination of the Global Borrowing Base and U.S. Borrowing Base shall be made
by the Global Administrative Agent and the Combined Lenders or Required Lenders
or U.S. Required Lenders, as applicable, taking into consideration the estimated
value of the Oil and Gas Properties owned by the Borrower and its Subsidiaries
as reflected in the most recent Reserve Report delivered hereunder and any other
relevant information obtained by or delivered to the Global Administrative Agent
or any other Combined Lender, all in accordance with the other provisions of
this Section 2.7 in accordance with their customary practices for oil and gas
loans as in effect from time to time. It is understood by the parties hereto
that the Combined Lenders shall have no commitment or obligation whatsoever to
increase the Global Borrowing Base or U.S. Borrowing Base to any amount in
excess of U.S.$300,000,000, and nothing herein contained shall be construed to
be a commitment by the Combined Lenders to so increase the Global Borrowing Base
or U.S. Borrowing Base. The Global Borrowing Base and U.S. Borrowing Base may
each be redetermined pursuant to Section 2.7(b) (annual) and Section 2.7(e)
(unscheduled) and, subject to the rights of the Borrower and the applicable
Subsidiaries contained in Section 2.7(g), may be adjusted from time to time to
give effect to the occurrence of Casualty Events under Section 2.7(g). In
connection with any redetermination or adjustment pursuant to any of the
foregoing, if the Global Administrative Agent determines that either a Global
Borrowing Base Deficiency or a U.S. Borrowing Base Deficiency exists, the Global
Administrative Agent shall give written notice thereof to the Borrower and the
date such notice is received shall be the “Deficiency Notification Date”.

 

46



--------------------------------------------------------------------------------

(g) Casualty Event. In the event that a Casualty Event has occurred with respect
to any Borrowing Base Property or U.S. Borrowing Base Property, to the extent
that the Net Cash Proceeds received by the Borrower or any of its Subsidiaries
with respect to such Casualty Event (together with all other Net Cash Proceeds
received during such calendar year) exceeds 5% of the Global Borrowing Base and
have not been applied or budgeted to be applied by the Borrower or any such
Subsidiary to repair, restore or replace the Property affected by such Casualty
Event within 180 days after the occurrence thereof, which actions the Borrower
or such Subsidiary shall hereby be permitted to take, the Global Administrative
Agent, at the request of the Required Lenders, shall have the right to reduce
the U.S. Borrowing Base (if the Casualty Event that has occurred related to a
U.S. Borrowing Base Property) and the Global Borrowing Base, in its reasonable
discretion based on its review of such Casualty Event, by the value of the
Property so affected by such Casualty Event as set forth in the most recent
Reserve Report; provided that, if an Event of Default has occurred and is
continuing, (i) such repair, restoration or replacement may occur only with the
written consent of the Global Administrative Agent, (ii) the Global
Administrative Agent may, at the request of the Required Lenders, reduce the
U.S. Borrowing Base and Global Borrowing Base, as the case may be, in the manner
set forth above without regard to the 180 day period referenced above and (iii)
such Net Cash Proceeds shall be applied in accordance with Section 2.10 to the
extent required thereby. The Global Administrative Agent shall provide notice to
the Borrower and the Combined Lenders of the reduction in the U.S. Borrowing
Base (if the Casualty Event that has occurred related to a U.S. Borrowing Base
Property) and the Global Borrowing Base, which reduction shall be effective as
of the date of such notice.

 

SECTION 2.8 Termination and Reduction of Global Commitments and Commitments.

 

(a) Unless previously terminated, the Global Commitments and the Commitments
shall terminate on the Maturity Date.

 

(b) An Authorized Officer of the Borrower may at any time terminate, or from
time to time reduce, without premium or penalty, the Global Commitments;
provided that (i) each reduction of the Global Commitments shall be in an amount
that is an integral multiple of U.S.$1,000,000 and not less than U.S.$5,000,000
and (ii) the Borrower shall not terminate or reduce the Global Commitments if,
after giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10 and after giving effect to a reallocation of the Global Commitments
and adjustment of the Commitments pursuant to Section 2.1(c), the aggregate
Credit Exposure of the Lenders would exceed the aggregate Commitments of the
Lenders.

 

(c) An Authorized Officer of the Borrower shall notify the Global Administrative
Agent of any election to terminate or reduce the Global Commitments under
paragraph (b) of this Section at least three (3) Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any such notice, the
Global Administrative Agent shall advise the Combined Lenders of the contents
thereof and reallocate the Global Commitments and adjust the Commitments in

 

47



--------------------------------------------------------------------------------

accordance with Section 2.1(c). Each notice delivered by an Authorized Officer
of the Borrower pursuant to this Section shall be irrevocable; provided that a
notice of termination of the Global Commitments delivered by an Authorized
Officer of the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Global Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.
Except as provided in the immediately preceding sentence, any termination or
reduction of the Global Commitments shall be permanent. Except as provided in
the immediately preceding sentence, any termination or reduction of the Global
Commitments shall be permanent. Each reduction of the Global Commitments shall
reduce the Global Commitments of the Combined Lenders on a pro rata basis and
result in adjustments to the Commitments of the Lenders in accordance with
Section 2.1(c).

 

(d) The Borrower will not terminate, or permit to expire, all of the Global
Commitments and Commitments under this Agreement prior to (i) the expiration or
termination of the Canadian Commitments and (ii) the payment and performance in
full of all Canadian Obligations.

 

SECTION 2.9 Repayment of Loans; Evidence of Indebtedness.

 

(a) The Borrower hereby unconditionally promises to pay to the Global
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan of such Lender on the Maturity Date.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Obligations of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

(c) The Global Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Global Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d) The entries made in the accounts maintained pursuant to paragraphs (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Global Administrative Agent to maintain such accounts or any error therein
shall not in any manner affect the obligation of the Borrower to repay the Loans
in accordance with the terms of this Agreement.

 

(e) Any Lender may request that Loans made by it be evidenced by one or more
promissory notes. In such event, the Borrower shall prepare, execute and deliver
to such Lender promissory notes payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns and in
substantially the form of Exhibit A). Thereafter, the Loans evidenced by such
promissory notes and interest thereon shall at all times (including after

 

48



--------------------------------------------------------------------------------

assignment pursuant to Section 10.4) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if any
such promissory note is a registered note, to such payee and its registered
assigns).

 

SECTION 2.10 Prepayment of Loans.

 

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, without premium or penalty except as
expressly provided in this Agreement, subject to the requirements of Section
2.10(d).

 

(b) Subject to clause (c) below, the Borrower shall be required to prepay the
Loans hereunder and “Loans” under the Canadian Credit Agreement in accordance
with the following:

 

  (1) Upon the occurrence of a Global Borrowing Base Deficiency resulting from a
redetermination or reduction of the Global Borrowing Base, the Borrower will
prepay, or cause to be prepaid, Loans and “Loans” under the Canadian Credit
Agreement in an aggregate principal amount equal to such deficiency, together,
in each case, with unpaid interest accrued thereon to the date of such
prepayment and, if after prepaying all of such Loans and “Loans” under the
Canadian Credit Agreement, a Global Borrowing Base Deficiency remains as a
result of an LC Exposure, pay to the Global Administrative Agent an amount equal
to such remaining Global Borrowing Base Deficiency to be held as cash collateral
as provided in Section 2.4(i); provided however, that if the Global Borrowing
Base Deficiency is the result of a Scheduled Redetermination or a
redetermination of the Global Borrowing Base pursuant to Section 2.7(e)(ii) or
as a result of any other event directly brought about by the actions of any of
the Global Administrative Agent, the Combined Lenders, the Required Lenders or
the U.S. Required Lenders (other than an acceleration of the Obligations,
reduction, reallocation, adjustment or termination of the Global Commitments or
the “Global Commitments” (as defined in the Canadian Credit Agreement) or the
Commitments or Canadian Commitments or an exercise of rights under Article VIII
or Article VIII of the Canadian Credit Agreement or any other enforcement of
rights or remedies under the Combined Loan Documents), then the Borrower shall,
at its option, either (A) make (or cause to be made) a single prepayment of
principal and/or deposit of cash collateral in an amount equal to such
deficiency within five (5) Business Days following the Deficiency Notification
Date with respect to such deficiency, or (B) make (or cause to be made) six
consecutive mandatory prepayments of principal each of which shall be in an
amount equal to one-sixth (1/6th) of the amount of such Global Borrowing Base
Deficiency commencing on the first Monthly Date following the Deficiency
Notification Date and continuing on each Monthly Date thereafter.

 

  (2) Upon the occurrence of a U.S. Borrowing Base Deficiency resulting from a
redetermination or reduction of the Global Borrowing Base, the Borrower will
take the action described under clause (1) above.

 

49



--------------------------------------------------------------------------------

  (3) Upon the occurrence of a U.S. Borrowing Base Deficiency resulting from a
reallocation of the Global Borrowing Base pursuant to Section 2.7(d), the
Borrower will prepay Loans in an aggregate principal amount equal to such
deficiency, together with interest on the principal amount paid accrued to the
date of such prepayment, and if a U.S. Borrowing Base Deficiency remains after
prepaying all of the Loans as a result of an LC Exposure, pay to the Global
Administrative Agent an amount equal to such remaining U.S. Borrowing Base
Deficiency to be held as cash collateral as provided in Section 2.4(i); it being
understood that the Borrower shall be obligated to make such prepayment and/or
deposit of cash collateral on the effective date of such reallocation.

 

  (4) Notwithstanding anything in this Section 2.10(b) to the contrary, in the
event that a U.S. Borrowing Base Deficiency exists at a time when no Global
Borrowing Base Deficiency exists, then, to the extent that such action would
cure (in whole or in part) such U.S. Borrowing Base Deficiency, the Borrower may
reallocate the Global Borrowing Base between the Allocated U.S. Borrowing Base
and the Allocated Canadian Borrowing Base by providing the Global Administrative
Agent with its election to do so (which election will designate the relevant
reallocations) on the Business Day on which such U.S. Borrowing Base Deficiency
occurs; provided, however, that no reallocation shall be permitted to the extent
such reallocation would cause the aggregate “Credit Exposure” of the Canadian
Lenders under the Canadian Credit Agreement to be greater than the lowest of (x)
the aggregate “Commitments” thereunder and (y) the Allocated Canadian Borrowing
Base.

 

  (5) Upon the occurrence of a U.S. Borrowing Base Deficiency resulting from a
Casualty Event pursuant to Section 2.7(g) (subject to the Borrower’s and the
applicable Subsidiaries’ rights contained in Section 2.7(g)), the Borrower will
utilize the Net Cash Proceeds of such Casualty Event to take the action
described under clause (1) above (except that prepayments shall first be made in
respect of Loans made pursuant to this Agreement); provided that if a prepayment
or deposit is required under this clause (5), then the Borrower shall be
obligated to make (or cause to be made) such prepayment and/or deposit of cash
collateral on the Business Day immediately following the Deficiency Notification
Date with respect to such deficiency.

 

  (6) Upon the occurrence of a Global Borrowing Base Deficiency or any U.S.
Borrowing Base Deficiency not resulting from a reason described in clauses (1),
(2), (3) or (5) above, the Borrower will prepay within thirty (30) days the
Loans and “Loans” under the Canadian Credit Agreement in an aggregate principal
amount equal to such Global Borrowing Base Deficiency or U.S. Borrowing Base
Deficiency together, in each case, with unpaid interest thereon accrued to the
date of such prepayment and, if after prepaying all such Loans and “Loans” under
the Canadian Credit Agreement, a Global Borrowing Base Deficiency remains as a
result of an LC Exposure, pay to the Global Administrative Agent an amount equal
to such remaining Global Borrowing Base Deficiency to be held as cash collateral
as provided in Section 2.4(i).

 

50



--------------------------------------------------------------------------------

(c) Notwithstanding any other provision of this Section 2.10, if at any time the
Credit Exposure of any Lender exceeds its Commitment (including, without
limitation, as a result of a reallocation of its Global Commitment and
adjustment of its Commitment pursuant to Section 2.1(c)), the Borrower will
forthwith prepay the Loans of such Lender in an aggregate principal amount equal
to such excess, together with interest on the principal amount paid accrued to
the date of such prepayment, and if any excess remains after prepaying all of
such Loans as a result of an LC Exposure of such Lender, pay to the Global
Administrative Agent an amount equal to such remaining excess to be held as cash
collateral for such Lender as provided in Section 2.4(i). The Borrower shall
make prepayments pursuant to this clause (c) prior to making prepayments
pursuant to clause (b) above.

 

(d) The Borrower shall notify the Global Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than noon, Chicago time, three
(3) Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than noon, Chicago time, one (1)
Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid (which amount shall, in the case
of clause (a) above, be in a minimum principal amount of U.S.$5,000,000 and in
U.S.$1,000,000 increments in excess thereof); provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Global Commitments as contemplated by Section 2.8, then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.8. Promptly following receipt of any such notice relating to a
prepayment of a Borrowing, the Global Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.2. Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.12 and by any other amounts then due under this Agreement (including
all amounts due under Section 2.16).

 

SECTION 2.11 Fees.

 

(a) The Borrower agrees to pay to the Global Administrative Agent for the
account of each Lender a commitment fee (the “Commitment Fee”), which shall
accrue at the Applicable Margin on the daily amount equal to the Applicable
Percentage of such Lender of the Unutilized Commitment during the period from
and including the Global Effective Date to but excluding the date on which the
Global Commitments and Commitments terminate. Accrued Commitment Fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Global Commitments and Commitments
terminate, commencing on the first such date to occur after the date of this
Agreement; provided that any Commitment Fees accruing after the date on which
the Global Commitments and Commitments terminate shall be payable on demand. All
Commitment Fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

51



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay (i) to the Global Administrative Agent for the
account of each Lender a participation fee with respect to its participation in
each Letter of Credit, at a per annum rate equal to the Applicable Margin as
interest on Eurodollar Loans on such Lender’s Applicable Percentage of the
stated face amount of each such outstanding Letter of Credit during the period
from and including the date such Letter of Credit is issued (or, in the case of
the Existing Letters of Credit, the Global Effective Date) to but excluding the
date such Letter of Credit expires, and (ii) to the relevant Issuing Bank a
fronting fee equal to the greater of (A) U.S.$500 and (B) the rate of 0.125% per
annum on the stated face amount of each outstanding Letter of Credit during the
period from and including the date such Letter of Credit is issued (or, in the
case of the Existing Letters of Credit, the Global Effective Date) to but
excluding the date such Letter of Credit expires, as well as any such Issuing
Bank’s standard and customary fees with respect to the administration, issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees shall be payable upon
the issuance and on each renewal of each Letter of Credit. Any other fees
payable to any such Issuing Bank pursuant to this paragraph shall be payable
within ten (10) Business Days after demand. All participation fees and fronting
fees shall be computed on the basis of a year of 360 days.

 

(c) The Borrower agrees to pay to the Global Administrative Agent, for its own
account and for the account of each Lender, as applicable, fees, including,
without limitation, an upfront fee (the “Upfront Fee”), in the amounts and at
the times separately agreed upon in writing between the Borrower and the Global
Administrative Agent, including, without limitation, the amounts agreed upon in
the Fee Letter.

 

(d) Unless otherwise set forth herein, all fees payable hereunder shall be paid
on the dates due, in immediately available funds, to the Global Administrative
Agent (or the relevant Issuing Bank, in the case of fees payable to it) for
distribution, in the case of Commitment Fees and participation fees, to the
Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances.

 

SECTION 2.12 Interest.

 

(a) Subject to Section 10.13, the Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin for ABR Loans.

 

(b) Subject to Section 10.13, the Loans comprising each Eurodollar Borrowing
shall bear interest at the Adjusted Eurodollar Rate for the Interest Period in
effect for such Borrowing plus the Applicable Margin for Eurodollar Loans.

 

(c) Notwithstanding the foregoing, but subject to Section 10.13, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall until paid or waived in
writing bear interest, after as well as before judgment, at a rate per annum
(the “Default Rate”) equal to (i) in the case of overdue principal of any Loan,
the lesser of (A) the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section plus 2% or (B) the Highest Lawful Rate or
(ii) in the case of any other amount, the lesser of (A) the rate applicable to
ABR Loans as provided in paragraph (a) of this Section plus 2% or (B) the
Highest Lawful Rate.

 

52



--------------------------------------------------------------------------------

(d) Subject to Section 10.13, accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and upon termination of the
Global Commitments and Commitments; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand of the Global
Administrative Agent or the Required Lenders, (ii) in the event of any repayment
or prepayment of any Loan (whether due to acceleration or otherwise), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

(e) Subject to Section 10.13, all interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate, shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
Promptly after the determination of any interest rate provided for herein or any
change therein, the Global Administrative Agent shall notify the Lenders to
which such interest is payable and the Borrower thereof. Each determination by
the Global Administrative Agent of an interest rate or fee hereunder shall,
except in cases of manifest error, be final, conclusive and binding on the
parties.

 

SECTION 2.13 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(a) the Global Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted Eurodollar Rate or the Eurodollar Rate, as
applicable, for such Interest Period;

 

(b) the Global Administrative Agent is advised by the Required Lenders that the
Adjusted Eurodollar Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period; or

 

(c) the Global Administrative Agent determines in good faith (which
determination shall be conclusive) that by reason of circumstances affecting the
interbank dollar market generally, deposits in U.S. Dollars in the London
interbank dollar market are not being offered for the applicable Interest Period
and in an amount equal to the amount of the Eurodollar Loan requested by the
Borrower,

 

then the Global Administrative Agent shall give notice thereof to the Borrower
and the Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Global Administrative Agent notifies the Borrower and the Lenders
that the circumstances giving rise to such notice no longer exist, which notice
the Global Administrative Agent shall give promptly after becoming aware
thereof, (i) any Interest Election Request that requests the conversion of

 

53



--------------------------------------------------------------------------------

any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
for the affected Interest Period shall be ineffective, and (ii) if any Borrowing
Request requests a Eurodollar Borrowing, such Borrowing shall be made as a
Eurodollar Loan having the shortest Interest Period which is not unavailable
under clauses (a) through (c) of this Section, and if no Interest Period is
available, as an ABR Borrowing.

 

SECTION 2.14 Illegality.

 

(a) Notwithstanding any other provision of this Agreement to the contrary, if
(i) by reason of the adoption of any applicable Governmental Rule or any change
in any applicable Governmental Rule or in the interpretation or administration
thereof by any Governmental Authority or compliance by any Lender with any
request or directive (whether or not having the force of law) of any central
bank or other Governmental Authority or (ii) circumstances affecting the London
interbank dollar market or the position of a Lender therein shall at any time
make it unlawful in the sole discretion of a Lender exercised in good faith for
such Lender or its Applicable Lending Office to (A) honor its obligation to make
Eurodollar Loans either generally or for a particular Interest Period provided
for hereunder, or (B) maintain Eurodollar Loans either generally or for a
particular Interest Period provided for hereunder, then such Lender shall
promptly notify the Borrower thereof in writing through the Global
Administrative Agent (who will endeavor to, but not be liable for failing to,
provide the Borrower with the basis therefor in reasonable detail) and such
Lender’s obligation to make or maintain Eurodollar Loans having an affected
Interest Period hereunder shall be suspended until such time as such Lender may
again make and maintain Eurodollar Loans having an affected Interest Period (in
which case the provisions of Section 2.14(b) hereof shall be applicable). Before
giving such notice pursuant to this Section 2.14, such Lender will designate a
different available Applicable Lending Office for the affected Eurodollar Loans
of such Lender or take such other action as the Borrower may request if such
designation or action will avoid the need to suspend such Lender’s obligation to
make Eurodollar Loans hereunder and will not, in the sole opinion of such Lender
exercised in good faith, be disadvantageous to such Lender (provided, that such
Lender shall have no obligation so to designate an Applicable Lending Office for
Eurodollar Loans located in the United States of America).

 

(b) If the obligation of any Lender to make or maintain any Eurodollar Loans
shall be suspended pursuant to Section 2.14(a) hereof, all Loans having an
affected Interest Period which would otherwise be made by such Lender as
Eurodollar Loans shall be made instead as ABR Loans (and, if such Lender so
requests by written notice to the Borrower with a copy to the Global
Administrative Agent, each Eurodollar Loan having an affected Interest Period of
such Lender then outstanding shall be automatically converted into an ABR Loan
on the last day of the Interest Period for such Eurodollar Loans unless earlier
conversion is required by applicable law) and, to the extent that Eurodollar
Loans are so made as (or converted into) ABR Loans, all payments of principal
which would otherwise be applied to such Eurodollar Loans shall be applied
instead to such ABR Loans.

 

54



--------------------------------------------------------------------------------

SECTION 2.15 Increased Costs.

 

(a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted Eurodollar Rate) or any Issuing Bank; or

 

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
(except any such reserve requirement reflected in the Adjusted Eurodollar Rate)
or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise) with
respect to any Eurodollar Loan or any Letter of Credit, then the Borrower will
pay, in accordance with Section 2.15(c), to such Lender or such Issuing Bank
such additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered with respect to any such Eurodollar Loan or Letter of Credit.

 

(b) If any Lender or any Issuing Bank determines in good faith that any Change
in Law regarding capital requirements has or would have the effect of reducing
the rate of return on such Lender’s or such Issuing Bank’s capital or on the
capital of such Lender’s or such Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such Issuing Bank’s
policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then the Borrower will pay, in
accordance with Section 2.15(c), to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

 

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. Except as provided in
Section 2.15(d), the Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten (10)
Business Days after receipt thereof.

 

55



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

SECTION 2.16 Break Funding Payments. In the event of:

 

(a) the payment (including prepayment) of any principal of any Eurodollar Loan
other than on the last day of an Interest Period applicable thereto (including
as a result of an Event of Default);

 

(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto;

 

(c) the failure to borrow, convert, continue or prepay any Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.10 and is revoked in accordance
therewith); or

 

(d) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.1(b) or 2.19;

 

then, in any such event, the Borrower shall compensate each Lender for the loss,
cost and expense attributable to such event. In the case of a Eurodollar Loan,
such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted Eurodollar Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the London
interbank market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and the Global Administrative Agent and shall be
conclusive absent manifest error. Except as provided in the last sentence of
this Section 2.16, the Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) Business Days after receipt thereof.
Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to

 

56



--------------------------------------------------------------------------------

this Section for any such loss, cost or expense described in this Section 2.16
incurred more than 270 days prior to the date that such Lender or such Issuing
Bank, as the case may be, notifies the Borrower of the circumstance giving rise
to such loss, cost or expense described in this Section 2.16 and of such
Lender’s or such Issuing Bank’s intention to claim compensation therefore.

 

SECTION 2.17 Taxes.

 

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section), the Global Administrative Agent,
each Lender or Issuing Bank (as the case may be) receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions and (iii) the Borrower shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law; provided that if a Lender has breached or is in breach of its obligations
under Section 2.17(e), then the Borrower shall have no obligations under clause
(i) of this Section 2.17(a) with respect to payments made or to be made to such
Lender where Indemnified Taxes and/or Other Taxes arise in respect of such
payments as a consequence of such Lender’s status as a Foreign Lender.

 

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) THE BORROWER SHALL INDEMNIFY THE GLOBAL ADMINISTRATIVE AGENT, EACH LENDER
AND EACH ISSUING BANK, WITHIN TEN (10) BUSINESS DAYS AFTER WRITTEN DEMAND
THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES PAID BY
THE GLOBAL ADMINISTRATIVE AGENT, SUCH LENDER OR SUCH ISSUING BANK, AS THE CASE
MAY BE, ON OR WITH RESPECT TO ANY PAYMENT BY OR ON ACCOUNT OF ANY OBLIGATION OF
THE BORROWER HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT (INCLUDING INDEMNIFIED
TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE
UNDER THIS SECTION) AND ANY PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING
THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR
OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT
GOVERNMENTAL AUTHORITY; PROVIDED THAT IF SUCH PAYMENTS OR LIABILITIES ARISE FROM
THE LENDER HAVING BREACHED OR BEING IN BREACH OF ITS OBLIGATIONS UNDER SECTION
2.17(e), THEN THE BORROWER SHALL HAVE NO OBLIGATIONS UNDER THIS SECTION 2.17(c)
WITH RESPECT TO SUCH PAYMENTS OR LIABILITIES. A CERTIFICATE AS TO THE AMOUNT OF
SUCH PAYMENT OR LIABILITY DELIVERED TO THE BORROWER BY A LENDER OR AN ISSUING
BANK, OR BY THE GLOBAL ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A
LENDER OR AN ISSUING BANK, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

 

57



--------------------------------------------------------------------------------

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, if available, the Borrower shall
deliver to the Global Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Global Administrative Agent.

 

(e) Each Lender that is not organized under the laws of the United States of
America or a state thereof agrees that such Lender will deliver to the Borrower
and the Global Administrative Agent two (2) duly completed copies of United
States Internal Revenue Service Form W-8 BEN or W-8 ECI or successor forms (or
if such forms are no longer required, a representation by such Lender)
certifying in either case that such Lender is entitled to receive payments from
the Loan Parties under the Loan Documents without deduction or withholding of
any United States federal income taxes. Each Lender which so delivers a Form W-8
BEN or W-8 ECI further undertakes to deliver to the Borrower and the Global
Administrative Agent two (2) additional copies of such form (or a successor
form) on or before such form expires or becomes obsolete or after the occurrence
of any event requiring a change in the most recent form so delivered by it and
such amendments thereto or extensions or renewals thereof as may be reasonably
requested by the Borrower or the Global Administrative Agent, in each case,
certifying that such Lender is entitled to receive payments from the Borrower
under the Loan Documents without deduction or withholding of any United States
federal income taxes, unless (i) an event (including without limitation any
change in treaty, law or regulation) has occurred prior to the date on which any
such delivery would otherwise be required which renders all such forms
inapplicable or which would prevent such Lender from duly completing and
delivering any such form with respect to it and (ii) such Lender advises the
Borrower and the Global Administrative Agent that it is not capable of receiving
such payments without any deduction or withholding of United States federal
income tax.

 

(f) If the Borrower at any time pays an amount under Section 2.17(a), (b) or (c)
to any Lender, the Global Administrative Agent or any Issuing Bank, and such
payee receives a refund of or credit for any part of any Indemnified Taxes or
Other Taxes which such payee determines in its reasonable judgment is made with
respect to such amount paid by the Borrower, such Lender, the Global
Administrative Agent or any Issuing Bank, as the case may be, shall pay to the
Borrower the amount of such refund or credit promptly, and in any event within
60 days, following the receipt of such refund or credit by such payee.

 

(g) If the Borrower pays any amount pursuant to Section 2.17(a) or (c) with
respect to any payment to a Lender or, with the prior written consent of such
Lender, provides any security therefor pursuant to applicable law, and the
Borrower at its expense wishes to contest the eligibility of the relevant Taxes
and furnishes to such Lender an opinion of tax counsel satisfactory to such
Lender, acting reasonably, to the effect that there exists a reasonable basis
for contesting such Taxes, the Borrower may contest such Taxes, provided that:

 

(i) the Borrower has otherwise complied with this Section 2.17(g);

 

(ii) the Borrower has delivered to such Lender such additional security or
assurances as such Lender may require, acting reasonably, in order to be
satisfied that such Lender will not incur any liability by reason of any
contestation, including legal fees, disbursements, interest and penalties; and

 

58



--------------------------------------------------------------------------------

(iii) the conduct of such proceedings (including the settlement or compromise of
same) will remain within the sole discretion of such Lender and will forthwith
be abandoned if such Lender so requires, acting reasonably, having regard to its
overall tax and related interests.

 

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a) The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to noon, Chicago time), on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the Global
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Global Administrative Agent c/o Bank One, NA, 1 Bank Plaza,
Suite IL1-0010, Chicago, Illinois 60670, Attention: Mattie Reed, except payments
to be made directly to an Issuing Bank as expressly provided herein and payments
pursuant to Sections 2.15, 2.16, 2.17(c) and 10.3 shall be made directly to the
Persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the Persons specified therein. The Global Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. Except as set
forth in clause (a) of the definition of “Interest Period”, if any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments under each Loan Document shall be made in
U.S. Dollars.

 

(b) If at any time insufficient funds are received by and available to the
Global Administrative Agent to pay fully all amounts of principal, unreimbursed
LC Disbursements, interest and fees then due hereunder, such funds shall be
applied, subject to Sections 10.15 and 10.17, (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal and unreimbursed LC Disbursements
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal and unreimbursed LC Disbursements then due to such
parties.

 

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that

 

59



--------------------------------------------------------------------------------

the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that (i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

 

(d) Unless the Global Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Global
Administrative Agent for the account of the Lenders or an Issuing Bank hereunder
that the Borrower will not make such payment, the Global Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
an Issuing Bank, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or each of
the Issuing Banks, as the case may be, severally agrees to repay to the Global
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Global Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Global Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.4(d) or (e), 2.5(b), 2.18(d) or 10.3(c) then the Global
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Global
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

 

SECTION 2.19 Mitigation Obligations; Replacement of Lenders.

 

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different Applicable Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

60



--------------------------------------------------------------------------------

(b) If (i) any Lender asserts that events have occurred suspending its
obligation to make or maintain Eurodollar Loans under Section 2.14 when
substantially all other Lenders have not also done so, (ii) any Lender requests
compensation under Section 2.15, (iii) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, or (iv) any Lender defaults in its
obligation to fund Loans hereunder, then the Borrower may, at its sole expense,
upon notice to such Lender and the Global Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 10.4), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (1) if the assignee is not a Lender or a Lender
Affiliate, the Borrower shall have received the prior written consent of the
Global Administrative Agent and the Issuing Banks, which consent of such Agent
and Issuing Banks shall not unreasonably be withheld, conditioned or delayed,
(2) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),
(3) the assignee and assignor shall have entered into an Assignment and
Acceptance, and (4) in the case of any such assignment resulting from a claim
for compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments.

 

SECTION 2.20 Currency Conversion and Currency Indemnity.

 

(a) Payments in Agreed Currency. The Borrower shall make payment relative to any
Obligation in the currency (the “Agreed Currency”) in which the Obligation was
effected. If any payment is received on account of any Obligation in any
currency (the “Other Currency”) other than the Agreed Currency (whether
voluntarily or pursuant to an order or judgment or the enforcement thereof or
the realization of any Collateral or the liquidation of the Borrower or
otherwise howsoever), such payment shall constitute a discharge of the liability
of the Borrower hereunder and under the other Loan Documents in respect of such
obligation only to the extent of the amount of the Agreed Currency which the
relevant Lender, Issuing Bank or Agent, as the case may be, is able to purchase
with the amount of the Other Currency received by it on the Business Day next
following such receipt in accordance with its normal procedures and after
deducting any costs and expenses of exchange.

 

(b) Conversion of Agreed Currency into Judgment Currency. If, for the purpose of
obtaining or enforcing judgment in any court in any jurisdiction, it becomes
necessary to convert into a particular currency (the “Judgment Currency”) any
amount due in the Agreed Currency, then the conversion shall be made on the
basis of the rate of exchange prevailing on the next Business Day following the
date such judgment is given and in any event the Borrower shall be obligated to
pay the Agents, Issuing Banks and the Lenders any deficiency in accordance with
Section 2.20(c). For the foregoing purposes “rate of exchange” means the rate at
which the relevant Lender, Issuing Bank or Agent, as applicable, in accordance
with its normal banking procedures is able on the relevant date to purchase the
Agreed Currency with the Judgment Currency after deducting costs and expenses of
exchange.

 

61



--------------------------------------------------------------------------------

(c) Circumstances Giving Rise to Indemnity. To the fullest extent permitted by
applicable law, if (i) any Lender, any Issuing Bank or any Agent receives any
payment or payments on account of the liability of the Borrower hereunder
pursuant to any judgment or order in any Other Currency, and (ii) the amount of
the Agreed Currency which the relevant Lender, Issuing Bank or Agent, as
applicable, is able to purchase on the Business Day next following such receipt
with the proceeds of such payment or payments in accordance with its normal
procedures and after deducting any costs and expenses of exchange is less than
the amount of the Agreed Currency due in respect of such liability immediately
prior to such judgment or order, then the Borrower on demand shall, and the
Borrower hereby agrees to, indemnify the Lenders, the Issuing Banks and the
Agents from and against any loss, cost or expense arising out of or in
connection with such deficiency.

 

(d) Indemnity Separate Obligation. To the fullest extent permitted by applicable
law, the agreement of indemnity provided for in Section 2.20(c) shall constitute
an obligation separate and independent from all other obligations contained in
this Agreement, shall give rise to a separate and independent cause of action,
shall apply irrespective of any indulgence granted by the Lenders, the Issuing
Banks or Agents or any of them from time to time, and shall continue in full
force and effect notwithstanding any judgment or order for a liquidated sum in
respect of an amount due hereunder or under any judgment or order.

 

ARTICLE III

Representations and Warranties

 

In order to induce the Global Administrative Agent, the other Agents, any
Issuing Bank and the Lenders to enter into this Agreement and to make Loans and
issue or participate in Letters of Credit hereunder, the Borrower represents and
warrants to the Global Administrative Agent, the other Agents, any Issuing Bank
and the Lenders that each of the following statements is true and correct:

 

SECTION 3.1 Existence and Power. Each Loan Party (a) is a corporation,
partnership or limited liability company duly incorporated or organized (as
applicable), validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization, (b) has all corporate,
partnership or limited liability company power (as applicable) and all material
governmental licenses, authorizations, consents and approvals required to carry
on its businesses as now conducted and as proposed to be conducted, and (c) is
duly qualified to transact business as a foreign corporation, partnership or
limited liability company in each jurisdiction where a failure to be so
qualified would reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.2 Loan Party and Governmental Authorization; Contravention. The
execution, delivery and performance of this Agreement and the other Loan
Documents by each Loan Party (to the extent each Loan Party is a party to this
Agreement and such Loan Documents) (a) are within such Loan Party’s corporate,
partnership or limited liability company powers, (b) when executed will be duly
authorized by all necessary corporate, partnership or

 

62



--------------------------------------------------------------------------------

limited liability company action, (c) require no action by or in respect of, or
filing with, any Governmental Authority (other than (i) actions or filings
pursuant to the Exchange Act, (ii) actions or filings necessary to create or
perfect the Liens required hereby or by any other Combined Loan Document and
(iii) actions or filings that have been taken or made and are in full force and
effect) and (d) do not contravene, or constitute a default under, any provision
of applicable Governmental Rule (including, without limitation, Regulation U) or
of the articles or certificate of incorporation, bylaws, regulations,
partnership agreement or comparable charter documents of any Loan Party or of
any agreement, judgment, injunction, order, decree or other instrument binding
upon any Loan Party or result in the creation or imposition of any Lien on any
Borrowing Base Property or Collateral other than the Liens securing the Combined
Obligations.

 

SECTION 3.3 Binding Effect. This Agreement constitutes, and each other Loan
Document when executed and delivered will constitute, valid and binding
obligations of each Loan Party which is a party thereto, enforceable against
each such Loan Party which executes the same in accordance with its terms except
as the enforceability thereof may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium, or similar Governmental Rules affecting creditors’
rights generally, and (ii) equitable principles of general applicability
(whether enforcement is sought by proceedings at law or in equity).

 

SECTION 3.4 Financial Information.

 

(a) The most recent annual audited consolidated balance sheet of the Borrower
and its Consolidated Subsidiaries and the related consolidated statements of
operations and cash flows for the Fiscal Year then ended, copies of which have
been delivered to each Lender, fairly present, in conformity with GAAP, the
consolidated financial position of the Borrower and its Consolidated
Subsidiaries as of the end of such Fiscal Year and its consolidated results of
operations and cash flows for such Fiscal Year.

 

(b) The most recent quarterly unaudited consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries delivered to the Lenders, and the
related unaudited consolidated statements of operations and cash flows for the
portion of the Borrower’s Fiscal Year then ended, fairly present, in conformity
with GAAP applied on a basis consistent with the financial statements referred
to in Section 3.4(a), the consolidated financial position of the Borrower and
its Consolidated Subsidiaries as of such date and its consolidated results of
operations and cash flows for such portion of the Borrower’s Fiscal Year (except
that such balance sheet and other financial statements do not contain all
footnote disclosures required in accordance with GAAP and are subject to normal
year-end audit adjustments).

 

(c) Except as disclosed in writing to the Lenders prior to the execution and
delivery of this Agreement, since December 31, 2003, no event or circumstance
which would reasonably be expected to have a Material Adverse Effect has
occurred.

 

(d) After giving effect to the transactions contemplated by this Agreement, the
Borrower and each of its Subsidiaries, on a consolidated basis, are Solvent.

 

63



--------------------------------------------------------------------------------

SECTION 3.5 Litigation. Except for matters disclosed on Schedule 3.5 attached
hereto or in a replacement schedule that is delivered to the Global
Administrative Agent and is approved by the Global Administrative Agent in its
sole discretion, there is no action, suit or proceeding not fully covered by
insurance (except for normal deductibles and provided that the applicable
insurance company has acknowledged such coverage and a copy thereof is provided
to the Global Administrative Agent) pending against, or to the knowledge of any
Loan Party, threatened against or affecting any Loan Party before any
Governmental Authority in which there is a reasonable possibility of an adverse
decision which would reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.6 ERISA. No Loan Party nor any ERISA Affiliate of any Loan Party
maintains or has ever maintained or been obligated to contribute to any Plan
covered by Title IV of ERISA or subject to the funding requirements of Section
412 of the Code or Section 302 of ERISA. Except in such instances where an
action, omission or failure would not reasonably be expected to have a Material
Adverse Effect, (a) each Plan maintained by any Loan Party or any ERISA
Affiliate of any Loan Party is in compliance with all applicable Governmental
Rules, (b) all returns, reports and notices required to be filed with any
regulatory agency with respect to any Plan have been filed timely, and (c) no
Loan Party nor any ERISA Affiliate of any Loan Party has failed to make any
contribution or pay any amount due or owing as required by the terms of any
Plan. There are not pending or, to the Borrower’s knowledge, threatened claims,
lawsuits, investigations or actions (other than routine claims for benefits in
the ordinary course) asserted or instituted against, and no Loan Party nor any
ERISA Affiliate of any Loan Party has knowledge of any threatened litigation or
claims (other than claims for benefits in the ordinary course) against, the
assets of any Plan or its related trust or against any fiduciary of a Plan with
respect to the operation of such Plan that are likely to result in liability of
any Loan Party resulting in an event or circumstance which would reasonably be
expected to have a Material Adverse Effect. Except in such instances where an
action, omission or failure would not reasonably be expected to have a Material
Adverse Effect, each Plan that is intended to be “qualified” within the meaning
of section 401(a) of the Code is, and has been during the period from its
adoption to date, so qualified, both as to form and operation, and all necessary
governmental approvals, including a favorable determination as to the
qualification under the Code of such Plan and each amendment thereto, have been
or will be timely obtained. No Loan Party nor any ERISA Affiliate of any Loan
Party has engaged in any non-exempt prohibited transactions, within the meaning
of section 406 of ERISA or section 4975 of the Code, in connection with any Plan
which would result in liability of any Loan Party resulting in an event or
circumstance that would reasonably be expected to have a Material Adverse
Effect. No Loan Party nor any ERISA Affiliate of any Loan Party maintains or
contributes to any Plan that provides a post-employment health benefit, other
than a benefit required under Section 601 of ERISA, or maintains or contributes
to a Plan that provides health benefits that is not fully funded except where
the failure to fully fund such Plan would not reasonably be expected to have a
Material Adverse Effect. No Loan Party nor any ERISA Affiliate of any Loan Party
maintains, has established or has ever participated in a multiple employer
welfare benefit arrangement within the meaning of section 3(40)(A) of ERISA.

 

SECTION 3.7 Taxes and Filing of Tax Returns. Except as otherwise permitted by
Section 5.7, (a) each Loan Party has filed all tax returns required to have been
filed and has paid all Taxes shown to be due and payable on such returns,
including interest and penalties, and all

 

64



--------------------------------------------------------------------------------

other Taxes which are payable by such party, to the extent the same have become
due and payable, (b) no Loan Party knows of any proposed material Tax assessment
against it, and all Tax liabilities of each Loan Party are adequately provided
for, and (c) no income tax liability of any Loan Party has been asserted by the
Internal Revenue Service or other Governmental Authority for Taxes in excess of
those already paid.

 

SECTION 3.8 Ownership of Properties Generally. Each Loan Party has good and
defensible fee simple or leasehold title (subject to Immaterial Title
Deficiencies and Permitted Encumbrances) to all Borrowing Base Properties and
Collateral purported to be owned by it, including, without limitation, all
Borrowing Base Properties and Collateral reflected in the balance sheets
referred to in Section 3.4 (a), and none of such Borrowing Base Properties and
Collateral is subject to any Lien other than Permitted Encumbrances.

 

SECTION 3.9 Mineral Interests. The real property described in Exhibit K hereto
(the “Property Description”) is an accurate and complete description of all
Mortgaged Properties owned by the Borrower and its U.S. Subsidiaries which are
real property located in the United States on and as of the Closing Date, and
such Mortgaged Properties (1) constitute at least the U.S. Required Reserve
Value and (2) together with the Mortgaged Properties described in Exhibit K to
the Canadian Credit Agreement, constitute at least the Required Reserve Value.
Subject only to Immaterial Title Deficiencies (as herein defined) and Permitted
Encumbrances, the Borrower and each of its Subsidiaries executing a Mortgage (as
applicable) have good and defensible title to all Borrowing Base Properties
described in the most recent Reserve Report delivered pursuant hereto, free and
clear of all Liens except for Permitted Encumbrances. Subject only to Immaterial
Title Deficiencies and Permitted Encumbrances, (i) all Borrowing Base Properties
described in the most recent Reserve Report delivered pursuant hereto are valid,
subsisting, and in full force and effect, and (ii) all material rentals,
royalties, and other amounts due and payable in respect thereof have been duly
paid when due, except as provided in Section 5.3(b)(i) with respect to delay
rentals. Without regard to any consent or non-consent provisions of any joint
operating agreement covering any of the Borrower’s or such Subsidiary’s (as
applicable) Proved Mineral Interests, subject to Immaterial Title Deficiencies
and Permitted Encumbrances, the Borrower’s share and/or the share of each
Subsidiary executing a Mortgage (as applicable) of (a) the costs for each Proved
Mineral Interest described in the most recent Reserve Report delivered pursuant
hereto is not greater than 105% of the decimal fraction set forth in such
Reserve Report, before and after payout, as the case may be, and described
therein by the respective designations “working interests,” “WI,” “gross working
interest,” “GWI,” or similar terms, and (b) production from, allocated to, or
attributed to each such Proved Mineral Interest is not less than the decimal
fraction set forth in such Reserve Report, before and after payout, as the case
may be, and described therein by the designations “net revenue interest,” “NRI,”
or similar terms. As used herein, the term “Immaterial Title Deficiencies” means
minor defects or deficiencies in title which do not diminish more than two
percent (2%) the aggregate value of the Borrowing Base Properties. Each well
drilled in respect of each Proved Producing Mineral Interest described in the
most recent Reserve Report delivered pursuant hereto (y) is capable of, and is
presently, producing Hydrocarbons in commercially profitable quantities (except
to the extent shut-in in accordance with the applicable lease for such Proved
Producing Mineral Interest), and after giving effect to the transactions
contemplated by this Agreement, the Borrower and each of its Subsidiaries
executing a Mortgage (as applicable) will be entitled to receive payments on a
current basis for its share of production, with no funds in respect of any

 

65



--------------------------------------------------------------------------------

thereof held in suspense, other than any such funds held in suspense pending
delivery of appropriate division orders, and (z) has been drilled, bottomed,
completed, and operated in compliance in all material respects with all
applicable Governmental Rules and no such well which is currently producing
Hydrocarbons is subject to any penalty in production by reason of such well
having produced in excess of its allowable production.

 

SECTION 3.10 Licenses, Permits, Etc. Each Loan Party possesses such valid
franchises, certificates of convenience and necessity, operating rights,
licenses, permits, consents, authorizations, exemptions and orders of
Governmental Authorities as are necessary to carry on its business as now
conducted and as proposed to be conducted, except to the extent a failure to
obtain any such item would not reasonably be expected to have a Material Adverse
Effect.

 

SECTION 3.11 Compliance with Law. The business and operations of the Loan
Parties have been and are being conducted in accordance with all applicable
Governmental Rules other than violations of Governmental Rules which would not
(either individually or collectively) reasonably be expected to have a Material
Adverse Effect.

 

SECTION 3.12 Full Disclosure. All information heretofore furnished by each Loan
Party to the Global Administrative Agent or any Lender for purposes of or in
connection with this Agreement, any Loan Document or any transaction
contemplated hereby or thereby is, and all such information hereafter furnished
by or on behalf of any Loan Party to the Global Administrative Agent or any
Lender will be, true, complete and accurate in every material respect. The Loan
Parties have disclosed or have caused to be disclosed to Lenders in writing any
and all facts (other than facts of general public knowledge, including those
facts contained in the Borrower’s filings with the SEC) which would reasonably
be expected to have a Material Adverse Effect.

 

SECTION 3.13 Organizational Structure; Nature of Business. The Loan Parties are
engaged only in the business of acquiring, exploring, developing and operating
Mineral Interests and the production, marketing, processing and transporting of
Hydrocarbons therefrom and businesses reasonably related or complementary
thereto. Schedule 3.13 hereto, as of the date hereof or, as applicable, as of an
earlier date as provided in Schedule 3.13, accurately reflects (a) the
jurisdiction of incorporation or organization of each Loan Party, (b) each
jurisdiction in which each Loan Party is qualified to transact business as a
foreign corporation, foreign partnership or foreign limited liability company,
(c) the organizational identification number of each Loan Party, and (d) the
authorized, issued and outstanding Equity Interests of each Loan Party.

 

SECTION 3.14 Environmental Matters. Except for matters disclosed on Schedule
3.14 hereto or in a replacement schedule that is delivered to the Global
Administrative Agent and is approved by the Required Lenders in their sole
discretion, no operation conducted by any Loan Party and no real or personal
property now or previously owned or leased by any Loan Party (including, without
limitation, Mineral Interests) and no operations conducted thereon, and to any
Loan Party’s knowledge, no operations of any applicable prior owner, lessee or
operator of any such properties, is or has been in violation of any
Environmental Law other than violations which neither individually nor in the
aggregate would reasonably be expected to

 

66



--------------------------------------------------------------------------------

have a Material Adverse Effect. Except for matters disclosed on Schedule 3.14
hereto or in a replacement schedule that is delivered to the Global
Administrative Agent and is approved by the Required Lenders in their sole
discretion, no Loan Party, nor any such property nor operation is the subject of
any existing, pending or, to any Loan Party’s knowledge, threatened
Environmental Complaint which would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. All notices, permits,
licenses, and similar authorizations, required to be obtained or filed in
connection with the ownership of each tract of real property or operations of
any Loan Party thereon and each item of personal property owned, leased or
operated by any Loan Party, including, without limitation, notices, licenses,
permits and authorizations required in connection with any past or present
treatment, storage, disposal, or release of Hazardous Materials into the
environment, have been duly obtained or filed except to the extent the failure
to obtain or file such notices, licenses, permits and authorizations would not
reasonably be expected to have a Material Adverse Effect. All Hazardous
Materials generated at each tract of real property or by each item of personal
property owned, leased or operated by any Loan Party have been transported,
treated, and disposed of only by carriers or facilities maintaining valid
permits under RCRA (as hereinafter defined) and all other applicable
Environmental Laws for the conduct of such activities except in such cases where
the failure to obtain such permits would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Except for matters
disclosed on Schedule 3.14 hereto or in a replacement schedule that is delivered
to the Global Administrative Agent and is approved by the Required Lenders in
their sole discretion, there have been no Hazardous Discharges which were not in
compliance with Environmental Laws other than Hazardous Discharges which would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Except for matters disclosed on Schedule 3.14 hereto or in a
replacement schedule that is delivered to the Global Administrative Agent and is
approved by the Required Lenders in their sole discretion, no Loan Party nor any
Subsidiary of any Loan Party has any contingent liability in connection with any
Hazardous Discharge which would reasonably be expected to have a Material
Adverse Effect. As used in this Section 3.14, the term “RCRA” shall mean the
Resource Conservation and Recovery Act of 1976, as amended by the Used Oil
Recycling Act of 1980, the Solid Waste Recovery Act of 1976, as amended by the
Solid Waste Disposal Act of 1980, and the Hazardous and Solid Waste Amendments
of 1984, as the same may be further amended and in effect from time to time.

 

SECTION 3.15 Reserved.

 

SECTION 3.16 Fiscal Year. The Borrower’s Fiscal Year is January 1 through
December 31.

 

SECTION 3.17 No Default. Neither a Default nor an Event of Default has occurred
or will exist after giving effect to the transactions contemplated by this
Agreement or the other Loan Documents. Neither the Borrower nor any Subsidiary
is in default under, nor has any event or circumstance occurred which, but for
the expiration of any applicable grace period or the giving of notice, or both,
would constitute a default under, any Material Agreement to which the Borrower
or any Subsidiary is a party or by which the Borrower or any Subsidiary is bound
which default would reasonably be expected to have a Material Adverse Effect.

 

67



--------------------------------------------------------------------------------

SECTION 3.18 Government Regulation. No Loan Party is subject to regulation under
the Public Utility Holding Company Act of 1935, the Federal Power Act, the
Interstate Commerce Act (as any of the preceding acts have been amended), the
Investment Company Act of 1940 or any other Governmental Rule which regulates
the incurring by such Loan Party of Indebtedness, including, but not limited to
Governmental Rules relating to common contract carriers or the sale of
electricity, gas, stream, water or other public utility services.

 

SECTION 3.19 Insider. No Loan Party is, and no Person having “control” (as that
term is defined in 12 U.S.C. Section 375(b) or regulations promulgated
thereunder) of any Loan Party is, an “executive officer,” “director” or
“shareholder” of any Lender or any bank holding company of which any Lender is a
Subsidiary or of any Subsidiary of such bank holding company.

 

SECTION 3.20 Gas Balancing Agreements and Advance Payment Contracts. On the
Closing Date and the Global Effective Date, (a) there is no Material Gas
Imbalance, and (b) the aggregate amount of all Advance Payments received by any
Loan Party under Advance Payment Contracts which have not been satisfied by
delivery of production does not exceed U.S.$250,000.

 

SECTION 3.21 Commodity Price Risk Policy. The Borrower’s policy with respect to
commodity price risk as presently in effect on the date hereof, addressing the
Borrower’s policies with respect to Hedging Agreements for Hydrocarbons, is
attached hereto as Exhibit M (together with any amendments, modifications or
replacements thereto or thereof in accordance with the Loan Documents, the
“Commodity Price Risk Policy”). The Commodity Price Risk Policy has not been
rescinded, revoked, modified, amended or replaced in any respect and is in full
force and effect, except to the extent (a) modification, amendment or
replacement thereof would not reasonably be expected to have a Material Adverse
Effect, and (b) the Borrower has provided to the Global Administrative Agent a
copy of any such modification, amendment or replacement.

 

SECTION 3.22 Existing Subordinate Debt and Falcon Seaboard Settlement Agreement.

 

(a) The outstanding principal amount of the Existing Subordinate Debt does not
exceed U.S.$70,000,000.

 

(b) The book value of the Borrower’s obligations under the Falcon Seaboard
Settlement Agreement as of March 31, 2004, is U.S.$1,310,794.11.

 

SECTION 3.23 Use of Proceeds and Letters of Credit. The proceeds of the Loans
are or will be used solely (a) to repay the Indebtedness under the Existing
Credit Facility and, if the Borrower elects and to the extent permitted by
Section 7.14, the Existing Subordinate Debt and the Borrower’s obligations under
the Falcon Seaboard Settlement Agreement, (b) to reimburse each Issuing Bank for
LC Disbursements in accordance with Section 2.4(e), or (c) except as otherwise
restricted in clauses (a) and (b) above to finance the acquisition, exploration,
development and operation of Mineral Interests and related Property and for any
other business activities described in Section 3.13 and, for the Borrower’s and
its Subsidiaries’ working capital and general corporate purposes in the ordinary
course of business. No part of the proceeds of

 

68



--------------------------------------------------------------------------------

any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the regulations of the Board, including Regulation
U. Letters of Credit will be issued only to support business operations
described in Section 3.13 and/or general corporate purposes in the ordinary
course of business of the Borrower or any of its Subsidiaries.

 

SECTION 3.24 Location of Business and Offices. Each Loan Party’s principal place
of business and chief executive offices are located at the addresses specified
on Schedule 3.24 or at such other address as specified in writing to the Global
Administrative Agent, which address is at a location permitted by the terms of
the Combined Loan Documents.

 

SECTION 3.25 Subsidiaries. Except as set forth on Schedule 3.13 or Exhibit L or
as otherwise formed or acquired in accordance with Section 5.16 and disclosed in
writing to the Global Administrative Agent, the Borrower has no Subsidiaries.

 

SECTION 3.26 Material Agreements. Except for the Loan Documents, the
Subordinated Note Purchase Agreement, the subsidiary guaranties executed in
connection therewith, the other Subordinate Note Documents, the Falcon Seaboard
Settlement Agreement, and the Hedging Agreements, neither the Borrower nor any
of its Subsidiaries are parties to any Material Agreements in effect or to be in
effect as of the Closing Date providing for, evidencing or securing any material
Indebtedness of the Borrower or any of its Subsidiaries.

 

SECTION 3.27 Priority; Security Matters. The Combined Obligations are and shall
be at all times secured by valid, perfected first and prior Liens (subject only
to Permitted Encumbrances) in favor of the Global Administrative Agent, covering
and encumbering (a) (i) in the case of the Canadian Obligations only, the
Required Reserve Value and (ii) in the case of the Obligations, the U.S.
Required Reserve Value, (b) all of the issued and outstanding Equity Interests
owned by the Borrower of each existing and future Material Subsidiary (except
that, if such Material Subsidiary is a Foreign Subsidiary, the Equity Interests
of such Material Subsidiary to be pledged shall be limited to 65% of the total
combined voting power of all classes of voting Equity Interests of such Material
Subsidiary and 100% of all non-voting Equity Interests of such Material
Subsidiary), (c) all of the issued and outstanding Equity Interests owned by
each Pledging Subsidiary of the Borrower of each existing and future Material
Subsidiary thereof (except that, if such Material Subsidiary is a Foreign
Subsidiary, the Equity Interests of such Material Subsidiary to be pledged shall
be limited to 65% of the total combined voting power of all classes of voting
Equity Interests of such Material Subsidiary and 100% of all non-voting Equity
Interests of such Material Subsidiary) and (d) all other Collateral located in
the United States owned by the Borrower or any Material Subsidiary, pursuant to
the Pledge Agreements, Security Agreements, and Mortgages delivered pursuant to
Sections 4.1(e), (f) and (g), or otherwise delivered pursuant to this Agreement
or the other Loan Documents, to the extent perfection has or will occur, by the
recording of the Mortgage, the filing of a UCC financing statement, the filing
of an instrument to perfect a floating charge, and if required by the Global
Administrative Agent or the Canadian Administrative Agent, the filing of an
instrument to crystallize such floating charge, under the laws of any applicable
province, or by possession.

 

SECTION 3.28 Hedging Agreements. Schedule 3.28 sets forth, as of June 30, 2004,
a true and complete list of all Hedging Agreements (including commodity price
swap agreements) and all forward agreements or contracts of sale which provide
for prepayment for deferred

 

69



--------------------------------------------------------------------------------

shipment or delivery of oil, gas or other commodities) of the Borrower and each
Subsidiary, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), the net mark to market
value thereof, all credit support agreements relating thereto (including any
margin required or supplied), and the counter party to each such agreement. As
of the Closing Date, all Hedging Agreements executed by the Borrower or any of
its Subsidiaries are either (a) unsecured, (b) executed with a Lender as the
counterparty, (c) assigned to a Lender as the counterparty, or (d) secured only
by a Letter of Credit issued for the benefit of the counterparty.

 

SECTION 3.29 Insurance. Schedule 3.29 attached hereto contains an accurate and
complete description, as of the Closing Date, of all material policies of fire,
liability, workmen’s compensation and other forms of insurance owned or held by
the Borrower and each Subsidiary. As of the Closing Date, all such policies will
be in full force and effect, all premiums with respect thereto covering all
periods up to and including the Closing Date and through the respective dates
set forth in Schedule 3.29 will have been paid, and no notice of cancellation or
termination will have been received with respect to any such policy. Such
policies, and/or such replacement or additional policies required to be obtained
pursuant to the terms of this Agreement as may be in full force and effect as of
any date subsequent to the Closing Date, are sufficient for compliance in all
material respects with all requirements of law and of all agreements to which
the Borrower or any Subsidiary is a party; are valid, outstanding and
enforceable policies; provide adequate aggregate coverage in at least such
amounts and against at least such risks (but including in any event public
liability) as are usually insured against in the same general area by companies
engaged in the same or a similar business for the assets and operations of the
Borrower and each Subsidiary. All such policies, or the replacement and
additional policies required to be obtained pursuant to the terms of this
Agreement, are in full force and effect and all premiums with respect thereto
have been paid, and no notice of cancellation or termination will have been
received with respect to any such policies.

 

SECTION 3.30 Status as Senior Indebtedness. The Loans and other Obligations
hereunder are “Senior Indebtedness” under the Subordinated Note Purchase
Agreement.

 

ARTICLE IV

Conditions

 

SECTION 4.1 Initial Loan. The obligations of the Lenders to make Loans or
participate in any Letters of Credit or for any Issuing Bank to issue Letters of
Credit hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.2):

 

(a) Certain Loan Documents. The Global Administrative Agent (or its counsel)
shall have received from each party thereto either a counterpart of each of the
following documents duly executed on behalf of such party or written evidence
satisfactory to the Global Administrative Agent (which may include telecopy
transmission of a signed signature page of such document) that each such party
has duly executed for delivery to the Global Administrative Agent a counterpart
of each of the following documents which documents must be acceptable to the
Global Administrative Agent in its sole and absolute discretion: this Agreement,
the Intercreditor Agreement, the Fee Letter, the Notes (to the extent requested
by any Lender), a

 

70



--------------------------------------------------------------------------------

Guaranty from each Guarantor, the Pledge Agreements required by Section 4.1(e),
the Security Agreements required by Section 4.1(f), and the Mortgages required
by Section 4.1(g), and all related financing statements and other filings, and
the other Loan Documents.

 

(b) Canadian Loan Documents. The Global Administrative Agent shall have received
copies of the executed Canadian Loan Documents.

 

(c) Opinions of Counsel. The Global Administrative Agent shall have received
opinions, dated the Global Effective Date, addressed to the Global
Administrative Agent, the Canadian Administrative Agent and all Lenders, from
(i) General Counsel of the Borrower, in substantially the form attached hereto
as Exhibit B-1, (ii) Jones Day, counsel to the Borrower, in substantially the
form attached hereto as Exhibit B-2, (iii) Loomis, Ewert, Parsley, Davis &
Gotting, special Michigan counsel to the Borrower, in substantially the form
attached hereto as Exhibit B-3, and (iv) Marian McGrath Pearcy, special Indiana
counsel to the Borrower, in substantially the form attached hereto as Exhibit
B-4.

 

(d) Organizational Documents. The Global Administrative Agent shall have
received a certificate of an Authorized Officer of each Loan Party dated as of
the Global Effective Date, certifying:

 

(i) that attached to each such certificate are (A) a true and complete copy of
the Organic Documents of such Loan Party, as the case may be, as in effect on
the date of such certificate, (B) a true and complete copy of a certificate from
the applicable Governmental Authority of the jurisdiction of such Loan Party’s
organization to the effect that such entity is validly existing in such
jurisdiction, and (C) a true and complete copy of a certificate from the
appropriate Governmental Authority of each jurisdiction (without duplication) to
the effect that such Loan Party is duly qualified to transact business in such
jurisdiction as a foreign entity, if the failure to be so qualified would
reasonably be expected to have a Material Adverse Effect;

 

(ii) that attached to such certificate is a true and complete copy of
resolutions duly adopted by the board of directors or management committee of
such Loan Party, as applicable, authorizing the execution, delivery and
performance of such of the Combined Loan Documents to which such Loan Party is
or is intended to be a party;

 

(iii) that attached thereto is (A) a true and complete copy of a certificate
from the applicable Governmental Authority of the jurisdiction of such Loan
Party’s organization as to the good standing of and, except as to the Canadian
Borrower, payment of franchise taxes by such Loan Party, dated as of a recent
date; and (B) a true and complete copy of a certificate from the appropriate
Governmental Authority of each jurisdiction (without duplication) to the effect
that such Loan Party is in good standing in such jurisdiction as a foreign
entity, if the failure to be so qualified would reasonably be expected to have a
Material Adverse Effect; and

 

(iv) as to the incumbency and specimen signature of each Authorized Officer of
such Loan Party executing such of the Combined Loan Documents to which such Loan
Party is or is intended to be a party.

 

71



--------------------------------------------------------------------------------

(e) Pledge Agreements. The Global Administrative Agent shall have received
counterparts of a Pledge Agreement, dated as of the Global Effective Date, duly
executed and delivered by each of the Borrower and each Material Subsidiary
(that is not a Foreign Subsidiary) that holds Equity Interests in any Material
Subsidiary of the Borrower, together with the following:

 

(i) to the extent the stock, membership interests or partnership interests
thereof are certificated, stock, membership or partnership certificates
representing 100% of the outstanding shares of capital stock, membership
interest or partnership interest of all Material Subsidiaries (except that
stock, membership or partnership certificates representing shares of common
stock, membership interest or partnership interest of a Foreign Subsidiary shall
be limited to 65% of the total combined voting power of all classes of voting
Equity Interests of such Material Subsidiary and 100% of all non-voting Equity
Interests of such Material Subsidiary) listed in Exhibit L hereto under the
heading “Material Subsidiaries,” and stock powers and instruments of transfer,
endorsed in blank, with respect to such certificates; and

 

(ii) all documents and instruments, including Uniform Commercial Code Financing
Statements (Form UCC-1), required by law or reasonably requested by the Global
Administrative Agent to be filed, registered or recorded to create or perfect
the Liens intended to be created under such Pledge Agreement.

 

(f) Security Agreements. The Global Administrative Agent shall have received
counterparts of each Security Agreement, dated as of the Global Effective Date,
duly executed and delivered by the Borrower and Terra Energy Ltd., together with
the following:

 

(i) Uniform Commercial Code Financing Statements (Form UCC-1) and such evidence
of filing or arrangements for filing as may be acceptable to the Global
Administrative Agent, in appropriate form for filing, naming the Borrower and
each such Subsidiary as debtor and the Global Administrative Agent as the
secured party, or other similar instruments or documents, to be filed under the
Uniform Commercial Code of all jurisdictions as may be necessary or, in the
opinion of the Global Administrative Agent, desirable to perfect the security
interest of the Global Administrative Agent pursuant to such Security Agreement;
and

 

(ii) Uniform Commercial Code Form UCC-3 termination statements, if any,
necessary to release all Liens (except for Permitted Encumbrances) and other
rights of any Person in any Collateral described in the Security Agreement
previously granted by any Person, and together with such other Uniform
Commercial Code Form UCC-3 termination statements as the Global Administrative
Agent may reasonably request.

 

(g) Mortgages. The Global Administrative Agent shall have received executed
counterparts of the Mortgages (or assignments of mortgages or deeds of trust
previously delivered under the Existing Credit Facility which shall be amended
contemporaneously herewith), dated as of the Global Effective Date, duly
executed and delivered by each of the relevant Loan Parties and encumbering the
U.S. Required Reserve Value, together with:

 

72



--------------------------------------------------------------------------------

(i) evidence of the completion (or satisfactory arrangements for the completion)
of all recordings and filings of the Mortgages as may be necessary or, in the
reasonable opinion of the Global Administrative Agent, desirable effectively to
create a valid, perfected first priority Lien (except for, with respect to
priority, Permitted Encumbrances other than those of the type described in
clause (g) of the definition of “Permitted Encumbrances”) against the U.S.
Required Reserve Value of the Loan Parties, as and to the extent such Mortgages
are required by Section 5.18(c); and

 

(ii) such other approvals, customary opinions, releases or documents as the
Global Administrative Agent may reasonably request.

 

(h) UCC and Lien Searches. The Global Administrative Agent shall have received
(i) the UCC Searches, all dated reasonably close to the Closing Date, requested
by the Global Administrative Agent and in form and substance satisfactory to the
Global Administrative Agent, (ii) evidence reasonably satisfactory to the Global
Administrative Agent that the Liens indicated by the financing statements (or
similar documents) in such UCC Searches are Permitted Encumbrances or have been
released (or assigned to either the Global Administrative Agent or Canadian
Administrative Agent), and (iii) title due diligence in form and substance
acceptable to the Global Administrative Agent and other evidence of ownership
regarding the ownership by the Borrower and its Subsidiaries of the Borrowing
Base Properties.

 

(i) Priority; Security Interest. The Collateral and Borrowing Base Properties
shall be free and clear of all Liens, except Permitted Encumbrances. All
filings, notices, recordings and other action necessary to perfect the Liens in
the Collateral shall have been made, given or accomplished or arrangements for
the completion thereof satisfactory to the Global Administrative Agent and its
counsel shall have been made and all filing fees and other expenses related to
such actions either have been paid in full or arrangements have been made for
their payment in full which are satisfactory to the Global Administrative Agent.

 

(j) Approvals and Consents. The Borrower and its Subsidiaries shall have
obtained, and the Global Administrative Agent shall have received, copies of all
material Governmental Approvals (if any) and third party consents and approvals
(if any) necessary or advisable in connection with the Financing Transactions
and the continuing operation and maintenance of the Borrowing Base Properties,
and all applicable waiting periods and appeal periods shall have expired, in
each case without the imposition of any materially burdensome conditions. There
shall be no actual government or judicial action restraining, preventing or
imposing materially burdensome conditions on the Financing Transactions.

 

(k) Insurance. The Global Administrative Agent and the Lenders shall have
received certificates, dated as of or within fifteen (15) days of the Closing
Date, from the Borrower’s insurance broker setting forth the insurance
maintained by the Borrower, stating that such insurance is in full force and
effect and that all premiums due have been paid.

 

(l) Initial Reserve Report. The Global Administrative Agent and the Lenders
shall have received and shall be satisfied with the contents, results and scope
of the Initial Reserve Report.

 

73



--------------------------------------------------------------------------------

(m) Existing Credit Facility. The Global Administrative Agent shall have
received a certificate, signed by an Authorized Officer of the Borrower, stating
that the Borrower or its Subsidiaries have repaid in full and terminated the
Existing Credit Facility (other than the Existing Letters of Credit)
contemporaneously with the initial Combined Loans under the Combined Credit
Agreements, which certificate shall have attached to it copies of the relevant
payoff letters or termination agreements. The Global Administrative Agent shall
have received evidence satisfactory to it that all Liens associated with the
Existing Credit Facility have been released, terminated, or assigned to either
the Global Administrative Agent or the Canadian Administrative Agent, and/or
amended and restated by the Security Documents, contemporaneously with the
making of such payments and that arrangements satisfactory to the Global
Administrative Agent have been made for recording and filing such releases,
terminations or assignments.

 

(n) Subordinate Note Documents. The Global Administrative Agent and the Lenders
(i) shall have received (A) copies of all of the Subordinate Note Documents,
including any and all amendments or modifications thereto executed on or prior
to the Closing Date, which documents and amendments or modifications thereto
shall be certified by the Borrower as true, complete and correct, and (B) any
other requested documents and information regarding the Existing Subordinate
Debt, and (ii) shall be satisfied that the Subordinate Note Documents,
including, without limitation, the Subordinated Note Purchase Agreement, is in
form and substance satisfactory to the Global Administrative Agent and the
Lenders in their reasonable discretion.

 

(o) Financial Statements. The Global Administrative Agent shall have received
(i) the financial statements described in Section 3.4 hereof and (ii) copies of
all financial statements (including pro forma financial statements), reports,
notices and proxy statements sent by the Borrower to its respective stockholders
and all filings submitted to the SEC in connection with the Financing
Transactions after December 31, 2003.

 

(p) Satisfactory Environmental Due Diligence and Other Due Diligence. The
Borrower has adopted and implemented policies and guidelines as the Borrower has
determined are reasonably appropriate to assure compliance in all material
respects with applicable Environmental Laws and to identify and evaluate events
or conditions which would result in any material Environmental Liability. On the
basis of these procedures and guidelines, the Global Administrative Agent shall
have received a certificate, signed by an Authorized Officer of the Borrower
stating that after such review the Borrower has reasonably concluded that no
Environmental Liabilities exist or violations of Environmental Laws have
occurred, which, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect. The Global Administrative Agent shall have
completed and be satisfied with its environmental due diligence review,
including without limitation, its environmental due diligence review of the
Borrowing Base Properties included in the Global Borrowing Base as of the
Closing Date. The Global Administrative Agent shall have received and reviewed,
with results satisfactory to the Global Administrative Agent and its counsel,
information regarding tax, insurance, pension liabilities (actual or
contingent), Material Agreements, and material hedging and contingent
liabilities of the Borrower and its Material Subsidiaries.

 

74



--------------------------------------------------------------------------------

(q) Borrower’s Global Effectiveness Notice. The Global Administrative Agent
shall have received the Borrower’s Global Effectiveness Notice.

 

(r) No Material Adverse Effect; Litigation. The Global Administrative Agent
shall have received a certificate, signed by an Authorized Officer of the
Borrower, stating that (i) no event or condition has occurred since December 31,
2003, which would reasonably be expected to have a Material Adverse Effect and
(ii) no litigation, arbitration, governmental proceeding, claim for Taxes,
dispute or administrative or other proceeding shall be pending or, to the
knowledge of the Borrower, threatened against the Borrower or any of its
Subsidiaries which would reasonably be expected to have a Material Adverse
Effect.

 

(s) Other Documents. The Global Administrative Agent shall have received such
other customary legal opinions, instruments and documents as any of the Global
Administrative Agent, the Lenders or their counsel may have reasonably
requested.

 

(t) Satisfactory Legal Form. All documents executed or submitted pursuant hereto
by and on behalf of the Borrower or any other Loan Party shall be in form and
substance reasonably satisfactory to the Global Administrative Agent and its
counsel. The Global Administrative Agent and its counsel shall have received all
information, approvals, documents or instruments as the Global Administrative
Agent or its counsel may reasonably request.

 

(u) Fees and Expenses. The Global Administrative Agent, the Canadian
Administrative Agent, the Arranger, the other Agents and the Lenders shall have
received all fees, including the Upfront Fee, and other amounts due and payable
pursuant to this Agreement or any other Combined Loan Document on or prior to
the date hereof, including, to the extent invoiced at least two (2) Business
Days prior to the Global Effective Date, reimbursement or payment of all
reasonable out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel) required to be reimbursed or paid by any Loan Party
hereunder or under any other Combined Loan Document.

 

The Global Administrative Agent shall notify the Borrower, the Canadian
Borrower, the Canadian Administrative Agent and the Combined Lenders of the
Global Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 10.2) at or prior to 3:00 p.m., Chicago time, on July 30,
2004 (and, in the event such conditions are not so satisfied or waived, the
Global Commitments and Commitments shall terminate at such time).

 

SECTION 4.2 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Banks to issue, amend, renew
or extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

 

(a) Representations and Warranties. At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, the representations and warranties of each
Loan Party set forth in the

 

75



--------------------------------------------------------------------------------

Combined Loan Documents to which it is a party shall be true and correct on and
as of such date after giving effect to such funding and to the intended use
thereof as if made on and as of such date (or, if stated to have been made
expressly as of an earlier date, were true and correct in all material respects
as of such date), except to the extent previously waived in writing by the
Combined Lenders, the Required Lenders, the Lenders, the U.S. Required Lenders
or the Canadian Lenders, as applicable.

 

(b) No Defaults. At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.

 

(c) No Material Adverse Effect. At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, no event or events shall have occurred which individually
or in the aggregate would reasonably be expected to have a Material Adverse
Effect.

 

(d) Borrowing Request. The Global Administrative Agent shall have received a
Borrowing Request for any Borrowing. Each Borrowing and each issuance,
amendment, renewal or extension of a Letter of Credit shall be deemed to
constitute a representation and warranty by the Borrower on the date thereof as
to the matters specified in paragraphs (a), (b) and (c) of this Section.

 

ARTICLE V

Affirmative Covenants

 

The Borrower agrees with the Global Administrative Agent, the other Agents, any
Issuing Bank and each Lender that, until the Global Commitments and Commitments
have expired or been terminated and all Obligations shall have been paid and
performed in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, the Borrower will perform the
obligations set forth in this Article.

 

SECTION 5.1 Information. The Borrower shall deliver, or shall cause to be
delivered, to the Global Administrative Agent (and to otherwise make available
for each Lender):

 

(a) As soon as available and in any event within ninety (90) days after the end
of each Fiscal Year, a consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of the end of such Fiscal Year and the related
consolidated statements of income, stockholders’ equity, and statements of cash
flow for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all reported by such Loan Party in
accordance with GAAP and audited by a firm of independent public accountants of
nationally recognized standing and reasonably acceptable to the Global
Administrative Agent.

 

(b) As soon as available and in any event within forty-five (45) days after the
end of each of the first three (3) Fiscal Quarters of each Fiscal Year,
consolidated balance sheets of the Borrower and its Consolidated Subsidiaries as
of the end of such Fiscal Quarter, the related consolidated statement of income
for such Fiscal Quarter and for the portion of such Loan Party’s Fiscal Year
ended at the end of such Fiscal Quarter and the related consolidated

 

76



--------------------------------------------------------------------------------

statement of cash flows for the portion of such Fiscal Year ended at the end of
such Fiscal Quarter, each prepared in accordance with GAAP (except that such
balance sheets and other financial statements may not contain all footnote
disclosures required in accordance with GAAP and may be subject to normal
year-end audit adjustments) setting forth in each case in comparative form the
figures for the corresponding quarter and the corresponding portion of such Loan
Party’s previous Fiscal Year.

 

(c) Simultaneously with the delivery of each set of financial statements
referred to in Sections 5.1(a) and (b), a certificate of a Financial Officer of
the Borrower in the form of Exhibit C attached hereto, (i) setting forth in
reasonable detail the calculations required to establish whether the Borrower
was in compliance with the requirements of Article VI on the date of such
financial statements, (ii) stating whether there exists on the date of such
certificate any Default and, if any Default then exists, setting forth the
details thereof and the action which the Borrower is taking or proposes to take
with respect thereto, (iii) stating whether or not such financial statements
fairly reflect in all material respects the results of operations and financial
condition of the Borrower and each other Loan Party as of the date of the
delivery of such financial statements and for the period covered thereby, (iv)
setting forth (A) whether as of such date there is a Material Gas Imbalance and,
if so, setting forth the aggregate amount of net negative gas imbalances to the
Loan Parties under all material Gas Balancing Agreements to which any Loan Party
is a party or by which any Borrowing Base Properties owned by the Borrower is
bound, and (B) the aggregate amount of all Advance Payments received by the Loan
Parties under all material Advance Payment Contracts to which any Loan Party is
a party or by which any Borrowing Base Properties is bound which have not been
satisfied in all material respects by delivery of production, if any, and (v)
setting forth a summary of the Hedge Transactions to which each Loan Party is a
party on such date (which summary will include the type of information as set
forth in Schedule 3.28).

 

(d) Promptly upon the mailing thereof to the stockholders of any Loan Party
generally, copies of (except to the extent any of the foregoing are publicly
available on the SEC’s LivEdgar website and the Borrower has provided notice to
the Global Administrative Agent thereof) all financial statements, reports and
proxy statements so mailed.

 

(e) Promptly upon the filing thereof, copies of all annual reports on Form 10-K
(including amendments thereto) and quarterly reports on Form 10-Q (and
amendments thereto) and (except to the extent any of the foregoing are publicly
available on the SEC’s LivEdgar website and the Borrower has provided notice to
the Global Administrative Agent thereof) final registration statements, post
effective amendments thereto and special reports which any Loan Party shall have
filed with the SEC; provided, that the Borrower must deliver, or cause to be
delivered, any annual reports which any Loan Party shall have filed with the
SEC, within ninety (90) days after the end of each Fiscal Year of such Loan
Party, and any quarterly reports which any Loan Party shall have filed with the
SEC, within forty-five (45) days after the end of each of the first three (3)
Fiscal Quarters of each Fiscal Year of such Loan Party.

 

(f) promptly following an Authorized Officer of any Loan Party becoming aware of
the receipt of same, any notice or other information received by any Loan Party
indicating (i) any potential, actual or alleged non-compliance with or violation
of the requirements of any Environmental Law which could result in liability to
any Loan Party for fines, clean up or any

 

77



--------------------------------------------------------------------------------

other remediation obligations or any other liability in excess of U.S.$500,000
(to the extent not paid or fully covered by insurance as to which the relevant
insurance company has acknowledged coverage in writing thereof and a copy of
such acknowledgment has been provided to the Global Administrative Agent) in the
aggregate; (ii) any Hazardous Discharge imposes on any Loan Party a duty to
report to a Governmental Authority or to pay cleanup costs or to take remedial
action under any Environmental Law which could result in liability to any Loan
Party for fines, clean up and other remediation obligations or any other
liability in excess of U.S.$500,000 (to the extent not paid or fully covered by
insurance as to which the relevant insurance company has acknowledged coverage
in writing thereof and a copy of such acknowledgment has been provided to the
Global Administrative Agent) in the aggregate; or (iii) the existence of any
Lien arising under any Environmental Law securing any obligation to pay fines,
clean up or other remediation costs or any other liability in excess of
U.S.$500,000 in the aggregate. Without limiting the foregoing, each Loan Party
shall provide to the Lenders promptly upon receipt of same by any Loan Party
copies of all environmental consultants’ or engineers’ reports received by any
Loan Party which would render the representations and warranties (or any of
them) contained in Section 3.14 untrue or inaccurate in any respect.

 

(g) In the event any notification is provided to any Lender or the Global
Administrative Agent pursuant to Section 5.1(f) hereof or the Global
Administrative Agent or any Lender otherwise learns of any event or condition
under which any such notice would be required, then, upon written request of
Required Lenders, within sixty (60) days following such request, a report by an
environmental consulting firm reasonably acceptable to the Global Administrative
Agent and Required Lenders, stating that a review of such event, condition or
circumstance has been undertaken (the scope of which shall be reasonably
acceptable to the Global Administrative Agent and Required Lenders) and
detailing the findings, conclusions and recommendations of such consultant; the
Borrower shall bear all expenses and costs associated with such review and
updates thereof.

 

(h) Promptly, but in no event later than five (5) Business Days, following any
Authorized Officer of any Loan Party becoming aware of the occurrence of any
Default, a certificate of an Authorized Officer of the Borrower setting forth
the details thereof and the action which the Borrower is taking or proposes to
take with respect thereto.

 

(i) No later than March 15 of each year, commencing March 15, 2005, a Reserve
Report with respect to the Proved Mineral Interests attributable to the Oil and
Gas Properties owned by the Borrower and each of its Subsidiaries for the period
of twelve (12) months ending the preceding December 31, which Reserve Reports
shall be prepared on an accrual basis; with the delivery of each Reserve Report,
the Borrower shall provide to the Global Administrative Agent, a certificate
from an Authorized Officer of the Borrower certifying that, to such Officer’s
knowledge: (i) the information contained in the Reserve Report and any other
information delivered in connection therewith is true and correct in all
material respects and (ii) subject to Immaterial Title Deficiencies and
Permitted Encumbrances, the Borrower owns good and defensible title to the Oil
and Gas Properties evaluated in such Reserve Report and such Properties are free
of all Liens except for Permitted Encumbrances and (iii) the Reserve Report
attached as an exhibit to such certificate is true, correct and complete.

 

78



--------------------------------------------------------------------------------

(j) Promptly, but in no event later than five (5) Business Days following an
Authorized Officer of any Loan Party becoming aware of same, notice to the
Global Administrative Agent of any event or circumstance that would reasonably
be expected to have a Material Adverse Effect.

 

(k) Promptly following an Authorized Officer of any Loan Party becoming aware of
same, notice to the Global Administrative Agent of: (i) all legal or arbitral
proceedings, and all proceedings before any Governmental Authority affecting the
Borrower or any Subsidiary, except proceedings which, if adversely determined,
would not reasonably be expected to have a Material Adverse Effect and (ii) the
occurrence of any development with respect to any action, suit or proceeding
previously disclosed to the Global Administrative Agent or the Lenders pursuant
to this Agreement if such action, suit or proceeding would reasonably be
expected to have a Material Adverse Effect. The Borrower will, and will cause
each of its Subsidiaries to, promptly notify the Global Administrative Agent and
each of the Lenders of any claim, judgment or Lien (other than Permitted
Encumbrances) affecting any Borrowing Base Property or Collateral if the value
of such claim, judgment or Lien when aggregated with all other existing claims,
judgment or Liens (other than Permitted Encumbrances) affecting such Property
shall exceed U.S.$5,000,000.

 

(l) Promptly following the Borrower’s annual renewal of its insurance policies
each May 1 after the Global Effective Date, a certificate of insurance coverage
from the insurer in form and substance reasonably satisfactory to the Global
Administrative Agent evidencing the insurance coverage required to be maintained
pursuant to Section 5.6 and, if requested, will furnish the Global
Administrative Agent copies of the applicable insurance policies referenced
therein.

 

(m) From time to time such additional information regarding the financial
position or business of any Loan Party as the Global Administrative Agent, at
the request of any Lender, may reasonably request.

 

SECTION 5.2 Business of Borrower and Subsidiaries. The sole business of the
Borrower shall be the acquisition, exploration, development and operation of
Mineral Interests and the production, marketing, processing and transportation
of Hydrocarbons therefrom and businesses reasonably related or complementary
thereto; and each Subsidiary’s business is substantially similar and/or related
thereto.

 

SECTION 5.3 Maintenance of Existence; Oil and Gas Properties. (a) The Borrower
shall, and shall cause each other Loan Party to, at all times (i) maintain its
corporate, partnership or limited liability company existence in its state of
incorporation or organization, and (ii) maintain its good standing and
qualification to transact business in all jurisdictions where the failure to
maintain good standing or qualification to transact business would reasonably be
expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any action permitted under Section 7.4.

 

(b) The Borrower will and will cause each Subsidiary to, in all material
respects, promptly: (i) pay and discharge, or make commercially reasonable
efforts to cause to be paid and discharged, when due all delay rentals,
royalties and expenses accruing under the leases or other

 

79



--------------------------------------------------------------------------------

agreements affecting or pertaining to its Oil and Gas Properties, provided that,
in the case of delay rentals, the Borrower and/or the applicable Subsidiary
shall only be required to pay and discharge, or make commercially reasonable
efforts to pay and discharge, delay rentals as and to the extent the Borrower or
such Subsidiary determines in good faith that payment and discharge thereof is
in the Borrower’s or such Subsidiary’s, as applicable, best interest, (ii)
perform, or make reasonable and customary efforts to cause to be performed, the
obligations of the Borrower or any such Subsidiary required by each and all of
the assignments, deeds, leases, sub-leases, contracts and agreements affecting
its interests in its material Oil and Gas Properties and other material
Properties, (iii) do all other things necessary to keep unimpaired, except for
Permitted Encumbrances, its rights with respect to its material Oil and Gas
Properties and other material Properties and prevent any forfeiture thereof or a
default thereunder, except to the extent a portion of such Properties is no
longer capable of producing Hydrocarbons in economically reasonable amounts,
except for dispositions permitted by this Agreement or any other Combined Loan
Document and except when the failure to do so would not, in the aggregate,
reasonably be effected to have a Material Adverse Effect. The Borrower will and
will cause each Subsidiary to operate its Oil and Gas Properties and other
material Properties or cause or make reasonable and customary efforts to cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner, subject to ordinary wear and tear, materially in
accordance with the practices of the industry in compliance with all applicable
Material Agreements and in compliance with all Governmental Rules, except where
the failure to do so would not, in the aggregate, reasonably be expected to have
a Material Adverse Effect.

 

SECTION 5.4 Title Data; Title to Oil and Gas Properties. The Borrower shall,
upon the request of the Required Lenders, cause to be delivered to the Global
Administrative Agent such title due diligence regarding title to the Borrowing
Base Properties owned by the Borrower and each of its Subsidiaries and the
perfection and priority of Global Administrative Agent’s Liens therein, as and
to the extent such Borrowing Base Properties are required to be mortgaged
pursuant hereto, as are reasonably appropriate to determine the status thereof.
The Borrower shall, and shall cause each Subsidiary to, in all material respects
maintain good and defensible title (except for Immaterial Title Deficiencies and
Permitted Encumbrances) to (i) the Mortgaged Properties and (ii) its and their
other material Oil and Gas Properties, and to do all things reasonably necessary
to cure any material title defects which are not Permitted Encumbrances of which
an Authorized Officer of the Borrower or any Subsidiary has knowledge or has
been provided written notice.

 

SECTION 5.5 Right of Inspection. The Borrower will permit, and will cause each
other Loan Party to permit, any officer, employee or agent of the Global
Administrative Agent or of any Lender to visit and inspect any of the assets of
any Loan Party, examine each Loan Party’s books of record and accounts, take
copies and extracts thereof and therefrom, and discuss the affairs, finances and
accounts of each Loan Party with such Loan Party’s officers, accountants and
auditors, all upon prior written notice to the Borrower at such reasonable times
during the Borrower’s or such Loan Party’s normal business hours (and in a
manner so as, to the extent practicable, not to interfere with the normal
business operations of the Borrower or such Loan Party) and as often as the
Global Administrative Agent or any Lender may reasonably request, and upon and
during the continuance of an Event of Default all at the expense of the
Borrower. Notwithstanding the foregoing, as long as no Event of Default has
occurred and is continuing, the Borrower will not be required to bear the
expense of more than one (1) inspection

 

80



--------------------------------------------------------------------------------

during any calendar year; provided that if an Event of Default has occurred and
is continuing, the Global Administrative Agent shall be entitled to conduct more
frequent inspections at the expense of the Borrower.

 

SECTION 5.6 Maintenance of Insurance. The Borrower will, and will cause each
other Loan Party to, at all times maintain or cause to be maintained insurance
covering such risks as are customarily carried, or self-insured (in the case of
health and dental insurance), by businesses similarly situated, including,
without limitation, the following: (a) workmen’s compensation insurance; (b)
employer’s liability insurance; (c) comprehensive general public liability and
property damage insurance; (d) insurance against losses customarily insured
against as a result of damage by fire, lightning, hail, tornado, explosion and
other similar risk; and (e) comprehensive automobile liability insurance. All
loss payable clauses or provisions in all policies of insurance maintained by
the Borrower with respect to all or any portion of the Borrowing Base Properties
or any Collateral pursuant to this Section 5.6 shall be endorsed in favor of and
made payable to the Global Administrative Agent for the ratable benefit of the
Lenders, as their interests may appear. In addition, the Global Administrative
Agent on behalf of the Combined Lenders shall be named (i) as additional insured
on all of the Loan Parties’ liability insurance policies maintained by the
Borrower with respect to all or any portion of the Borrowing Base Properties or
any Collateral (ii) as loss payee on all of the Loan Parties’ casualty and
property insurance policies covering all or any portion of the Borrowing Base
Properties or any Collateral. Upon the occurrence and during the continuance of
an Event of Default, the Global Administrative Agent (x) shall have the right,
for the ratable benefit of the Lenders, to collect, and the Borrower hereby
assigns to the Global Administrative Agent for the ratable benefit of the
Lenders, any and all monies that may become payable under any such policies of
insurance by reason of damage, loss or destruction of any Collateral for the
Obligations or any part thereof, and (y) may, at its election, either apply for
the ratable benefit of the Lenders all or any part of the sums so collected
toward payment of the Obligations, whether or not such Obligations are then due
and payable, in such manner as the Global Administrative Agent may elect, or
release same to the applicable Loan Party.

 

SECTION 5.7 Payment of Taxes and Claims. The Borrower will, and will cause each
other Loan Party to, pay (a) all Taxes imposed upon it or any of its assets or
with respect to any of its franchises, business, income or profits before any
material penalty or interest accrues thereon and (b) all material claims
(including, without limitation, claims for labor, services, materials and
supplies) for sums which have become due and payable and which by law have or
might become a Lien (other than a Permitted Encumbrance) on any of its assets;
provided however, that no payment of such Taxes or claims shall be required to
the extent that (i) the amount, applicability or validity thereof is currently
being contested in good faith by appropriate proceedings promptly initiated and
diligently conducted and no material part of the property or assets of any Loan
Party is subject to any pending levy or execution and (ii) the Loan Parties, as
and to the extent required in accordance with GAAP, shall have set aside on
their books reserves (segregated to the extent required by GAAP) deemed by them
to be adequate with respect thereto.

 

SECTION 5.8 Compliance with Laws and Documents. The Borrower will, and will
cause each other Loan Party to, comply with all Governmental Rules, their
respective certificates (or articles) of incorporation, bylaws, regulations and
similar organizational documents and all Material Agreements to which any Loan
Party is a party, if a violation, alone or when combined with all other such
violations, would reasonably be expected to have a Material Adverse Effect.

 

81



--------------------------------------------------------------------------------

SECTION 5.9 Operation of Properties and Equipment.

 

(a) The Borrower will, and will cause each of its Subsidiaries to, maintain,
develop and operate (or use its commercially reasonable efforts to cause the
operator to maintain and operate to the extent the Borrower is not the operator)
its Mineral Interests in a good and workmanlike manner as and to the extent the
Borrower or any of its Subsidiaries, as applicable, elect in their commercially
reasonable discretion to maintain, develop and operate any such Mineral
Interest.

 

(b) Subject to Section 7.5 and to exceptions as in the aggregate would not
reasonably be expected to have a Material Adverse Effect, the Borrower will, and
will cause each of its Subsidiaries to, at all times maintain, preserve and keep
all operating equipment used with respect to its Mineral Interests in proper
repair, working order and condition (subject to ordinary wear and tear), and
make all necessary or appropriate repairs, renewals, replacements, additions and
improvements thereto so that, in the Borrower’s commercially reasonable
judgment, the efficiency of such operating equipment shall at all times be
properly preserved and maintained; provided further, that no item of operating
equipment need be so repaired, renewed, replaced, added to or improved, if the
Borrower shall in good faith determine that such action is not necessary or
desirable for the continued efficient and profitable operation of the business
of such Loan Party.

 

SECTION 5.10 Environmental Law Compliance. The Borrower will, and will cause
each other Loan Party to, comply in all material respects with all Environmental
Laws, including, without limitation, (a) all licensing, permitting, notification
and similar requirements of Environmental Laws, and (b) all provisions of all
Environmental Laws regarding storage, discharge, release, transportation,
treatment and disposal of Hazardous Materials. The Borrower will, and will cause
each other Loan Party to, promptly pay and discharge when due all legal debts,
claims, liabilities and obligations with respect to any clean-up or remediation
measures necessary to comply with Environmental Laws; provided that such payment
or discharge shall not be required to the extent that (i) the amount,
applicability or validity thereof is currently being contested in good faith by
appropriate proceedings promptly initiated and diligently conducted and no
material part of the property or assets of any Loan Party is subject to any
pending levy or execution and (ii) the Loan Parties, as and to the extent
required in accordance with GAAP, shall have set aside on their books reserves
(segregated to the extent required by GAAP) deemed by them to be adequate with
respect thereto. The Borrower will promptly notify the Global Administrative
Agent and the Lenders in writing of any threatened action, investigation or
inquiry by any Governmental Authority of which the Borrower or any Loan Party
has knowledge in connection with any Environmental Laws, excluding routine
testing and corrective action, which would reasonably be expected to have a
Material Adverse Effect.

 

82



--------------------------------------------------------------------------------

SECTION 5.11 ERISA Reporting Requirements. The Borrower shall furnish, or cause
to be furnished, to the Global Administrative Agent:

 

(a) promptly and in any event (i) within thirty (30) days after an Authorized
Officer of the Borrower or any ERISA Affiliate receives notice from any
regulatory agency of the commencement of an audit, investigation or similar
proceeding with respect to a Plan, and (ii) within ten (10) days after the
Borrower or any ERISA Affiliate contacts the Internal Revenue Service for the
purpose of participation in a closing agreement or any voluntary resolution
program with respect to a Plan, a written notice describing such event and
describing what action is being taken or is proposed to be taken with respect
thereto, together with a copy of any notice of event that is given to the PBGC;

 

(b) promptly and in any event within thirty (30) days after the receipt by the
Borrower of a written request therefor by a Lender, copies of any annual and
other report (including Schedule B thereto) with respect to a Plan filed by the
Borrower or any ERISA Affiliate with the United States Department of Labor, the
Internal Revenue Service or the PBGC;

 

(c) notification within thirty (30) days of the effective date thereof of any
material increases in the benefits, or material change in the funding method, of
any existing Plan which is not a multiemployer plan (as defined in section
4001(a)(3) of ERISA), or the establishment of any material new Plans, or the
commencement of material contributions to any Plan to which the Borrower or any
ERISA Affiliate was not previously contributing; and

 

(d) promptly after receipt of written notice of commencement thereof, notice of
all (i) claims (other than routine claims for benefits) made by participants or
beneficiaries with respect to any Plan and (ii) actions, suits and proceedings
before any court or governmental department, commission, board, bureau, agency
or instrumentality, domestic or foreign, affecting the Borrower or any ERISA
Affiliate with respect to any Plan, except those which, in the aggregate, if
adversely determined could not reasonably be expected to have a Material Adverse
Effect.

 

SECTION 5.12 Reserved.

 

SECTION 5.13 Environmental Review. In connection with any acquisition by any
Loan Party of Mineral Interests, other than an acquisition of additional
interests in Mineral Interests in which a Loan Party previously held an
interest, to the extent a Loan Party obtains or is provided the same, the
Borrower shall, promptly following such Loan Party’s obtaining or being provided
with the same, deliver to the Global Administrative Agent all environmental
reports and results of environmental reviews (including Phase I environmental
reports) of such Mineral Interests.

 

SECTION 5.14 Casualty and Condemnation. The Borrower (a) will furnish to the
Global Administrative Agent promptly, and in any event within fifteen (15)
Business Days, after an Authorized Officer of the Borrower becoming aware of the
occurrence, written notice of any Casualty Event to any Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or any part thereof or interest therein under power of eminent
domain or by condemnation or similar proceeding, to the extent the fair market
value of such Collateral so affected, when aggregated with the fair market value
of all other Collateral

 

83



--------------------------------------------------------------------------------

so affected by a Casualty Event occurring in the same calendar year, exceeds 5%
of the Global Borrowing Base, and (b) subject to the right of the Borrower
and/or the applicable Subsidiaries to first apply (or budget to apply) such Net
Cash Proceeds as provided in Section 2.7(g) to the repair, restoration or
replacement of the Property affected by a Casualty Event, will ensure that the
Net Cash Proceeds of any such event (whether in the form of insurance proceeds,
condemnation awards or otherwise) are collected and applied in accordance with
the applicable provisions of the Combined Loan Documents.

 

SECTION 5.15 Performance of Obligations. The Borrower will and will cause each
Loan Party to do and perform every act and discharge all of the Obligations as
and to the extent required to be performed or discharged by the Borrower or such
Loan Party at the time or times and in the manner specified in the applicable
Loan Documents.

 

SECTION 5.16 Additional Subsidiaries. If any additional Subsidiary of the
Borrower is created or acquired after the Global Effective Date, the Borrower
will notify the Global Administrative Agent and the Lenders thereof. On or
before the date of the designation by the Borrower of any direct or indirect
wholly owned Material Subsidiary, the Borrower shall cause such Material
Subsidiary (unless such Material Subsidiary is a Foreign Subsidiary) to execute
and deliver to the Global Administrative Agent a Guaranty. On or before the date
of the designation by the Borrower of a Subsidiary as a Material Subsidiary, the
Borrower or relevant Subsidiary (which shall not be a Foreign Subsidiary), as
applicable, will pledge all Equity Interests in such newly designated Material
Subsidiary owned by the Borrower or such Subsidiary (except that, if such new
Material Subsidiary is a Foreign Subsidiary, the Equity Interests of such
Material Subsidiary to be pledged pursuant to such Pledge Agreement shall be
limited to 65% of the total combined voting power of all classes of voting
Equity Interests of such Material Subsidiary and 100% of all non-voting Equity
Interests of such Material Subsidiary owned by the Borrower or such Subsidiary)
and shall execute and deliver to the Global Administrative Agent a Pledge
Agreement together with (i) all certificates (or other evidence acceptable to
the Global Administrative Agent) evidencing the issued and outstanding Equity
Interests owned by the Borrower or such Subsidiary (subject to the 65% and 100%
limitations above with respect to Foreign Subsidiaries) of any such new Material
Subsidiary of every class owned by the Borrower or such Subsidiary (as
applicable) which shall be duly endorsed or accompanied by stock powers executed
in blank (as applicable), and (ii) such UCC-1 financing statements as the Global
Administrative Agent shall deem reasonably necessary or appropriate to grant,
evidence and perfect the Liens required hereunder in the issued and outstanding
Equity Interests of each such new Material Subsidiary. On or before the
designation by the Borrower of any additional Material Subsidiary after the
Global Effective Date, the Borrower will cause such Material Subsidiary (unless
such Material Subsidiary is a Foreign Subsidiary) to execute a Mortgage, to the
extent required by Section 5.18, and Security Agreement and promptly take such
actions to create and perfect Liens on such Material Subsidiary’s assets, as and
to the extent such assets are required to be mortgaged or pledged pursuant to
Section 5.18, to secure the Obligations as the Global Administrative Agent shall
reasonably request.

 

SECTION 5.17 Information Regarding Collateral. The Borrower will furnish to the
Global Administrative Agent promptly, and in any event within thirty (30) days
upon an Authorized Officer of the Borrower becoming aware of the following
changes, written notice of

 

84



--------------------------------------------------------------------------------

any change (a) in any Subsidiary’s corporate name or in any trade name used to
identify such Subsidiary in the conduct of its business or in the ownership of
its Properties, (b) in the location of any Subsidiary’s chief executive office
or its principal place of business, (c) in any Subsidiary’s identity or
corporate structure, (d) in any Loan Party’s Organizational Number, and (e) in
the location of the Collateral to any jurisdiction in which any registration of,
or in respect of, the Security Documents may not be effective to protect the
Lien created thereunder, including, without limitation, information regarding
the time of such relocation, the items being relocated and the intended new
locality of such items.

 

SECTION 5.18 Further Assurances.

 

(a) The Borrower will, and will cause each Loan Party to, at the Borrower’s
expense, cure promptly any defects in the execution and delivery of this
Agreement and any other Loan Document to which any of them is a party. The
Borrower, at its expense, will and will cause each Subsidiary to, promptly
execute and deliver to the Global Administrative Agent all such other documents,
agreements and instruments reasonably requested by the Global Administrative
Agent to comply with or accomplish the covenants and agreements of the Borrower
or any Subsidiary, as the case may be, in this Agreement and any other Loan
Document, or to file any notices or obtain any consents, all as may be
reasonably necessary or appropriate in connection therewith.

 

(b) The Borrower agrees that it will, and will cause each Loan Party to, at the
Borrower’s expense, execute any and all further documents, financing statements,
agreements and instruments and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents) that may be required under any applicable law or
which the Global Administrative Agent may reasonably request, to effect the
transactions contemplated by the Security Documents, or to grant, preserve,
protect or perfect the Liens created or intended to be created thereby or the
validity or priority (subject only, with respect to priority, to Permitted
Encumbrances other than those of the type described in clause (g) of the
definition thereof) of any such Liens, all at the expense of the Loan Parties.

 

(c) The Borrower shall at all times cause the Canadian Obligations to be secured
by first and prior Liens (subject only, with respect to priority, to Permitted
Encumbrances other than those of the type described in clause (g) of the
definition thereof) covering and encumbering the Required Reserve Value, and
shall at all times cause the Obligations to be secured by first and prior Liens
(subject only, with respect to priority, to Permitted Encumbrances other than
those of the type described in clause (g) of the definition thereof) covering
and encumbering the U.S. Required Reserve Value. On or before each
Redetermination Date after the Closing Date and at such other times as the
Global Administrative Agent or Required Lenders shall request, the Borrower and
its Subsidiaries shall execute and deliver to Administrative Agent, for the
ratable benefit of each Lender, Mortgages in form and substance reasonably
acceptable to the Global Administrative Agent and duly executed by the Borrower
and any such Subsidiary (as applicable) together with such other assignments,
conveyances, amendments, agreements and other writings, including, without
limitation, UCC-1 financing statements as Administrative Agent shall deem
reasonably necessary or appropriate to grant, evidence and perfect the Liens
granted pursuant to the Security Documents with respect to Borrowing Base
Properties acquired by the Borrower and its Subsidiaries subsequent to the last
date on which the Borrower or any

 

85



--------------------------------------------------------------------------------

such Subsidiary was required to execute and deliver Mortgages pursuant to
Section 4.1(g), this Section 5.18 or Section 5.16, or which, for any other
reason are not the subject of valid, enforceable, perfected first priority Liens
(subject only to Permitted Encumbrances) in favor of the Global Administrative
Agent for the ratable benefit of Lenders covering the Required Reserve Value and
the U.S. Required Reserve Value. Notwithstanding anything herein to the
contrary, it is the intention of the parties hereto that the Borrower and its
Subsidiaries will not be required to deliver security or collateral for the
Obligations other than (i) as delivered on or before the Closing Date pursuant
to Article IV, (ii) as required pursuant to Section 5.16 or this Section 5.18,
and (iii) as otherwise agreed upon in writing between the Lender Parties and the
Borrower and/or the applicable Subsidiary after the Closing Date, provided that
the Borrower and the Material Subsidiaries shall in no event be required to
pledge, or grant any security interests in any of the following that may now or
hereafter be owned or leased by the Borrower or any Material Subsidiary, or to
which the Borrower or any Material Subsidiary is a party: (x) any vehicles, (y)
any equipment the ownership to which is evidenced by certificate(s) of title or
(z) any Hedging Agreements or computer or software licenses that are
non-assignable by their terms without the consent of the other party or parties
thereto or the licensor (or sublicensor) thereof, as applicable.

 

(d) At any time the Borrower or any of its Subsidiaries is required to execute
and deliver Mortgages to the Global Administrative Agent pursuant to this
Section 5.18 or Section 5.16, the Borrower shall also deliver to the Global
Administrative Agent such customary opinions of counsel (including, if so
requested, title opinions, and in each case addressed to Administrative Agent)
and other evidence of title as the Global Administrative Agent shall deem
reasonably necessary or appropriate to verify (i) the Borrower’s or such
Subsidiary’s title to the Required Reserve Value of the Proved Mineral Interests
which are subject to such Mortgages, and (ii) the validity, perfection of the
Liens and priority (subject only, with respect to priority, to Permitted
Encumbrances other than those of the type described in clause (g) of the
definition thereof) of the Liens created by such Mortgages and such other
matters regarding such Mortgages and the Loan Documents as the Global
Administrative Agent shall reasonably request.

 

(e) The Borrower agrees to provide to the Global Administrative Agent, from time
to time upon reasonable request of the Global Administrative Agent, information
that is in the possession of the Borrower or its Subsidiaries or otherwise
reasonably obtainable by any of them, reasonably satisfactory to the Global
Administrative Agent as to the perfection and priority (subject only, with
respect to priority, to Permitted Encumbrances other than those of the type
described in clause (g) of the definition thereof) of the Liens created or
intended to be created by the Security Documents. The Security Documents shall
remain in effect at all times unless otherwise released pursuant to the terms of
this Agreement or any other Combined Loan Document.

 

(f) In connection with the foregoing, the Borrower hereby authorizes the Global
Administrative Agent and the Lenders to file one or more financing statements or
continuation statements, and amendments thereto, in such jurisdictions as are
necessary or as the Global Administrative Agent, in its reasonable discretion,
deems advisable to perfect, prepare, protect and maintain the Liens, and the
priority thereof, created pursuant to the Security Documents relative to all or
any part of the Collateral without the signature of the Borrower or any other

 

86



--------------------------------------------------------------------------------

Loan Party where permitted by law and describing the collateral using words such
as “all personal property” or “all assets” or other words of similar import. A
carbon, photographic or other reproduction of the Security Documents or any
financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement where permitted by law. The Global
Administrative Agent will promptly send the Borrower any financing or
continuation statements it files without the signature of the Borrower or any
other Loan Party and the Global Administrative Agent will promptly send the
Borrower the filing or recordation information with respect thereto.

 

ARTICLE VI

Financial Covenants

 

The Borrower agrees with the Global Administrative Agent, the other Agents, any
Issuing Bank, and each Lender that, until the Commitments have expired or been
terminated and Obligations shall have been paid and performed in full and all
Letters of Credit shall have expired or terminated and all LC Disbursements
shall have been reimbursed, the Borrower will perform the obligations set forth
in this Article.

 

SECTION 6.1 Current Ratio. As of the end of any Fiscal Quarter, commencing with
the Fiscal Quarter ending September 30, 2004, the Borrower will not permit its
ratio of Consolidated Current Assets to Consolidated Current Liabilities to be
less than 1.00 to 1.00.

 

SECTION 6.2 EBITDAX Ratio. As of the end of any Fiscal Quarter, commencing with
the Fiscal Quarter ending September 30, 2004, the Borrower will not permit its
ratio of Consolidated EBITDAX (for the four (4) previous Fiscal Quarters ending
on such date) to Consolidated Net Interest Expense (for the four (4) previous
Fiscal Quarters ending on such date) to be less than 2.50 to 1.00.

 

ARTICLE VII

Negative Covenants

 

The Borrower agrees with the Global Administrative Agent, the other Agents, any
Issuing Bank, and each Lender that, until the Global Commitments and Commitments
have expired or been terminated and all Obligations shall have been paid and
performed in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, the Borrower will perform the
obligations set forth in this Article.

 

SECTION 7.1 Incurrence of Debt. The Borrower will not, nor will the Borrower
permit any other Loan Party to, incur, become or remain liable for any
Indebtedness, other than:

 

(a) the Combined Obligations;

 

(b) (i) Subordinated Debt (including, without limitation, the Existing
Subordinated Debt), and (ii) Guarantees by any Subsidiary of the Subordinated
Debt (including the Existing Subordinate Debt); provided, however, that all such
Subordinated Debt (inclusive of the Existing Subordinated Debt) does not exceed
an aggregate principal amount of U.S.$70,000,000 and shall be in compliance with
the requirements of Section 7.14;

 

87



--------------------------------------------------------------------------------

(c) the guarantee by the Borrower or any Material Subsidiary of any Contractual
Obligation of any Material Subsidiary so long as such guarantee only guarantees
not more than the percentage of such Contractual Obligation that equals the
percentage of common equity owned directly or indirectly by the Borrower or any
Material Subsidiary, as applicable, in such Material Subsidiary at the time such
guaranty is executed;

 

(d) Indebtedness evidenced by and/or arising out of the Falcon Seaboard
Settlement Agreement;

 

(e) Indebtedness of any Material Subsidiary (other than a Foreign Subsidiary) to
the Borrower or any other Material Subsidiary (other than a Foreign Subsidiary);

 

(f) Indebtedness outstanding on the date hereof listed on Schedule 7.1 and any
refinancings, renewals or extensions thereof (without increasing, or shortening
the maturity of, the principal amount thereof);

 

(g) Indebtedness of a Person which becomes a Subsidiary after the date hereof,
provided that (i) such Indebtedness existed at the time such Person became a
Subsidiary and was not created in anticipation thereof and (ii) immediately
after giving effect to the acquisition of such Person by the Borrower or a
Subsidiary, no Default or Event of Default shall have occurred and be
continuing; provided that all Indebtedness incurred under this clause (g),
together with all Indebtedness incurred pursuant to clause (m) below, does not
exceed U.S.$10,000,000 in the aggregate;

 

(h) endorsements of negotiable instruments for collection in the ordinary course
of business;

 

(i) Indebtedness consisting of performance bonds or surety or appeal bonds
provided by the Borrower or any Subsidiary in the ordinary course of business;

 

(j) Non-Recourse Debt in an aggregate amount outstanding at any time not to
exceed U.S.$2,000,000;

 

(k) Hedging Obligations existing or arising under Oil and Gas Hedge Transactions
to the extent such Oil and Gas Hedge Transactions are not prohibited by Section
7.11 of this Agreement or the Canadian Credit Agreement;

 

(l) Indebtedness constituting Permitted Investments;

 

(m) Indebtedness incurred to finance the acquisition, construction or
improvement of fixed or capital assets (including, without limitation, Capital
Lease Obligations) secured by Liens permitted by subsection (q) of the
definition of “Permitted Encumbrances” contained herein; provided that all
Indebtedness incurred under this clause (m), together with all Indebtedness
incurred pursuant to clause (g) above, does not exceed U.S.$10,000,000 in the
aggregate; and

 

(n) Indebtedness in an aggregate amount outstanding at any time not to exceed
U.S.$5,000,000;

 

88



--------------------------------------------------------------------------------

provided, that, the Borrower may not incur any new Indebtedness (other than (i)
the renewal, extension, refinancing or replacement of the Existing Subordinate
Debt and (ii) Guarantees by any Subsidiaries thereof to the extent the same is
incurred in accordance with Section 7.14) described in clauses (b), (g), (j) and
(k) above at any time that a Default, Event of Default, Global Borrowing Base
Deficiency or U.S. Borrowing Base Deficiency has occurred and is continuing.

 

For the avoidance of doubt, to the extent any Indebtedness could be attributable
to more than one subsection of this Section 7.1, the Borrower or any other Loan
Party may categorize all or any portion of such Indebtedness to any one or more
subsections of this Section 7.1 as it elects and unless as otherwise expressly
provided, in no event shall the same portion of any Indebtedness be deemed to
utilize or be attributable to more than one subsection of this Section 7.1.

 

SECTION 7.2 Restricted Payments. The Borrower will not, nor will the Borrower
permit any other Loan Party to, directly or indirectly, declare or pay, or incur
any liability to declare or pay, any Restricted Payment; provided, that:

 

(a) any direct or indirect Subsidiary of the Borrower that has provided a
Guaranty, and all of the Equity Interests of which Subsidiary directly or
indirectly owned by the Borrower (or 65% of the total combined voting power of
all classes of voting Equity Interests of such Subsidiary and 100% of the all
non-voting Equity Interests of such Subsidiary, in the case of a Foreign
Subsidiary) has been pledged to the Global Administrative Agent pursuant to a
Pledge Agreement, may make Restricted Payments to the Borrower;

 

(b) any direct or indirect Subsidiary of the Borrower that has provided a
Guaranty may make Restricted Payments to any Pledging Subsidiary of the Borrower
owning Equity Interests therein, so long as all of the Equity Interests in the
indirect Subsidiary (or 65% of the total combined voting power of all classes of
voting Equity Interests of such Subsidiary and 100% of the all non-voting Equity
Interests of such Subsidiary, in the case of a Foreign Subsidiary) of the
Borrower owned by such Pledging Subsidiary of the Borrower has been pledged to
the Global Administrative Agent pursuant to a Pledge Agreement, all of the
Equity Interests in the Pledging Subsidiary (or 65% of the total combined voting
power of all classes of voting Equity Interests of such Subsidiary and 100% of
the all non-voting Equity Interests of such Subsidiary, in the case of a Foreign
Subsidiary) of the Borrower owned by the Borrower has been pledged to the Global
Administrative Agent pursuant to a Pledge Agreement, and, if such Pledging
Subsidiary has not provided a Guaranty, such Pledging Subsidiary of the Borrower
makes a Restricted Payment to the Borrower in an equal amount and on the same
Business Day of receipt thereof;

 

(c) any Person in which the Borrower directly or indirectly owns Equity
Interests may make Distributions to the Borrower and/or other Persons owning
Equity Interests in such Person, so long as any such Distribution is in each
case made to the Borrower and/or such other Persons ratably in accordance with
its Equity Interests therein; and

 

(d) in the event no Default, Event of Default, Global Borrowing Base Deficiency,
or U.S. Borrowing Base Deficiency has occurred which is continuing, the Borrower
may repurchase, during the term of this Agreement, a portion of its common
stock, par value U.S.$.01

 

89



--------------------------------------------------------------------------------

per share, and the Borrower or the Canadian Borrower may purchase, repurchase or
otherwise acquire with cash all or any portion of the MGV Class C Shares upon
exercise by any holder thereof of their exchange put rights, for an aggregate
and cumulative purchase price of not more than U.S.$20,000,000 in the aggregate;

 

(e) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its Equity Interests;

 

(f) the Borrower may purchase or otherwise acquire Equity Interests in any
Subsidiary using additional shares of its Equity Interests;

 

(g) the Borrower or any Subsidiary may make Restricted Payments pursuant to and
in accordance with stock option plans or other benefit plans for management or
employees of the Borrower or any Subsidiary; and

 

(h) the Borrower may redeem the share purchase rights issued pursuant to that
certain Rights Agreement, dated as of March 11, 2003, between the Borrower and
Mellon Investor Services LLC, as Rights Agent, in accordance with the terms of
such Rights Agreement.

 

Nothing in this Section 7.2 or any other provision of this Agreement or any
Combined Loan Document shall preclude the Borrower’s delivery of gas pursuant to
the terms of the Falcon Seaboard Settlement Agreement.

 

SECTION 7.3 Negative Pledge. The Borrower will not, nor will the Borrower permit
any other Loan Party to, create, assume or suffer to exist any Lien on any of
their respective assets, other than Permitted Encumbrances. Subject to Sections
9-406 through 9-409 of the Uniform Commercial Code as amended and in effect from
time to time, the Borrower will not, nor will the Borrower permit any other Loan
Party to, create, assume or suffer to exist or enter into or become bound by any
agreement (other than this Agreement and the other Combined Loan Documents or
pursuant to agreements creating purchase money security interests or governing
Capital Lease Obligations, in each case to the extent the same are permitted
pursuant to the Combined Loan Documents) that prohibits or otherwise restricts
the right of the Borrower or any other Loan Party to create, assume or suffer to
exist any Lien on any of their respective assets in favor of the Global
Administrative Agent for the ratable benefit of Lenders.

 

SECTION 7.4 Consolidations and Mergers. The Borrower will not, nor will the
Borrower permit any other Loan Party to, consolidate or merge with or into any
other Person; provided, that, so long as no Default or Event of Default has
occurred and is continuing or will result therefrom, (a) the Borrower may merge
or consolidate with another Person so long as the Borrower is the surviving
corporation, (b) any Wholly-Owned Subsidiary of the Borrower may merge or
consolidate with any other Person so long as a Wholly Owned Subsidiary of the
Borrower, or the Borrower, is the surviving Person, and (c) any Subsidiary
(other than a Material Subsidiary or Subsidiary that owns Mortgaged Properties)
may liquidate, dissolve or cease operations if the Borrower determines in good
faith that such liquidation, dissolution or cessation is in the best interests
of the Borrower and is not materially disadvantageous to the Lenders.

 

90



--------------------------------------------------------------------------------

SECTION 7.5 Asset Dispositions.

 

(a) The Borrower will not, nor will the Borrower permit any other Loan Party to,
sell, lease, transfer, abandon or otherwise dispose of any Borrowing Base
Property, Collateral or other material asset, other than (i) to the Borrower or
any Material Subsidiary, (ii) farmouts of undeveloped acreage and assignments in
connection with such farmouts or the abandonment, farm-out, exchange, lease or
sublease of Oil and Gas Properties not containing Proved Mineral Interests
capable of being produced in material economic quantities and which are not
included in the most recently delivered Reserve Report, (iii) the sale in the
ordinary course of business of Hydrocarbons produced from the Borrower’s and any
other Loan Party’s Mineral Interests (and not pursuant to Advance Payment
Contracts), (iv) as part of the winding up and dissolution of Cinnabar Energy
Services & Trading, LLC, a Michigan limited liability company, Kristen
Corporation, a Michigan corporation, and Energy Acquisition Operating
Corporation, a Michigan corporation, (v) any Subsidiary may sell, transfer,
lease or otherwise dispose of all or any portion of its assets to the Borrower
or any other Loan Party, (vi) the sale or disposition (including a Casualty
Event), in accordance with the Combined Loan Documents, of assets the Net Cash
Proceeds of which are reinvested (whether through reparation, restoration or
replacement of the assets in issue), within 180 days after such sale or
disposition, in assets useful in the business of the Borrower or any Subsidiary
or otherwise applied to the prepayment of the Combined Loans in accordance with
the Combined Loan Documents, (vii) the sale or disposition of assets obtained as
a result of mergers, consolidations or other transactions permitted under this
Agreement that are unnecessary or unrelated to the business of the Borrower and
its Subsidiaries, (viii) the sale, transfer or issuance of any Subsidiary’s
Equity Interests to the Borrower or any Loan Party, (ix) Permitted Investments
that are not Mineral Interests and/or (x) as permitted by Section 7.4; provided,
that, so long as no Default or Event of Default has occurred which is
continuing, the Borrower shall be permitted to sell or dispose of (i) machinery,
equipment or other assets which are obsolete, worn out or otherwise not
necessary or useful in the operation of the Borrower’s business or that are
replaced by machinery, equipment or other assets of comparable value and use;
and (ii) Mineral Interests during any period between Scheduled Redeterminations
with an aggregate Recognized Value (measured at the time of such sale or
disposition) not in excess of five percent (5%) of the Global Borrowing Base in
effect during such period; provided, however, and without limiting the
foregoing, the Borrower will not, nor will the Borrower permit any other Loan
Party to, (A) sell any Hydrocarbons under Advance Payment Contracts, except to
the extent disclosed on Schedule 7.1 and except to the extent such sales of
Hydrocarbons would not cause the representation in Section 3.20(b) to no longer
be true and correct, (B) sell or securitize any of their accounts receivable
(other than (1) those accounts receivable deemed by the Borrower to be doubtful
or uncollectible, (2) discounts of accounts receivable granted to settle
collection of accounts receivable or (3) the sale of defaulted accounts arising
in the ordinary course of business in connection with the compromise or
collection thereof and not in connection with any financing transaction), (C)
sell any production payment or other term royalty, other than pursuant to the
Falcon Seaboard Settlement Agreement, or (D) sell assets (other than equipment)
and then lease them back (or commit to lease them back) within 180 days after
such sale.

 

(b) In the event of any disposition of assets permitted under this Section 7.5,
the Global Administrative Agent is authorized on behalf of the Lenders to
release and shall promptly release any Liens in favor of the Global
Administrative Agent for the benefit of the Lenders

 

91



--------------------------------------------------------------------------------

covering such assets upon (i) the prior or contemporaneous release of any other
Liens covering the assets, including any Liens in favor of the Subordinate
Noteholders or the Subordinate Note Collateral Agent to secure the Existing
Subordinate Debt and (ii) the written request from an Authorized Officer of the
Borrower which specifically identifies the subject assets and certifies that
such disposition complies with the terms of this Section 7.5 (including the
release of any other Liens covering the assets).

 

SECTION 7.6 Amendments to Organizational Documents; Other Material Agreements.
The Borrower will not, nor will the Borrower permit any other Loan Party to,
enter into or permit any modification or amendment of, or waive any material
right or obligations of any Person under, (a) its Organic Documents (other than
amendments, modifications and waivers which would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect), (b) the
Subordinate Note Documents, and (c) the Commodity Price Risk Policy (other than
amendments, modifications and waivers which would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect); provided,
that the Borrower may enter into or obtain amendments, modifications or waivers
to or under the Subordinate Note Documents which do not provide for or have any
of the following effects: (i) cause the aggregate principal amount of the
Existing Subordinate Debt to exceed U.S.$70,000,000 (as reduced by any
prepayments or redemptions to the extent permitted by Section 7.14 hereof or any
other principal payments hereafter made with the express written consent of
Required Banks); (ii) increase the amount of any scheduled payment of principal
or interest on the Existing Subordinate Debt; (iii) hasten or accelerate the
date upon which any installment of principal or interest of any Existing
Subordinate Debt is due or otherwise accelerate the amortization schedule with
respect to such Existing Subordinate Debt; (iv) increase the rate of interest
payable in cash accruing on the Existing Subordinate Debt (other than any
increase to the “Default Rate” in the circumstances already provided for in the
Subordinated Note Purchase Agreement), or impose any additional premium or
penalty in connection with the prepayment or late payment of the Existing
Subordinate Debt; (v) subject to the last proviso of this Section 7.6, provide
for the payment of additional fees or for any increase in existing fees in
connection with the Existing Subordinate Debt; (vi) add any covenant or
obligation of the Borrower to any Subordinate Noteholder which is not contained
in the Combined Credit Agreements as then in effect; or (vii) amend or modify
any covenant, obligation or default of the Borrower contained in the Subordinate
Note Documents (including, without limitation, financial ratios) in a manner
which makes such covenants, obligations or defaults more restrictive or onerous
than those contained in the Subordinated Note Purchase Agreement as in effect on
the Global Effective Date or in the Combined Credit Agreements as then in
effect; provided, however, that, notwithstanding the foregoing or anything else
to the contrary contained in any Combined Loan Document, the Subordinate Note
Collateral Agent and the Subordinate Noteholders shall be entitled to receive
fees for amendments (to the extent such amendments are permitted hereby),
providing consents, waiving defaults or granting forbearances (but solely to the
extent such fees are customary, do not exceed market rates and are permitted by
the Subordinated Note Purchase Agreement or otherwise approved by the Global
Administrative Agent), and to the reimbursement of any reasonable out-of-pocket
expenses (including fees and expenses of attorneys, appraisers, consultants and
advisors) relating thereto in accordance with the terms of the Subordinate Note
Documents.

 

92



--------------------------------------------------------------------------------

SECTION 7.7 Use of Proceeds. The proceeds of the Loans and Letters of Credit
will not be used for any purpose other than in the manner described in Section
3.23.

 

SECTION 7.8 Investments. The Borrower will not, nor will the Borrower permit any
other Loan Party to, directly or indirectly, make or have outstanding any
Investment, other than Permitted Investments.

 

SECTION 7.9 Transactions with Affiliates. The Borrower will not, nor will the
Borrower permit any of its Subsidiaries (other than the Canadian Borrower or any
Subsidiary of the Canadian Borrower) to, engage in any transaction with any
Affiliate (other than Borrower or any Loan Party (other than the Canadian
Borrower or any Subsidiary of the Canadian Borrower)), except for Permitted
Investments or unless such transaction is on material terms and conditions
materially as favorable to such party as could be obtained in a comparable arm’s
length transaction with a Person that is not an Affiliate. The Borrower will
not, nor will the Borrower permit any of its Subsidiaries (other than the
Canadian Borrower or any Subsidiary of the Canadian Borrower) to, engage in any
transaction with the Canadian Borrower or any Subsidiary of the Canadian
Borrower, except for Permitted Investments or unless such transaction is on
material terms and conditions materially as favorable to such party as could be
obtained in a comparable arm’s length transaction with a Person that is not an
Affiliate of the Borrower or such Subsidiary.

 

SECTION 7.10 ERISA. Except in such instances where an action, omission or
failure would not reasonably be expected to have a Material Adverse Effect, the
Borrower will not, nor will the Borrower permit any other Loan Party to, (a)
take any action or fail to take any action which would result in a violation of
ERISA, the Code or other Governmental Rules applicable to the Plans maintained
or contributed to by it or any ERISA Affiliate, or (b) modify the term of, or
the funding obligations or contribution requirements under any existing Plan,
establish a new Plan, or become obligated or incur any liability under a Plan
that is not maintained or contributed to by the Borrower or any ERISA Affiliate
as of the Closing Date.

 

SECTION 7.11 Hedge Transactions. The Borrower will not, nor will the Borrower
permit any other Loan Party to, enter into Oil and Gas Hedge Transactions which
would cause the volume of Hydrocarbons with respect to which a settlement
payment is calculated under such Oil and Gas Hedge Transactions to exceed
seventy-five percent (75%) (or, for not longer than any four-month period,
eighty-five percent (85%)) of the aggregate of (a) the Borrower’s and its
Subsidiary’s anticipated production from Proved Mineral Interests plus (b)
associated royalty owners’ oil, gas and/or natural gas liquids produced from the
same wells, and which oil, gas and/or natural gas liquids the Borrower has the
authority to market and sell, during the period from the immediately preceding
settlement date (or the commencement of such Hedge Transaction if there is no
prior settlement date) to such settlement date; provided that the Borrower will
not, nor will the Borrower permit any other Loan Party to, enter into any Oil
and Gas Hedge Transaction (i) except in the ordinary course of business (and not
for speculative purposes) and (ii) with a counterparty with a rating of its
senior, unsecured, long-term indebtedness for borrowed money that is not
guaranteed by any other Person or subject to any other credit enhancement of
lower than “BBB-” or “Baa3” by S&P and Moody’s, respectively.

 

93



--------------------------------------------------------------------------------

SECTION 7.12 Fiscal Year. The Borrower will not, and the Borrower will not
permit any other Loan Party to, change its Fiscal Year.

 

SECTION 7.13 Change in Business. The Borrower will not, nor will the Borrower
permit any other Loan Party to, engage in any business other than the businesses
described in Section 3.13 hereof.

 

SECTION 7.14 Subordinated Debt and Falcon Seaboard Settlement Agreement. In
addition to the other restrictions contained in this Article VII, the Borrower
will not, nor will the Borrower permit any other Loan Party to, directly or
indirectly, (a) make any payment of principal or any other item of any
Subordinated Debt (other than accrued interest thereon and, as referenced in the
definition of “Subordinated Obligations” contained in the Subordinated Note
Purchase Agreement, expenses in accordance with the terms thereof) or payment in
respect of the purchase, repurchase, redemption or defeasance of principal or
such other item of Subordinate Debt (other than accrued interest thereon and, as
referenced in the definition of “Subordinated Obligations” contained in the
Subordinated Note Purchase Agreement, expenses in accordance with the terms
thereof) at any time prior to the earlier of (i) the termination of all
Commitments and Canadian Commitments, the payment and performance in full of the
Combined Obligations, the termination or expiration of all Letters of Credit and
the “Letters of Credit” (as defined in the Canadian Credit Agreement), and the
termination or payment of all “Bankers’ Acceptances” (as defined in the Canadian
Credit Agreement) and (ii) the scheduled maturity of such Subordinate Debt; (b)
make any prepayment of interest prior to the time that such interest is due
except as expressly permitted by the terms hereof and by the terms of the loan
documentation evidencing or governing such Subordinated Debt; (c) permit the
outstanding principal balance of all Subordinated Debt (including, for sake of
clarity, the Existing Subordinated Debt) to exceed U.S.$70,000,000 at any time;
or (d) make any delivery on or with respect to the Falcon Seaboard Settlement
Agreement, except as expressly permitted by the terms of the Falcon Seaboard
Settlement Agreement; provided, however, that the Borrower and/or any
Subsidiaries may (x) deliver gas volumes at any time and from time to time prior
to the stated delivery date thereof by Borrower or any Affiliate of Borrower, or
settle in cash at any time and from time to time the Borrower’s obligations,
under the Falcon Seaboard Settlement Agreement, and (y) prepay or repay at any
time and from time to time all or a portion of the principal of, interest on and
Make-Whole Amount (as defined in the Subordinated Note Purchase Agreement) of
the Existing Subordinate Debt and/or other Subordinated Debt prior to the
scheduled maturity thereof, and may repay the Existing Subordinate Debt or other
Subordinated Debt on or after the maturity date therefor, in each instance so
long as, and only so long as, both immediately before and after giving effect
thereto, (i) no Default, Event of Default, Global Borrowing Base Deficiency or
U.S. Borrowing Base Deficiency has occurred and is continuing or results
therefrom, and (ii) at least U.S.$10,000,000 of Combined Unutilized Commitments
exists at the time thereof. Notwithstanding anything to the contrary contained
in any Combined Loan Document, the Borrower shall be permitted to extend, renew,
refinance or replace the Existing Subordinate Debt at any time so long as the
final maturity date of any such extension, renewal, refinancing or replacement
is no earlier than six (6) months after the Maturity Date.

 

SECTION 7.15 Governmental Rules. Neither the Borrower nor any Person acting on
behalf of the Borrower has taken or will take any action which might cause any
of the Loan Documents to violate Regulation U or any other regulation of the
Board or to violate Section 7 of the Exchange Act or any rule or regulation
thereunder, in each case as now in effect or as the same may hereinafter be in
effect.

 

94



--------------------------------------------------------------------------------

ARTICLE VIII

Events of Default

 

SECTION 8.1 Listing of Events of Default. Each of the following events or
occurrences described in this Section 8.1 shall constitute an “Event of
Default”:

 

(a) the Borrower shall fail to pay when due any principal on any Loan;

 

(b) the Borrower shall fail to pay when due accrued interest on any Loan, or any
reimbursement obligation made under any Letter of Credit or any fees or any
other amount payable hereunder, and such failure shall continue for a period of
three (3) Business Days following the due date thereof;

 

(c) the Borrower shall fail to observe or perform any covenant or agreement
contained in Article VI or Article VII of this Agreement;

 

(d) any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement or any other Loan Document (other than those
referenced in Sections 8.1(a), (b) and (c)) and such failure continues for a
period of thirty (30) days after the earlier of (i) the date any Authorized
Officer of any Loan Party acquires knowledge of such failure, or (ii) written
notice of such failure has been given to any Loan Party by Global Administrative
Agent or any Lender;

 

(e) any representation, warranty, certification or statement made or deemed to
have been made by any Loan Party in any certificate, financial statement or
other document delivered pursuant to this Agreement or any other Combined Loan
Document shall prove to have been incorrect in any material respect when made;

 

(f) any Loan Party shall fail to make one or more payments when due on any
Indebtedness of such Person (including, without limitation, any payment due
under a Hedging Agreement, but excluding any payment due under any Combined Loan
Document) in a principal amount equal to or greater than U.S.$5,000,000
individually or $10,000,000 in the aggregate beyond any applicable grace period
provided with respect thereto which shall continue uncured or unwaived, or any
other event or condition shall occur and be continuing which event or condition
(i) results in the acceleration of the maturity of any such Indebtedness, or
(ii) entitles the holder of such Indebtedness to accelerate the maturity
thereof;

 

(g) any Loan Party shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar Governmental Rule now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due or shall admit in writing its inability to pay its debts as they

 

95



--------------------------------------------------------------------------------

become due or shall admit to any of the circumstances, facts or events in clause
(g) or (h) of this Section 8.1, or shall take any corporate, partnership or
limited liability company action to authorize any of the foregoing;

 

(h) an involuntary case or other proceeding shall be commenced against any Loan
Party seeking liquidation, reorganization, dissolution, winding up, or other
similar relief (including re-composition or readjustment) with respect to it or
its debts under any bankruptcy, insolvency or other similar Governmental Rule
now or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed, undischarged, unbonded or unstayed for a period of sixty (60)
consecutive days; or an order for relief shall be entered against any Loan Party
under the Federal Bankruptcy Code as now or hereafter in effect;

 

(i) one (1) or more final judgments or orders (not paid or fully covered by
insurance as to which the relevant insurance company has acknowledged coverage
and a copy of such acknowledgement has been delivered to the Global
Administrative Agent) for the payment of money aggregating in excess of
U.S.$2,000,000 shall be rendered against any Loan Party and such judgment or
order shall continue unsatisfied or unstayed for sixty (60) days;

 

(j) any event occurs with respect to any Plan or Plans pursuant to which any
Loan Party and/or any ERISA Affiliate incur a liability due and owing at the
time of such event, without existing funding therefor, for benefit payments
under such Plan or Plans in excess of U.S.$5,000,000; or (ii) any Loan Party,
any ERISA Affiliate, or any other “party-in-interest” or “disqualified person,”
as such terms are defined in section 3(14) of ERISA and section 4975(e)(2) of
the Code, shall engage in transactions which in the aggregate would reasonably
result in a direct or indirect liability to any Loan Party or any ERISA
Affiliate in excess of U.S.$5,000,000 under section 409 or 502 of ERISA or
section 4975 of the Code;

 

(k) this Agreement or any other Combined Loan Document shall cease to be in full
force and effect or shall be declared null and void or the validity or
enforceability thereof shall be contested or challenged by any Loan Party, or
any Loan Party shall deny that it has any further liability or obligation under
any of the Combined Loan Documents to which it is a party, or any Lien created
by the Combined Loan Documents shall for any reason (other than the release
thereof in accordance with the Combined Loan Documents) cease to be a valid,
first priority, perfected Lien (subject to, with respect to priority, Permitted
Encumbrances other than Permitted Encumbrances of the type described in clause
(g) of the definition thereof) upon any of the Collateral purported to be
covered thereby;

 

(l) any circumstance or event shall occur that has had since December 31, 2003,
or that would reasonably be expected to have a Material Adverse Effect with
respect to the Borrower and its Subsidiaries, taken as a whole;

 

(m) a Change of Control shall occur;

 

(n) a “Default” or “Event of Default” (each as defined in the Subordinated Note
Purchase Agreement) shall occur and be continuing;

 

96



--------------------------------------------------------------------------------

(o) any Subordinate Noteholder or Subordinate Note Collateral Agent shall (i)
default in the observance or performance of any obligation to be observed or
performed by such party under Article XVI of the Subordinated Note Purchase
Agreement or that certain Shared Possessory Collateral Letter Agreement dated of
even date herewith, by and among the Global Administrative Agent, the Borrower,
and BNP Paribas as “Subordinate Note Collateral Agent”, (ii) breach any
representation or warranty made by such party in Article XVI of the Subordinated
Note Purchase Agreement in any material respect, or (iii) assert in writing that
any provision of Article XVI of the Subordinated Note Purchase Agreement is not
valid, binding and enforceable against any such party; provided that if such
default, breach, repudiation, or assertion is appropriately cured, waived or
retracted to the satisfaction of the Global Administrative Agent, then such
default, breach, repudiation or assertion shall no longer constitute a Default
or an Event of Default, respectively, under this Agreement;

 

(p) any “Default” or “Event of Default” as defined in the Canadian Loan
Documents shall occur; provided that if such “Default” or “Event of Default” is
cured or waived under the Canadian Loan Documents, then such “Default” or “Event
of Default” shall no longer constitute a Default or an Event of Default,
respectively, under this Agreement; or

 

(q) any Guarantor fails to make payment under the Guaranty executed by such
Guarantor in accordance with the terms thereof; or any Guaranty is for any
reason (other than satisfaction in full of all Combined Obligations and the
termination of the Commitments and the Canadian Commitments) partially or wholly
revoked or invalidated, or otherwise ceases to be in full force and effect in
any material respect, or any Guarantor or any other Loan Party contests in any
manner the validity or enforceability thereof or denies that such Guarantor has
any further liability or obligation thereunder.

 

SECTION 8.2 Action if Bankruptcy. If any of the Events of Default specified in
Section 8.1(g) or (h) shall occur, then without any notice to any Loan Party or
any other act by the Global Administrative Agent or Lenders, the Global
Commitments and Commitments (if not theretofore terminated) shall automatically
terminate and the outstanding principal amount of all outstanding Loans and all
other Obligations hereunder shall automatically be and become immediately due
and payable, without demand, protest or presentment or notice of any kind, all
of which are hereby expressly waived by the Borrower and its Subsidiaries.
Without limiting the foregoing, the Agents and the Lenders shall be entitled to
exercise any and all other remedies available to them under the Loan Documents
and applicable law.

 

SECTION 8.3 Action if Other Event of Default. If any of the Events of Default
(other than any Event of Default specified in Section 8.1(g) or (h)) shall occur
for any reason, whether voluntary or involuntary, and be continuing, the
Required Lenders may, by notice to the Borrower, declare (a) the Global
Commitments and Commitments (if not theretofore terminated) to be terminated
and/or (b) all of the outstanding principal amount of the Loans and all other
Obligations hereunder to be due and payable, whereupon the Global Commitments
and Commitments shall terminate and the full unpaid amount of such Loans and
other obligations shall be and become immediately due and payable, without
demand, protest or presentment or notice of any kind, all of which are hereby
waived by the Borrower and its Subsidiaries. Without limiting the foregoing, the
Agents and the Lenders shall be entitled to exercise any and all other remedies
available to them under the Loan Documents and applicable law.

 

97



--------------------------------------------------------------------------------

ARTICLE IX

Agents

 

Each of the Lenders, the Issuing Banks and the other Agents hereby irrevocably
appoints Bank One, NA, as the Global Administrative Agent, BNP Paribas and Bank
of America, N.A., as Co-Global Syndication Agents, and Fortis Capital Corp. and
The Bank of Nova Scotia, as Co-Global Documentation Agents, and authorizes each
such Agent to take such actions on its behalf and to exercise such powers as are
delegated to such Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

 

Any bank serving as an Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not an Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.

 

The Agents shall not have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) the Agents shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) each Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that such Agent is required to exercise
following its receipt of written instructions from the Required Lenders (or such
other number or percentage of the Combined Lenders as shall be necessary under
the circumstances as provided in Section 10.2), and (c) except as expressly set
forth in the Loan Documents, the Agents shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as such Agent or any of its Related Parties in any capacity. Each
Agent shall not be liable for any action taken or not taken by it with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Combined Lenders as shall be necessary under the circumstances
as provided in Section 10.2) or in the absence of its own gross negligence or
willful misconduct; PROVIDED, HOWEVER, THAT IT IS THE INTENTION OF THE PARTIES
HERETO THAT EACH OF THE AGENTS BE INDEMNIFIED IN THE CASE OF ITS OWN NEGLIGENCE
(OTHER THAN GROSS NEGLIGENCE), REGARDLESS OF WHETHER SUCH NEGLIGENCE IS SOLE OR
CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR TECHNICAL. Each Agent shall
be deemed not to have knowledge of any Default unless and until written notice
thereof is given to such Agent by the Borrower or a Lender, and such Agent shall
not be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to such Agent.

 

98



--------------------------------------------------------------------------------

The Global Administrative Agent and the other Agents shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Global Administrative Agent and the other Agents also may rely upon any
statement made to it orally or by telephone and believed by it to be made by the
proper Person, and shall not incur any liability for relying thereon. The Global
Administrative Agent and the other Agents may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

Any Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by such Agent. Any Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of such Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.

 

Subject to the appointment and acceptance of a successor Global Administrative
Agent as provided in this paragraph, the Global Administrative Agent may resign
at any time by notifying the Combined Lenders and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Borrower (unless an Event of Default has occurred and is continuing), to appoint
a successor. If no successor shall have been so appointed by the Required
Lenders, with such consent of the Borrower (unless an Event of Default has
occurred and is continuing), and shall have accepted such appointment within 30
days after the retiring Global Administrative Agent gives notice of its
resignation, then the retiring Global Administrative Agent may, with the consent
of the Borrower (unless an Event of Default has occurred and is continuing), on
behalf of the Combined Lenders and the Issuing Banks, appoint a successor Global
Administrative Agent which shall be a commercial bank organized under the laws
of the United States of America having combined capital and surplus of at least
U.S.$100,000,000, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Global Administrative Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Global Administrative Agent, and the
retiring Global Administrative Agent shall be discharged from its duties and
obligations hereunder (other than its obligations under Section 10.12). The fees
payable by the Borrower to a successor Global Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the Global Administrative Agent’s resignation
hereunder, the provisions of this Article and Section 10.3 shall continue in
effect for the benefit of such retiring Global Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Global
Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement and the Intercreditor Agreement. Each Lender also acknowledges
that it will, independently and without

 

99



--------------------------------------------------------------------------------

reliance upon any Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

Each of the Lenders, for itself and on behalf of any of its Affiliates, and the
Issuing Banks hereby irrevocably appoints the Global Administrative Agent to act
as its agent under the Intercreditor Agreement and authorizes the Global
Administrative Agent to execute the Intercreditor Agreement on its behalf and to
take such actions on its behalf and to exercise such powers as are delegated to
the Global Administrative Agent by the terms hereof and thereof, together with
such actions and powers as are reasonably incidental thereto.

 

ARTICLE X

Miscellaneous

 

Section 10.1 Notices.

 

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:

 

  (1) if to the Borrower, to:

 

Quicksilver Resources Inc.

777 West Rosedale Street

Suite 300

Fort Worth, Texas 76104

Attention: MarLu Hiller

Telephone: (817) 665-4866

Telecopy: (817) 665-5016

Email: mhiller@qrinc.com

 

  (2) if to the Global Administrative Agent, to:

 

Bank One, NA

1 Bank Plaza, Suite IL1-0010

Chicago, Illinois 60670

Attention: Mattie Reed

Telephone: (312) 385-7069

Telecopy: (312) 385-7096

Email: mattie_flournoy@bankone.com

 

and, with respect to non-Borrowing related matters, with a copy to:

 

Bank One, NA

1717 Main Street, 4th Floor

TX1-2448

 

100



--------------------------------------------------------------------------------

Dallas, Texas 75201

Attention: J. Scott Fowler

Telephone: (214) 290-2162

Telecopy: (214) 290-2332

Email: scott_fowler@bankone.com

 

  (3) if to any other Agent or Lender, to it at its address (or telecopy number)
provided to the Global Administrative Agent and the Borrower or as set forth in
its Administrative Questionnaire; and

 

  (4) if to any Canadian Lender, to it at its address (or telecopy number)
provided to the Canadian Administrative Agent and the Canadian Borrower or as
set forth in its “Administrative Questionnaire” as defined in the Canadian
Credit Agreement.

 

Upon receipt by the Global Administrative Agent thereof, the Global
Administrative Agent shall promptly provide the Borrower with a copy of each
Lender’s Administrative Questionnaire.

 

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Global Administrative Agent; provided that the foregoing shall not apply to
notices pursuant to Article II unless otherwise agreed by the Global
Administrative Agent and the applicable Lender. The Global Administrative Agent
or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by written notice to the other parties hereto.
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt.

 

SECTION 10.2 Waivers; Amendments.

 

(a) No failure or delay by the Global Administrative Agent, any Issuing Bank or
any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Global Administrative Agent, the Issuing Banks and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Global Administrative Agent, any Lender or any Issuing Bank may have had
notice or knowledge of such Default at the time.

 

101



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any of the Combined Loan Documents nor any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Global Administrative Agent with the consent of the Required Lenders, or, in the
case of any other Combined Loan Document, pursuant to an agreement or agreements
in writing entered into by the relevant Loan Parties thereto and the Required
Lenders or by the relevant Loan Parties thereto and the Global Administrative
Agent with the consent of the Required Lenders, provided that no such agreement
shall (i) increase the Global Commitment or Commitment of any Lender without the
written consent of such Lender (other than, in the case of a Commitment of a
Lender, pursuant to a reallocation in accordance with Section 2.1(c)), (ii)
reduce, or otherwise release the Borrower from its obligation to pay, the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender affected thereby, (iii) postpone the scheduled date of payment of
the principal amount of any Loan or LC Disbursement, or any interest thereon, or
any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the Maturity Date, without the written consent of each
Lender affected thereby, (iv) change Section 2.18(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
10.2, or Sections 2.7 or 2.10, or the definition of “Combined Lenders” or
“Required Lenders,” or “U.S. Required Lenders” or any other provision of any
Combined Loan Document specifying the number or percentage of Lenders, Canadian
Lenders, or Combined Lenders required to determine or redetermine the Global
Borrowing Base or required to waive, amend or modify any rights of the Combined
Lenders thereunder or make any determination or grant any consent thereunder,
without the written consent of each Combined Lender, (vi) release any Loan Party
from its Guaranty (except as expressly provided in such Guaranty), or limit its
liability in respect of such Guaranty, without the written consent of each
Combined Lender, (vii) except as expressly provided herein, in the Intercreditor
Agreement or in the Security Documents (as defined herein and in the Canadian
Credit Agreement), release all or any part of the Collateral from the Liens of
the Security Documents (as defined herein and in the Canadian Credit Agreement),
without the written consent of each Combined Lender, or (viii) amend or modify
Section 2.1(c) without the written consent of each Combined Lender; provided
further that no such agreement shall amend, waive, modify or otherwise affect
the rights or duties of any Agent (as defined herein and in the Canadian Credit
Agreement) or any Issuing Bank (as defined herein and in the Canadian Credit
Agreement) without the prior written consent of such Agent (as defined herein
and in the Canadian Credit Agreement) or such Issuing Bank (as defined herein
and in the Canadian Credit Agreement), as the case may be; and provided further
that the Global Administrative Agent shall have the right to execute and deliver
any release of Lien (or other similar instrument) without the consent of any
Lender to the extent such release is required to permit the Borrower or a
Subsidiary to consummate a transaction permitted by this Agreement or the other
Combined Loan Documents.

 

SECTION 10.3 Expenses; Indemnity; Damage Waiver.

 

(a) The Borrower shall pay (i) all legal, printing, recording, syndication,
travel, advertising and other reasonable and substantiated out-of-pocket
expenses incurred by the Agents, the Arrangers and their Affiliates, including
the reasonable and substantiated fees, charges and disbursements of counsel for
the Agents and the Arranger, in connection with the

 

102



--------------------------------------------------------------------------------

syndication of the credit facilities provided for herein, the preparation,
execution, delivery and administration of this Agreement, the Loan Documents and
each other document or instrument relevant to this Agreement or the Loan
Documents and any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by an
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder, (iii) the filing,
recording, refiling or rerecording of the Pledge Agreements and any other
Security Documents and/or any Uniform Commercial Code financing statements
relating thereto and all amendments, supplements and modifications to, and all
releases and terminations of, any thereof and any and all other documents or
instruments of further assurance required to be filed or recorded or refiled or
rerecorded by the terms hereof or of the Pledge Agreements and any other
Security Documents, and (iv) all reasonable and substantiated out-of-pocket
expenses incurred by the Agents, any Issuing Bank or any Lender, including the
fees, charges and disbursements of any counsel for the Agents, any Issuing Bank
or any Lender, reasonably incurred in connection with the enforcement or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such reasonable and substantiated
out-of-pocket expenses reasonably incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b) THE BORROWER SHALL INDEMNIFY THE AGENTS, EACH ISSUING BANK, THE ARRANGERS
AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH
SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE
HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED
EXPENSES, INCLUDING THE REASONABLE OUT-OF-POCKET FEES, CHARGES AND DISBURSEMENTS
OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF ANY LOAN DOCUMENT OR ANY OTHER AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY, THE PERFORMANCE BY THE PARTIES TO THE LOAN DOCUMENTS OF
THEIR RESPECTIVE OBLIGATIONS THEREUNDER OR THE CONSUMMATION OF THE FINANCING
TRANSACTIONS OR ANY OTHER TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN OR
LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY
AN ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE
DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH
THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR
RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY CURRENTLY OR FORMERLY
OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY
ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION
OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO;
PROVIDED THAT SUCH INDEMNITY AND

 

103



--------------------------------------------------------------------------------

RELEASE SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE (IT
BEING UNDERSTOOD THAT IT IS THE INTENTION OF THE PARTIES HERETO THAT EACH OF THE
INDEMNITEES BE INDEMNIFIED IN THE CASE OF ITS OWN NEGLIGENCE (OTHER THAN GROSS
NEGLIGENCE), REGARDLESS OF WHETHER SUCH NEGLIGENCE IS SOLE OR CONTRIBUTORY,
ACTIVE OR PASSIVE, IMPUTED, JOINT OR TECHNICAL).

 

(c) To the extent that the Borrower fails to pay any amount required to be paid
by the Borrower to the Global Administrative Agent or an Issuing Bank under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Global Administrative Agent or such Issuing Bank, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Global Administrative Agent or such Issuing Bank in its capacity as
such.

 

(d) To the extent permitted by applicable law, no party hereto shall assert, and
each party hereby waives, any claim against any other party, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Financing Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.

 

(e) All amounts due under this Section shall be payable not later than thirty
(30) days after written demand is received by Borrower therefor.

 

SECTION 10.4 Successors and Assigns.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Global Administrative Agent, each Issuing Bank and each Combined Lender (and
any attempted assignment or transfer by the Borrower without such consent shall
be null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Global Administrative
Agent, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

 

(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Global Commitment,

 

104



--------------------------------------------------------------------------------

Commitment and the Loans at the time owing to it); provided that (i) except in
the case of an assignment to a Lender, a Lender Affiliate or an Approved Fund,
each of the Borrower (unless an Event of Default has occurred and is continuing)
and the Global Administrative Agent (and, in the case of an assignment of all or
a portion of a Global Commitment or Commitment or any Lender’s obligations in
respect of its LC Exposure, the Issuing Banks) must give their prior written
consent to such assignment (which consents shall not be unreasonably withheld,
conditioned or delayed), (ii) except in the case of an assignment to a Lender, a
Lender Affiliate or an Approved Fund, or an assignment of the entire remaining
amount of the assigning Lender’s Global Commitment, Commitment or Loans, the
amount of the Global Commitment, Commitment or Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Global
Administrative Agent) shall be not less than U.S.$10,000,000 unless each of the
Borrower (unless an Event of Default has occurred and is continuing) and the
Global Administrative Agent otherwise consent, (iii) in the case of an
assignment to a Lender, a Lender Affiliate, or an Approved Fund of an amount
less than the entire remaining amount of the assigning Lender’s Global
Commitment, Commitment or Loans, the amount of the Global Commitment, Commitment
or Loans of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Global Administrative Agent) shall be not less than
U.S.$5,000,000, (iv) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, except that this clause (iv) shall not be construed to prohibit
the assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of its Commitments or Loans in conformity with the
Intercreditor Agreement, (v) the parties to each assignment shall execute and
deliver to the Global Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee of U.S.$3,500 to the Global
Administrative Agent, (vi) the assignee, if it shall not be a Lender, shall
deliver to the Global Administrative Agent an Administrative Questionnaire,
(vii) after giving effect to any assignment under clause (ii), the assigning
Lender shall have a Global Commitment of at least U.S.$10,000,000 and after
giving effect to any assignment under clause (iii), the assigning Lender shall
have a Global Commitment of at least U.S.$5,000,000, unless, in each case, each
of the Borrower and the Global Administrative Agent otherwise consents, and
(viii) any assignee Lender shall have the same Designation (which Designation
may be changed in accordance with Section 2.1(c)) as the assigning Lender to the
extent of the Global Commitment, Commitments and Loans so assigned by such
assigning Lender; and provided further that any consent of the Borrower
otherwise required under this paragraph shall not be required if an Event of
Default under Section 8.1 has occurred and is continuing. Subject to acceptance
and recording thereof pursuant to paragraph (d) of this Section, from and after
the effective date specified in each Assignment and Acceptance, the assignee
thereunder shall be a party hereto and to the other Loan Documents and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
and the other Loan Documents (and, in the case of an Assignment and Acceptance
covering all of the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.15, 2.16, 2.17, 2.18, 2.20 and 10.3 and
be subject to the terms of Section 10.12). Any assignment or transfer by a

 

105



--------------------------------------------------------------------------------

Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.

 

(c) The Global Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Chicago a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Global Commitment and Commitment
of, and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Global Administrative Agent, the Issuing Banks and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement and the other Loan
Documents, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Global Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register and will
provide prompt written notice to the Borrower of the effectiveness of such
assignment. No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

 

(e) Any Lender may, without the consent of the Borrower, the Global
Administrative Agent or any Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Global Commitment, Commitment and the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrower, the Global
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce the Loan Documents and to approve
any amendment, modification or waiver of any provision of the Loan Documents;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the second proviso to Section 10.2(b) that
affects such Participant. Subject to paragraph (f) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.8 and 10.12 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender.

 

106



--------------------------------------------------------------------------------

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.17 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.17(e) as though it were a
Lender.

 

(g) Any Lender may at any time pledge or assign a Lien in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or, in
the case of a Lender organized in a jurisdiction outside of the United States, a
comparable Person, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

SECTION 10.5 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that any Agent, any Issuing Bank, the Arrangers or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Global Commitments and Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17, 2.18, 2.20, 10.3 and
10.12 and Article IX shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Global Commitments and Commitments or the termination of this Agreement
or any provision hereof.

 

SECTION 10.6 Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Section 4.1, this
Agreement shall become effective when it shall have been executed by the Global
Administrative Agent and when the Global Administrative Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

SECTION 10.7 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

107



--------------------------------------------------------------------------------

SECTION 10.8 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each of the Agents, the Issuing Banks, the Lenders and their
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held, and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of, the Borrower or any of its Subsidiaries (other than
MGV or any other Foreign Subsidiary) against any and all the obligations of the
Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured; provided, however,
that any such set-off and application shall be subject to the provisions of
Section 2.18 and the Intercreditor Agreement. As security for such obligations,
the Borrower hereby grants to the Agents, each Issuing Bank and each Lender a
continuing security interest in any and all balances, credits, deposits,
accounts or moneys of the Borrower and its Subsidiaries then or thereafter
maintained with any of the Agents, such Issuing Bank and such Lenders. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

 

SECTION 10.9 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

 

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF TEXAS.

 

(b) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE JURISDICTION OF ANY COURT OF THE STATE OF
TEXAS LOCATED IN TARRANT OR DALLAS COUNTY, TEXAS AND OF THE UNITED STATES
DISTRICT COURT OF THE NORTHERN DISTRICT OF TEXAS, AND ANY APPELLATE COURT FROM
ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH TEXAS STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH
FEDERAL COURT; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE GLOBAL ADMINISTRATIVE
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. EACH OF THE PARTIES HERETO AGREES THAT, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN

 

108



--------------------------------------------------------------------------------

OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE AGENTS OR ANY
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
STATE OF TEXAS. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO
THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

SECTION 10.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

SECTION 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 10.12 Confidentiality. In the event that a Loan Party provides to the
Global Administrative Agent or the Lenders confidential information belonging to
such Loan Party or any of its Subsidiaries (whether before or after the date of
this Agreement), then the Global Administrative Agent and the Lenders shall
thereafter use such information only in connection

 

109



--------------------------------------------------------------------------------

with, or as contemplated by, this Agreement, the other Combined Loan Documents
and the transactions contemplated hereby and thereby and shall maintain such
information in confidence in accordance with the standards of care and diligence
that each utilizes in maintaining its own confidential information. This
obligation of confidence shall not apply to such portions of the information
which (a) are in the public domain due to no breach hereof by the Global
Administrative Agent or any of the Lenders, (b) hereafter become part of the
public domain without the Global Administrative Agent or the Lenders breaching
their obligation of confidence to such Loan Party as required hereby or any
other Combined Loan Document, (c) are previously known by the Global
Administrative Agent or the Lenders from some source other than such Loan Party,
(d) are hereafter developed by the Global Administrative Agent or the Lenders
without using such Loan Party’s information, (e) are hereafter obtained by or
available to the Global Administrative Agent or the Lenders from a third party
who owes no obligation of confidence to such Loan Party with respect to such
information, (f) are disclosed with the Borrower’s or such Loan Party’s consent,
(g) must be disclosed either pursuant to any Governmental Rule or to Persons
regulating the activities of the Global Administrative Agent or the Lenders, or
(h) as may be required by law or regulation or order of any Governmental
Authority in any judicial, arbitration or governmental proceeding. Further, the
Global Administrative Agent or a Lender may disclose any such information to any
other Lender, any independent petroleum engineers or consultants, any
independent certified public or chartered accountants, any legal counsel
employed by such Person in connection with this Agreement or any other Combined
Loan Document, including without limitation, the enforcement or exercise of all
rights and remedies thereunder, or any assignee or participant (including
prospective assignees and participants) in the Loans; provided, however, that
the Global Administrative Agent or the Lenders shall receive a confidentiality
agreement from the Person to whom such information is disclosed such that said
Person shall have the same obligation to maintain the confidentiality of such
information as is imposed upon the Global Administrative Agent or the Lenders
hereunder. Furthermore, this obligation of confidence shall not apply to, and
each of the Agents and the Lenders (and each Person employed or retained by such
Agents or Lenders who are or are expected to become engaged in evaluating,
approving, structuring or administering the Loans) may disclose to any
Governmental Authority, without limitation of any kind, the tax treatment and
tax structure of the Loan transactions contemplated by this Agreement and the
other Combined Loan Documents, and all materials of any kind (including opinions
or other tax analyses) related thereto that are or have been provided to such
Agent or Lender relating to such tax treatment or tax structure; provided that
with respect to any document or similar item that in either case contains
confidential information concerning such tax treatment or tax structure of the
Loan transactions contemplated by this Agreement and the other the Combined Loan
Documents as well as other information, this sentence shall only apply to such
portions of the documents or similar item that relate to such tax treatment or
tax structure. Notwithstanding anything to the contrary provided herein, this
obligation of confidence shall cease four (4) years from the date the
information was furnished, unless the Borrower requests in writing at least
thirty (30) days prior to the expiration of such four year period, to maintain
the confidentiality of such information for an additional four (4) year period.
The Borrower and each other Loan Party (by their acceptance of the benefits of
this Section 10.12) hereby waive any and all other rights any of them may have
to confidentiality as against the Global Administrative Agent and the Lenders
arising by contract, agreement, statute or law except as expressly stated in
this Section 10.12 and Section 10.12 of the Canadian Credit Agreement.

 

110



--------------------------------------------------------------------------------

SECTION 10.13 Interest Rate Limitation. It is the intention of the parties
hereto to conform strictly to applicable interest, usury and criminal laws and,
anything herein to the contrary notwithstanding, the obligations of the Borrower
and the Guarantors to a Lender, any Issuing Bank or any Agent under this
Agreement or any Combined Loan Document shall be subject to the limitation that
payments of interest shall not be required to the extent that receipt thereof
would be contrary to provisions of law applicable to such Lender, such Issuing
Bank or Agent limiting rates of interest which may be charged or collected by
such Lender, such Issuing Bank or Agent. Accordingly, if the transactions
contemplated hereby or thereby would be illegal, unenforceable, usurious or
criminal under laws applicable to a Lender, any Issuing Bank or any Agent
(including the laws of any jurisdiction whose laws may be mandatorily applicable
to such Lender or Agent notwithstanding anything to the contrary in this
Agreement or any other Combined Loan Document then, in that event,
notwithstanding anything to the contrary in this Agreement or any other Combined
Loan Document, it is agreed as follows:

 

(i) the provisions of this Section shall govern and control;

 

(ii) the aggregate of all consideration which constitutes interest under
applicable law that is contracted for, taken, reserved, charged or received
under this Agreement or any Combined Loan Document or otherwise in connection
with this Agreement or any Combined Loan Document by such Lender, such Issuing
Bank or such Agent shall under no circumstances exceed the maximum amount of
interest allowed by applicable law (such maximum lawful interest rate, if any,
with respect to each Lender, each Issuing Bank and the Agents herein called the
“Highest Lawful Rate”), and any excess shall be cancelled automatically and if
theretofore paid shall be credited to the Borrower by such Lender, such Issuing
Bank or such Agent (or, if such consideration shall have been paid in full, such
excess refunded to the Borrower);

 

(iii) all sums paid, or agreed to be paid, to such Lender, such Issuing Bank or
such Agent for the use, forbearance and detention of the indebtedness of the
Borrower to such Lender, such Issuing Bank or such Agent hereunder or under any
Combined Loan Document shall, to the extent permitted by laws applicable to such
Lender, such Issuing Bank or such Agent, as the case may be, be amortized,
prorated, allocated and spread throughout the full term of such indebtedness
until payment in full so that the actual rate of interest is uniform throughout
the full term thereof;

 

(iv) if at any time the interest provided pursuant to this Section or any other
clause of this Agreement or any other Combined Loan Document, together with any
other fees or compensation payable pursuant to this Agreement or any other
Combined Loan Document and deemed interest under laws applicable to such Lender,
such Issuing Bank or such Agent, exceeds that amount which would have accrued at
the Highest Lawful Rate, then the amount of interest and any such fees or
compensation to accrue to such Lender, such Issuing Bank or such Agent pursuant
to this Agreement or such other Combined Loan Document shall be limited,
notwithstanding anything to the contrary in this Agreement or any other Combined
Loan Document, to that amount which would have accrued at the Highest Lawful
Rate, but any subsequent reductions, as applicable, shall not reduce the
interest to accrue to such Lender, such Issuing Bank or such Agent pursuant to
this Agreement or such other Combined Loan Document below the Highest

 

111



--------------------------------------------------------------------------------

Lawful Rate until the total amount of interest accrued pursuant to this
Agreement or such other Combined Loan Document, as the case may be, and such
fees or compensation deemed to be interest equals the amount of interest which
would have accrued to such Lender or Agent if a varying rate per annum equal to
the interest provided pursuant to any other relevant Section hereof (other than
this Section) or thereof, as applicable, had at all times been in effect, plus
the amount of fees which would have been received but for the effect of this
Section; and

 

(v) with the intent that the rate of interest herein shall at all times be
lawful, and if the receipt of any funds owing hereunder or under any other
agreement related hereto (including any of the other Combined Loan Documents) by
such Lender, such Issuing Bank or such Agent would cause such Lender to charge
the Borrower a criminal rate of interest, the Lenders, the Issuing Banks and the
Agents agree that they will not require the payment or receipt thereof or a
portion thereof which would cause a criminal rate of interest to be charged by
such Lender, such Issuing Bank or such Agent, as applicable, and if received
such affected Lender, such Issuing Bank or Agent will return such funds to the
Borrower so that the rate of interest paid by the Borrower shall not exceed a
criminal rate of interest from the date this Agreement was entered into.

 

For purposes of Chapter 303 of the Texas Finance Code, as amended, to the extent
applicable, the Borrower agrees that the Highest Lawful Rate shall be the
“indicated (weekly) rate ceiling” as defined in such Chapter, provided that such
Lender, such Issuing Bank, or such Agent may also rely, to the extent permitted
by applicable laws, on alternative maximum rates of interest under other laws
applicable to such Lender, such Issuing Bank or such Agent, if greater.

 

SECTION 10.14 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and each Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower and each other Loan Party that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower and each other Loan Party, which
information includes the name and address of the Borrower and each other Loan
Party and other information that will allow such Lender or such Agent, as
applicable, to identify the Borrower and each other Loan Party in accordance
with the Act.

 

SECTION 10.15 Collateral Matters; Hedging Agreements. The benefit of the
Security Documents and of the provisions of this Agreement relating to the
Collateral shall also extend to and be available to those Lenders or their
Affiliates that are counterparties to the Hedging Agreements on a pro rata basis
in respect of any Hedging Obligations of the Borrower or any of its Subsidiaries
that are in effect at such time as such Person (or its Affiliate) is a Lender,
but only while such Person or its Affiliate is a Lender; provided that it is the
intention of the parties hereto that repayment of the Hedging Obligations of the
Borrower and its Subsidiaries under any Hedging Agreement with a Combined
Lender, or any Affiliate of a Combined Lender from realization of any Collateral
shall be subject to the terms of the Intercreditor Agreement and Security
Documents.

 

SECTION 10.16 Arranger; Co-Global Documentation Agents; Co-Global Syndication
Agents; Other Agents. None of the Persons identified on the facing page or the
signature pages

 

112



--------------------------------------------------------------------------------

of this Agreement as a “Co-Lead Arranger and Joint Bookrunner” or “Co-Global
Documentation Agent” or “Co-Global Syndication Agent” or any other Agent (other
than the Global Administrative Agent) shall have any right, power, obligation,
liability, responsibility or duty under this Agreement or any other Combined
Loan Document other than, except in the case of the Arrangers, those applicable
to all Lenders as such. Without limiting the foregoing, none of the Arrangers,
the Global Documentation Agents, the Global Syndication Agents or any other
Agent shall have or be deemed to have any fiduciary relationship with any
Lender, and none of the Global Administrative Agent, the Arrangers, the Global
Documentation Agent, the Global Syndication Agent or any other Agent shall have
or be deemed to have any fiduciary relationship with the Borrower or any of its
Subsidiaries. The Borrower and each Lender acknowledges that it has not relied,
and will not rely, on any of the Arranger, the Co-Global Documentation Agents,
the Co-Global Syndication Agents or any other Agent in deciding to enter into
this Agreement or in taking or not taking any action hereunder or under the
Combined Loan Documents.

 

SECTION 10.17 Intercreditor Agreement; Security Documents; Designation. Each
Lender on behalf of itself and any Affiliate which is a counterparty to a
Hedging Agreement acknowledges and agrees that the Global Administrative Agent
has entered into the Intercreditor Agreement and the Security Documents on
behalf of itself, the other Agents, Lenders and Affiliates thereof that are
parties to a Hedge Transaction, and each of them (by their signature hereto or
acceptance of the benefits of the Security Documents) hereby agree to be bound
by the terms of the Intercreditor Agreement and such Security Documents,
acknowledge receipt of copies of the Intercreditor Agreement and such Security
Documents (as well as the Subordinated Note Purchase Agreement) and consent to
the rights, powers, remedies, indemnities and exculpations given to the Global
Administrative Agent thereunder. For so long as the Intercreditor Agreement
shall be in effect, the terms and conditions of this Agreement and the other
Loan Documents are subject to the terms of the Intercreditor Agreement. In the
event of any inconsistency between this Agreement or any other Loan Document and
the terms of the Intercreditor Agreement, the Intercreditor Agreement shall
control. In the event of any inconsistency between this Agreement and the terms
of any other Loan Document (other than the Intercreditor Agreement), this
Agreement shall control. Each Lender by its signature hereto agrees to its
Designation as set forth on Schedule 2.1.

 

SECTION 10.18 Waiver of Consumer Credit Laws. Pursuant to Chapter 346 of the
Texas Finance Code, as amended, Borrower agrees that such Chapter 346 shall not
govern or in any manner apply to the Loans.

 

SECTION 10.19 Status as Senior Indebtedness. The Loans and other Obligations
hereunder are “Senior Indebtedness” under the Subordinated Note Purchase
Agreement.

 

SECTION 10.20 NO ORAL AGREEMENTS. THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

113



--------------------------------------------------------------------------------

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

114



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

QUICKSILVER RESOURCES INC., as

Borrower

By:

--------------------------------------------------------------------------------

Name:

Title:

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

BANK ONE, NA, as Global Administrative Agent
and as a Lender

By:

--------------------------------------------------------------------------------

Name:

Title:

 

2



--------------------------------------------------------------------------------

BNP PARIBAS, as a Co-Global Syndication Agent
and as a Lender

By:

--------------------------------------------------------------------------------

Name:

Title:

By:

--------------------------------------------------------------------------------

Name:

Title:

 

3



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Co-Global

Syndication Agent and as a Lender

By:

--------------------------------------------------------------------------------

Name:

Title:

 

4



--------------------------------------------------------------------------------

FORTIS CAPITAL CORP., as the Global Documentation Agent and as a Lender

By:

--------------------------------------------------------------------------------

Name:

Title:

 

5



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Co-Global Documentation Agent and as a Lender

By:

--------------------------------------------------------------------------------

Name:

Title:

 

6



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender

By:

--------------------------------------------------------------------------------

Name:

Title:

 

7



--------------------------------------------------------------------------------

WASHINGTON MUTUAL BANK, FA, as a Lender

By:

--------------------------------------------------------------------------------

Name:

Title:

 

8



--------------------------------------------------------------------------------

CALYON NEW YORK BRANCH, as a Lender

By:

--------------------------------------------------------------------------------

Name:

Title:

By:

--------------------------------------------------------------------------------

Name:

Title:

 

9



--------------------------------------------------------------------------------

CIBC INC., as a Lender

By:

--------------------------------------------------------------------------------

Name:

Title:

 

10



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender

By:

--------------------------------------------------------------------------------

Name:

 

John M. Falbo

Title:

 

Senior Vice President

 

11



--------------------------------------------------------------------------------

STERLING BANK, as a Lender

By:

--------------------------------------------------------------------------------

Name:

 

        Melissa Bauman

Title:

 

        Senior Vice President

 

12



--------------------------------------------------------------------------------

TORONTO DOMINION (TEXAS), INC., as a
Lender

By:

--------------------------------------------------------------------------------

Name:

Title:

 

13



--------------------------------------------------------------------------------

HARRIS NESBITT FINANCING INC., as a
Lender

By:

--------------------------------------------------------------------------------

Name:

Title:

 

14



--------------------------------------------------------------------------------

SOCIETE GENERALE, as a Lender

By:

--------------------------------------------------------------------------------

Name:

Title:

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE I

 

Definitions

   1

Section 1.1

 

Defined Terms

   1

Section 1.2

 

Classification of Loans and Borrowings

   31

Section 1.3

 

Terms Generally

   31

Section 1.4

 

Accounting Terms; GAAP

   32

ARTICLE II

 

The Credits

   32

Section 2.1

 

Global Commitments and Commitments

   32

Section 2.2

 

Loans and Borrowings

   34

Section 2.3

 

Requests for Borrowings

   35

Section 2.4

 

Letters of Credit

   36

Section 2.5

 

Funding of Borrowings

   40

Section 2.6

 

Interest Elections

   41

Section 2.7

 

Global Borrowing Base

   42

Section 2.8

 

Termination and Reduction of Global Commitments and Commitments

   47

Section 2.9

 

Repayment of Loans; Evidence of Indebtedness

   48

Section 2.10

 

Prepayment of Loans

   49

Section 2.11

 

Fees

   51

Section 2.12

 

Interest

   52

Section 2.13

 

Alternate Rate of Interest

   53

Section 2.14

 

Illegality

   54

Section 2.15

 

Increased Costs

   55

Section 2.16

 

Break Funding Payments

   56

Section 2.17

 

Taxes

   57

Section 2.18

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

   59

Section 2.19

 

Mitigation Obligations; Replacement of Lenders

   60

Section 2.20

 

Currency Conversion and Currency Indemnity

   61

ARTICLE III

 

Representations and Warranties

   62

Section 3.1

 

Existence and Power

   62

Section 3.2

 

Loan Party and Governmental Authorization; Contravention

   62

Section 3.3

 

Binding Effect

   63

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                     Page


--------------------------------------------------------------------------------

        Section 3.4      

Financial Information

   63         Section 3.5      

Litigation

   64         Section 3.6      

ERISA

   64         Section 3.7      

Taxes and Filing of Tax Returns

   64         Section 3.8      

Ownership of Properties Generally

   65         Section 3.9      

Mineral Interests

   65         Section 3.10      

Licenses, Permits, Etc

   66         Section 3.11      

Compliance with Law

   66         Section 3.12      

Full Disclosure

   66         Section 3.13      

Organizational Structure; Nature of Business

   66         Section 3.14      

Environmental Matters

   66         Section 3.15      

Reserved

   67         Section 3.16      

Fiscal Year

   67         Section 3.17      

No Default

   67         Section 3.18      

Government Regulation

   68         Section 3.19      

Insider

   68         Section 3.20      

Gas Balancing Agreements and Advance Payment Contracts

   68         Section 3.21      

Commodity Price Risk Policy

   68         Section 3.22      

Existing Subordinate Debt and Falcon Seaboard Settlement Agreement

   68         Section 3.23      

Use of Proceeds and Letters of Credit

   68         Section 3.24      

Location of Business and Offices

   69         Section 3.25      

Subsidiaries

   69         Section 3.26      

Material Agreements

   69         Section 3.27      

Priority; Security Matters

   69         Section 3.28      

Hedging Agreements

   69         Section 3.29      

Insurance

   70         Section 3.30      

Status as Senior Indebtedness

   70        

ARTICLE IV

      Conditions    70         Section 4.1      

Initial Loan

   70         Section 4.2      

Each Credit Event

   75

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page


--------------------------------------------------------------------------------

ARTICLE V

  Affirmative Covenants    76

Section 5.1

 

Information

   76

Section 5.2

 

Business of Borrower and Subsidiaries

   79

Section 5.3

 

Maintenance of Existence; Oil and Gas Properties

   79

Section 5.4

 

Title Data; Title to Oil and Gas Properties

   80

Section 5.5

 

Right of Inspection

   80

Section 5.6

 

Maintenance of Insurance

   81

Section 5.7

 

Payment of Taxes and Claims

   81

Section 5.8

 

Compliance with Laws and Documents

   81

Section 5.9

 

Operation of Properties and Equipment

   82

Section 5.10

 

Environmental Law Compliance

   82

Section 5.11

 

ERISA Reporting Requirements

   83

Section 5.12

 

Reserved

   83

Section 5.13

 

Environmental Review

   83

Section 5.14

 

Casualty and Condemnation

   83

Section 5.15

 

Performance of Obligations

   84

Section 5.16

 

Additional Subsidiaries

   84

Section 5.17

 

Information Regarding Collateral

   84

Section 5.18

 

Further Assurances

   85

ARTICLE VI

  Financial Covenants    87

Section 6.1

 

Current Ratio

   87

Section 6.2

 

EBITDAX Ratio

   87

ARTICLE VII

  Negative Covenants    87

Section 7.1

 

Incurrence of Debt

   87

Section 7.2

 

Restricted Payments

   89

Section 7.3

 

Negative Pledge

   90

Section 7.4

 

Consolidations and Mergers

   90

Section 7.5

 

Asset Dispositions

   91

Section 7.6

 

Amendments to Organizational Documents; Other Material Agreements

   92

Section 7.7

 

Use of Proceeds

   93

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page


--------------------------------------------------------------------------------

Section 7.8

 

Investments

   93

Section 7.9

 

Transactions with Affiliates

   93

Section 7.10

 

ERISA

   93

Section 7.11

 

Hedge Transactions

   93

Section 7.12

 

Fiscal Year

   94

Section 7.13

 

Change in Business

   94

Section 7.14

 

Subordinated Debt and Falcon Seaboard Settlement Agreement

   94

Section 7.15

 

Governmental Rules

   94

ARTICLE VIII

 

Events of Default

   95

Section 8.1

 

Listing of Events of Default

   95

Section 8.2

 

Action if Bankruptcy

   97

Section 8.3

 

Action if Other Event of Default

   97

ARTICLE IX

 

Agents

   98

ARTICLE X

 

Miscellaneous

   100

Section 10.1

 

Notices

   100

Section 10.2

 

Waivers; Amendments

   101

Section 10.3

 

Expenses; Indemnity; Damage Waiver

   102

Section 10.4

 

Successors and Assigns

   104

Section 10.5

 

Survival

   107

Section 10.6

 

Counterparts; Effectiveness

   107

Section 10.7

 

Severability

   107

Section 10.8

 

Right of Setoff

   108

Section 10.9

 

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

   108

Section 10.10

 

WAIVER OF JURY TRIAL

   109

Section 10.11

 

Headings

   109

Section 10.12

 

Confidentiality

   109

Section 10.13

 

Interest Rate Limitation

   111

Section 10.14

 

USA PATRIOT Act Notice

   112

Section 10.15

 

Collateral Matters; Hedging Agreements

   112

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page


--------------------------------------------------------------------------------

Section 10.16

 

Arranger; Co-Global Documentation Agents; Co-Global Syndication Agents; Other
Agents

   112

Section 10.17

 

Intercreditor Agreement; Security Documents; Designation

   113

Section 10.18

 

Waiver of Consumer Credit Laws

   113

Section 10.19

 

Status as Senior Indebtedness

   113

Section 10.20

 

NO ORAL AGREEMENTS

   113

 

v



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

EXHIBITS:

   

Exhibit A

  Form of Note

Exhibit B-1

  Form of Legal Opinion of General Counsel of Borrower

Exhibit B-2

  Form of Legal Opinion of Jones Day, Texas counsel to Borrower

Exhibit B-3

  Form of Legal Opinion of Loomis, Ewert, Parsley, Davis & Gotting, Michigan
local counsel to Borrower

Exhibit B-4

  Form of Legal Opinion of Marian McGrath Pearcy, Indiana local counsel to
Borrower

Exhibit C

  Form of Certificate of Financial Officer

Exhibit D

  Form of Assignment and Acceptance

Exhibit E-1

  Form of Borrowing Request

Exhibit E-2

  Form of Interest Election Request

Exhibit F

  Form of Pledge Agreement and Irrevocable Proxy

Exhibit G

  Form of Guaranty

Exhibit H

  Form of Mortgage

Exhibit I

  Form of Security Agreement

Exhibit J

  Form of Additional Lender Certificate

Exhibit K

  Property Description

Exhibit L

  Material Subsidiaries; Other Subsidiaries

Exhibit M

  Commodity Price Risk Policy

Exhibit N

  Existing Letters of Credit

Exhibit O

  Form of Assignment of Production

SCHEDULES:

   

Schedule 2.1

  Global Commitments and Commitments

Schedule 3.5

  Litigation

Schedule 3.13

  Loan Party Information

Schedule 3.14

  Environmental Disclosure

Schedule 3.24

  Location of Offices

Schedule 3.28

  Hedging Agreements

Schedule 3.29

  Insurance

Schedule 7.1

  Existing Indebtedness

Schedule 7.3

  Existing Liens

Schedule 7.8

  Investments

 

vi